Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO SECURITY
AGREEMENT, AMENDMENT TO DOMESTIC PLEDGE AGREEMENT AND
AMENDMENT TO CANADIAN PLEDGE AGREEMENT

dated as of September 30, 2019

among

ARMSTRONG WORLD INDUSTRIES, INC.,

as Borrower,

THE GUARANTORS (INCLUDING THE NEW LOAN PARTY) PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BRANCH BANKING AND TRUST COMPANY,

TD BANK, N.A.,

MANUFACTURERS AND TRADERS TRUST COMPANY,

THE BANK OF NOVA SCOTIA,

CAPITAL ONE, NATIONAL ASSOCIATION,

KEYBANK NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO SECURITY

AGREEMENT, AMENDMENT TO DOMESTIC PLEDGE AGREEMENT AND

AMENDMENT TO CANADIAN PLEDGE AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, AMENDMENT TO SECURITY AGREEMENT,
AMENDMENT TO DOMESTIC PLEDGE AGREEMENT AND AMENDMENT TO CANADIAN PLEDGE
AGREEMENT (this “Amendment”) dated as of September 30, 2019 (the “Second
Amendment Effective Date”) is entered into among ARMSTRONG WORLD INDUSTRIES,
INC., a Pennsylvania corporation (the “Borrower”), the Guarantors (including the
New Loan Party (as defined below) party hereto) party hereto, the  Lenders party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Existing Credit Agreement (as defined below)
or the Amended Credit Agreement (as defined below), as applicable.

W I T N E S S E T H

WHEREAS, credit facilities have been established pursuant to the terms of that
certain Amended and Restated Credit Agreement dated as of April 1, 2016 (as
amended and modified prior to the Second Amendment Effective Date, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment,
the “Amended Credit Agreement”) by and among the Borrower, the Guarantors party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Collateral Agent, an L/C Issuer and Swing Line Lender, and
the other L/C Issuers party thereto;

WHEREAS, the Loan Parties have entered into that certain Amended and Restated
Security Agreement dated as of April 1, 2016 (as amended and modified, the
“Security Agreement”) by and among the Loan Parties party thereto and Bank of
America, N.A., as Collateral Agent;

WHEREAS, the Loan Parties have entered into that certain Amended and Restated
Pledge Agreement dated as of April 1, 2016 (as amended and modified, the
“Domestic Pledge Agreement”) by and among the Loan Parties party thereto and
Bank of America, N.A., as Collateral Agent;

WHEREAS, the Loan Parties have entered into that certain Amended and Restated
Canadian Pledge Agreement dated as of April 1, 2016 (as amended and modified,
the “Canadian Pledge Agreement”) by and between the Borrower and Bank of
America, N.A., as Collateral Agent;

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, the Security Agreement, the Domestic Pledge Agreement and the
Canadian Pledge Agreement; and

WHEREAS, the parties hereto agree to amend the Existing Credit Agreement, the
Security Agreement, the Domestic Pledge Agreement and the Canadian Pledge
Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Amendments.

1.1.Amendments to the Existing Credit Agreement.  The Existing Credit Agreement
is amended to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Existing

 

--------------------------------------------------------------------------------

 

Credit Agreement attached as Annex A hereto.  Schedules 1.01, 2.01, 6.10, 6.13,
6.17, 6.20(a)(i), 6.20(a)(ii), 6.20(b), 6.21, 8.01, 8.02, 8.03, 8.05, 8.09 and
11.02 to the Existing Credit Agreement are amended to read as set forth in
Schedules 1.01, 2.01, 6.10, 6.13, 6.17, 6.20(a)(i), 6.20(a)(ii), 6.20(b), 6.21,
8.01, 8.02, 8.03, 8.05, 8.09 and 11.02 attached hereto.  Exhibits A-1, A-2 and D
to the Existing Credit Agreement are amended to read as set forth in Exhibits
A-1, A-2 and D attached hereto. New Exhibits I, J, and K are hereby added to the
Amended Credit Agreement in the forms attached hereto as Exhibits I, J and K
attached hereto.

1.2.Amendment to the Security Agreement. A new Section 29 is added to the
Security Agreement to read as follows:

29.Acknowledgement Regarding Any Supported QFCs.  The terms of Section 11.21 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

1.3.Amendment to the Domestic Pledge Agreement.  A new Section 30 is added to
the Domestic Pledge Agreement to read as follows:

30.Acknowledgement Regarding Any Supported QFCs.  The terms of Section 11.21 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

1.4.Amendment to the Canadian Pledge Agreement.  A new Section 26 is added to
the Canadian Pledge Agreement to read as follows:

26.Acknowledgement Regarding Any Supported QFCs.  The terms of Section 11.21 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

Section 2.Effect of this Amendment.  The parties hereto agree that, on and as of
the Second Amendment Effective Date, the following transactions shall be deemed
to occur automatically, without further action by any party hereto: (a) all
Obligations outstanding on and as of the Second Amendment Effective Date shall
in all respects be continuing and shall be deemed to be Obligations pursuant to
the Amended Credit Agreement; (b) the Guaranty provided pursuant to the Existing
Credit Agreement shall remain in full force and effect with respect to the
Obligations and is hereby reaffirmed; (c) all Letters of Credit outstanding
under the Existing Credit Agreement on and as of the Second Amendment Effective
Date shall be deemed to be Letters of Credit outstanding on and as of the Second
Amendment Effective Date under the Amended Credit Agreement; (d) the Liens
granted in favor of the Administrative Agent and/or the Collateral Agent under
the Collateral Documents shall remain in full force and effect with respect to
the Obligations; and (e) the Loans made by, and Commitments provided by, the
Lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, as of the Second Amendment Effective Date, the
Commitments of the Lenders shall be as set forth on Schedule 2.01 attached
hereto.  Except as expressly modified and amended in this Amendment, all of the
terms, provisions and conditions of the Loan Documents shall remain unchanged
and in full force and effect.  The Loan Documents and any and all other
documents heretofore, now or hereafter executed and delivered pursuant to the
terms of the Existing Credit Agreement are hereby amended so that any reference
to the Existing Credit Agreement shall mean a reference to the Amended Credit
Agreement.  The Amended Credit Agreement is not a novation of the Existing
Credit Agreement.

2

--------------------------------------------------------------------------------

 

Section 3.Conditions Precedent.  The effectiveness of this Amendment and the
obligation of each Lender and each L/C Issuer to make its initial Credit
Extension under the Amended Credit Agreement is subject to satisfaction of the
following conditions precedent:

3.1.Receipt by the Administrative Agent of executed counterparts of (a) this
Amendment, properly executed by a Responsible Officer of the signing Loan Party
(including the New Loan Party), each of the Lenders, and the Administrative
Agent and the Collateral Agent, and (b) any Note requested by any Lender,
properly executed by a Responsible Officer of the Borrower.

3.2.Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties (including the New Loan Party, but excluding Armstrong
Realty (as defined below)), addressed to the Administrative Agent and each
Lender and dated as of the Second Amendment Effective Date, and in form and
substance satisfactory to the Administrative Agent.

3.3.Receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent and its legal counsel: (a) copies of
the Organization Documents of each Loan Party (including the New Loan Party, but
excluding Armstrong Realty) certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Second Amendment Effective Date (or, as to any such
Organization Documents that have not been amended, modified or terminated since
the Closing Date (or, in the case of Tectum, Inc., since February 28, 2017),
certifying that such Organization Documents have not been amended, modified or
terminated since the Closing Date (or, in the case of Tectum, Inc., since
February 28, 2017) and remain in full force and effect, and true and complete,
in the form delivered to the Administrative Agent on the Closing Date (or, in
the case of Tectum, Inc., on February 28, 2017); (b) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party (including the New Loan Party, but
excluding Armstrong Realty) as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Amendment,
the other Loan Documents and the transactions contemplated hereby and thereby;
and (c) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (including the New Loan
Party, but excluding Armstrong Realty) is duly organized or formed, and is
validly existing, and in good standing in its state of organization or
formation.

3.4.Receipt by the Administrative Agent of the following, for each Loan Party
(including the New Loan Party, but excluding Armstrong Realty): (a) completion
of searches for Uniform Commercial Code filings in the jurisdiction of
organization or formation; (b) the confirmation or filing of financing
statements under the Uniform Commercial Code in appropriate jurisdictions to
perfect security interests in the personal property collateral and of notices
and filings with the United States Copyright Office and the United States Patent
and Trademark Office to perfect security interests in material intellectual
property; and (c) receipt by the Collateral Agent of the original certificates
evidencing certificated Capital Stock (including those evidencing Material
First-Tier Foreign Subsidiaries) pledged pursuant to the Collateral Documents,
together with undated stock powers executed in blank.

3.5.Receipt by the Administrative Agent of certificates of insurance of the Loan
Parties (including the New Loan Party, but excluding Armstrong Realty)
evidencing general liability and property insurance meeting the requirements set
forth in the Loan Documents,

3

--------------------------------------------------------------------------------

 

including, but not limited to, naming the Collateral Agent as additional insured
(in the case of general liability insurance) or lender’s loss payee for claims
in excess of $10,000,000 (in the case of property insurance) on behalf of the
Lenders.

3.6.Receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that, on the Second Amendment Effective Date,
immediately before and immediately after giving effect to this Amendment and the
transactions contemplated hereby, (a) the conditions set forth in Sections 5.2.4
and 5.2.5 are satisfied, (b) the Borrower and its Subsidiaries, taken as a
whole, are Solvent, and (c) Armstrong Realty Group, Inc., a Pennsylvania
corporation (“Armstrong Realty”), is not a Material Domestic Subsidiary.

3.7.Upon the reasonable request of any Lender made at least ten (10) days prior
to the Second Amendment Effective Date, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Patriot
Act, in each case at least five days prior to the Second Amendment Effective
Date.  At least five days prior to the Second Amendment Effective Date, any Loan
Party (including the New Loan Party, but excluding Armstrong Realty) that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered to each Lender, to the extent such Lender so requests,
Beneficial Ownership Certification in relation to such Loan Party.

3.8.Receipt by the Administrative Agent of any fees required to be paid on or
before the Second Amendment Effective Date to the Arrangers, the Administrative
Agent or the Lenders.

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Second Amendment Effective Date specifying its
objection thereto.

Section 4.Guarantor Acknowledgment.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Amendment, and the
transactions contemplated hereby, (b) affirms all of its obligations under the
Loan Documents to which it is a party and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Documents to which it is a party.

Section 5.Loan Party Ratification; Loan Party Representations and Warranties.

5.1.The Loan Documents and the obligations of the Loan Parties thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms, as amended hereby.

5.2.Each Loan Party (including the New Loan Party) hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

5.2.1.The execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such Loan
Party’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation

4

--------------------------------------------------------------------------------

 

of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Loan Party is a party or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.2.2.This Amendment has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms.

5.2.3.No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Amended
Credit Agreement.

5.2.4.After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties of such Loan Party contained in
Article VI of the Amended Credit Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (or in all respects, if
already qualified by materiality) on and as of the Second Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (or in all respects, if already qualified by materiality) as
of such earlier date.

5.2.5.After giving effect to this Amendment and the transactions contemplated
hereby, no Default has occurred and is continuing.

5.2.6.The Persons signing this Amendment as Guarantors (including the New Loan
Party) include all of the Subsidiaries existing as of the Second Amendment
Effective Date that are required to become Guarantors pursuant to the Amended
Credit Agreement.

Section 6.Joinder of New Loan Party.  The Loan Parties are required by Section
7.12 of the Existing Credit Agreement to cause Architectural Components Group,
Inc., a Delaware corporation (the “New Loan Party”), to become a Loan Party
under the Loan Documents. Accordingly, the New Loan Party agrees as follows:

6.1.The New Loan Party hereby (a) acknowledges, agrees and confirms that, by its
execution of this Amendment, the New Loan Party will be deemed to be a party to
the Amended Credit Agreement and a “Guarantor” for all purposes of the Amended
Credit Agreement, and shall have all of the obligations of a Guarantor
thereunder, (b) ratifies, as of the Second Amendment Effective Date, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Amended Credit Agreement, (c) jointly and severally
guarantees to the Administrative Agent and each other holder of the Guaranteed
Obligations, together with the other Guarantors and without limiting the
generality of the foregoing terms of this Section 6.1, as provided in Article IV
of the Amended Credit Agreement, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
as a mandatory cash collateralization or otherwise) strictly in accordance with
the terms thereof.

5

--------------------------------------------------------------------------------

 

6.2.The New Loan Party hereby waives acceptance by the Administrative Agent and
the other holders of the Guaranteed Obligations of the guaranty by the New Loan
Party under Article IV of the Amended Credit Agreement upon the execution of
this Amendment by the New Loan Party.

6.3.The New Loan Party hereby (a) acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Loan Party will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement, (b) ratifies, as of the Second Amendment
Effective Date, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement, and (c) without limiting
generality of the foregoing terms of this Section 6.3, grants to the Collateral
Agent, for the benefit of the Secured Parties (as defined in the Security
Agreement), a continuing security interest in, and a right of set off against,
any and all right, title and interest of the New Loan Party in and to the
Collateral (as defined in the Security Agreement) of the New Loan Party to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Security Agreement).

6.4.The New Loan Party hereby (a) acknowledges, agrees and confirms that, by its
execution of this Amendment, the New Loan Party will be deemed to be a party to
the Domestic Pledge Agreement and a “Pledgor” for all purposes of the Domestic
Pledge Agreement, and shall have all the obligations of a Pledgor thereunder as
if it had executed the Domestic Pledge Agreement, (b) ratifies, as of the Second
Amendment Effective Date, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Domestic Pledge Agreement, and (c)
without limiting generality of the foregoing terms of this Section 6.4, grants,
pledges and assigns to the Collateral Agent, for the benefit of the holders of
the Secured Obligations (as defined in the Domestic Pledge Agreement), a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Loan Party in and to the Pledged Collateral
(as defined in the Domestic Pledge Agreement) of the New Loan Party to secure
the prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Domestic Pledge Agreement).

6.5.The New Loan Party hereby agrees that the Capital Stock listed on Schedule
6.5 attached hereto shall be deemed to be part of the Pledged Collateral within
the meaning of the Domestic Pledge Agreement and shall secure all of the Secured
Obligations (as defined in the Domestic Pledge Agreement) as provided in the
Domestic Pledge Agreement, and, in furtherance of the foregoing, the New Loan
Party hereby grants, pledges and assigns to the Collateral Agent, for the
benefit of the holders of the Secured Obligations (as defined in the Domestic
Pledge Agreement), a continuing security interest in, and a right of set off
against, any and all right, title and interest of the New Loan Party in and to
the Capital Stock identified on Schedule 6.5 attached hereto to secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Domestic Pledge Agreement).

6.6.The New Loan Party represents and warrants that: (a) the New Loan Party’s
legal name and state of organization are as set forth on the signature pages
hereto; (b) the New Loan Party’s chief executive office is located at the
location set forth on Part (b) of Schedule 6.6 attached hereto; (c) other than
as set forth on Part (c) of Schedule 6.6 attached hereto, the New Loan Party has
not changed its legal name, changed its state of organization or been party to a
merger, consolidation or other change in structure the four months preceding the
Second Amendment Effective Date; (d) Part (d) of Schedule 6.6 attached hereto
includes all material IP

6

--------------------------------------------------------------------------------

 

Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the New
Loan Party as of the Second Amendment Effective Date and (i) except for such
claims and infringements that could not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any of the New Loan Party’s IP Rights or
the validity or effectiveness of any such IP Rights, nor does the New Loan Party
know of any such claim, and, to the knowledge of the Responsible Officers of the
New Loan Party, the use of any IP Rights by the New Loan Party or the granting
of a right or a license in respect of any IP Rights from the New Loan Party does
not infringe on the rights of any Person, and (ii) as of the Second Amendment
Effective Date, none of the material IP Rights owned by the New Loan Party is
subject to any licensing agreement or similar arrangement except as set forth on
Part (d) of Schedule 6.6 attached hereto; (e) Part (e) of Schedule 6.6 attached
hereto includes all commercial tort claims in excess of $5,000,000 before any
Governmental Authority by or in favor of the New Loan Party; (f) Part (f) of
Schedule 6.6 attached hereto includes a complete and accurate list, as of the
Second Amendment Effective Date, of each Subsidiary of the New Loan Party,
together with (i) jurisdiction of organization, (ii) the number of shares of
each class of Capital Stock outstanding, (iii) percentage of outstanding shares
of each class owned (directly or indirectly) by the New Loan Party and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; (g)
the outstanding Capital Stock of each Subsidiary of the New Loan Party is
validly issued, fully paid and non-assessable; and (h) Part (h) of Schedule 6.6
attached hereto includes a true, correct and complete list of all the real
properties owned as of the date hereof by the New Loan Party with an individual
net book value in excess of $5,000,000.

6.7.The address of the New Loan Party for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Amended Credit Agreement or such other address as the New Loan Party may
from time to time notify the Administrative Agent in writing.

Section 7.Releases.

7.1.Each of the Administrative Agent, the Collateral Agent and each Lender party
hereto hereby agree that, on the Second Amendment Effective Date, without
further action by any Person: (a) Armstrong Realty shall be irrevocably released
as a Guarantor under the Loan Documents; and (b) all Liens granted by Armstrong
Realty pursuant to the Collateral Documents in favor of the Collateral Agent,
for the benefit of the holders of the Obligations, shall automatically terminate
and be released and discharged.

7.2Each of the Administrative Agent, the Collateral Agent and each Lender party
hereto hereby agree that, on the Second Amendment Effective Date, without
further action by any Person, all Liens granted pursuant to the Collateral
Documents in favor of the Collateral Agent, for the benefit of the holders of
the Obligations, on any owned real property of any Loan Party, shall
automatically terminate and be released and discharged.

7.3The Lenders party hereto hereby authorize the Administrative Agent and/or the
Collateral Agent to execute and deliver to the Loan Parties, at the sole expense
of the Loan Parties, all documents or instruments reasonably requested by the
Loan Parties to evidence or effectuate the releases set forth in this Section 7.

Section 8.Lender Representations and Warranties; Lender Covenants.  Each Lender
party hereto represents and warrants that, after giving effect to this
Amendment, the representations and

7

--------------------------------------------------------------------------------

 

warranties of such Lender set forth in the Amended Credit Agreement are true and
correct as of the Second Amendment Effective Date.  Each Lender party hereto
hereby agrees to comply with the covenants applicable to such Lender set forth
in the Amended Credit Agreement.

Section 9.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 10.Loan Document.  This Amendment is a Loan Document, a Guaranty Joinder
Agreement and a Collateral Joinder Agreement.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under any of the Loan Documents, nor, except as expressly provided herein,
constitute an amendment of any provision of any of the Loan Documents.

Section 11.APPLICABLE LAW.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK; PROVIDED THAT THE AMENDMENT SET FORTH IN SECTION 1.4 AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THE AMENMENT SET FORTH IN
SECTION 1.4 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

Section 12.Expenses.  The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including the reasonable
out-of-pocket expenses of Moore & Van Allen PLLC and Borden Ladner Gervais LLP.

Section 13.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[remainder of page left intentionally blank; signature pages follow]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:ARMSTRONG WORLD INDUSTRIES, INC.,

a Pennsylvania corporation

By: /s/ Brian L. MacNeal

Name: Brian L. MacNeal

Title: Senior Vice President and Chief Financial Officer

GUARANTORS:ARMSTRONG REALTY GROUP, INC.,

a Pennsylvania corporation

By: /s/ Thomas J. Waters

Name: Thomas J. Waters

Title: Treasurer

ARMSTRONG VENTURES, INC.,

a Delaware corporation

By: /s/ Thomas J. Waters

Name: Thomas J. Waters

Title: Treasurer

AWI LICENSING LLC,

a Delaware limited liability company

By: /s/ Thomas J. Waters

Name: Thomas J. Waters

Title: Treasurer

TECTUM, INC.,

a Delaware corporation

By: /s/ Thomas J. Waters

Name: Thomas J. Waters

Title: Treasurer

 

 

 

--------------------------------------------------------------------------------

 

NEW LOAN PARTY:ARCHITECTURAL COMPONENTS GROUP, INC.,

a Delaware corporation

By: /s/ Thomas J. Waters

Name: Thomas J. Waters

Title: Treasurer

 

 

 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Erik M. Truette

Name: Erik M. Truette

Title: Vice President

COLLATERAL AGENT:BANK OF AMERICA, N.A.,

as Collateral Agent

By: /s/ Erik M. Truette

Name: Erik M. Truette

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

LENDERS:BANK OF AMERICA, N.A.,

as a Lender, an L/C Issuer, and the Swing Line Lender

By: /s/ Jason Yakabu

Name: Jason Yakabu

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender and an L/C Issuer

By: /s/ James Shender

Name: James Shender

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,

as a Lender

By: /s/ Carl S. Tabacjar, Jr.

Name: Carl S. Tabacjar, Jr.

Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,

as a Lender

By: /s/ Jonathan H. James

Name: Jonathan H. James

Title: Managing Director

 

 

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Denise DiSimone

Name: Denise DiSimone

Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By: /s/ J. Carlos Navarrete

Name: J. Carlos Navarrete

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

TD BANK, N.A.,

as a Lender

By: /s/ Craig Welch

Name: Craig Welch

Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as a Lender

By: /s/ Sarah C. Lesser

Name: Sarah C. Lesser

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA,

as a Lender

By: /s/ Winston Lua

Name: Winston Lua

Title: Director

 

 

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Alfredo Wang

Name: Alfredo Wang

Title: Duly Authorized Signer

 

 

 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Suzannah Valdivia

Name: Suzannah Valdivia

Title: Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Rodney J. Winters

Name: Rodney J. Winters

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Jonathan D. Beck

Name: Jonathan D. Beck

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

By: /s/ Kristin L. Heller

Name: Kristin L. Heller

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By: /s/ Robert Wilson

Name: Robert Wilson

Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

CREDIT INDUSTRIEL ET COMMERCIAL,

NEW YORK BRANCH,

as a Lender

By: /s/ Clifford Abramsky

Name: Clifford Abramsky

Title: Managing Director

By: /s/ Adrienne Molloy

Name: Adrienne Molloy

Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

STIFEL BANK AND TRUST,

as a Lender

By: /s/ Suzanne Agin

Name: Suzanne Agin

Title: Senior Vice President

 




 

--------------------------------------------------------------------------------

 

SYNOVUS BANK,

as a Lender

By: /s/ Michael Sawicki

Name: Michael Sawicki

Title: Director, Corporate Banking

 

 

 

 

--------------------------------------------------------------------------------

COMPOSITE CREDIT AGREEMENT FOR REFERENCE PURPOSES ONLY. NOT A LEGAL DOCUMENT.

**ANNEX A TO SECOND AMENDMENT**

Published CUSIP Number: 04247QAK3QAP2

Revolver CUSIP Number: 04247QAL1QAQ0

Term Loan A Loan CUSIP Number:04247QAM9QAR8

Term Loan B CUSIP Number: 04247QAN7

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 1, 2016,

among

ARMSTRONG WORLD INDUSTRIES, INC.,

as Borrower,

CERTAIN SUBSIDIARIES OF ARMSTRONG WORLD INDUSTRIES, INC. IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent and, Collateral Agent, an L/C Issuer and Swing Line
Lender,

THE OTHER LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

and

CITIBANKCITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

BRANCH BANKING AND TRUST COMPANY,

TD BANK, N.A.,

MANUFACTURERS AND TRADERS TRUST COMPANY,

THE BANK OF NOVA SCOTIA,

CAPITAL ONE, NATIONAL ASSOCIATION,

FIFTH THIRD BANKKEYBANK NATIONAL ASSOCIATION,

CITIZENS BANK OF PENNSYLVANIA,

TDU.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK OF MONTREAL, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

--------------------------------------------------------------------------------

 

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

and

CITIBANKCITIZENS BANK, N.A.,

FIFTH THIRD BANK

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

and Joint Book ManagersBookrunners

 

 

--------------------------------------------------------------------------------

COMPOSITE CREDIT AGREEMENT FOR REFERENCE PURPOSES ONLY. NOT A LEGAL DOCUMENT.

TABLE OF CONTENTS

PAGE

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

5

 

 

Section 1.01

Defined Terms.5

 

 

Section 1.02

Other Interpretive Provisions.3739

 

 

Section 1.03

Accounting Terms.3840

 

 

Section 1.04

Rounding.3842

 

 

Section 1.05

Times of Day.3842

 

 

Section 1.06

Letter of Credit Amounts; Bi-Lateral Letter of Credit Amounts.3842

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

3942

 

 

Section 2.01

Revolving Loans and Term Loans.3943

 

 

Section 2.02

Borrowings, Conversions and Continuations of Loans.4346

 

 

Section 2.03

Letters of Credit.4547

 

 

Section 2.04

Swing Line Loans.5356

 

 

Section 2.05

Prepayments.5558

 

 

Section 2.06

Termination or Reduction of Aggregate Revolving Committed Amount.60

 

 

Section 2.07

Repayment of Loans.60

 

 

Section 2.08

Interest.61

 

 

Section 2.09

Fees.6261

 

 

Section 2.10

Computation of Interest and Fees.62

 

 

Section 2.11

Evidence of Debt.6362

 

 

Section 2.12

Payments Generally; Administrative Agent’s Clawback.63

 

 

Section 2.13

Sharing of Payments by Lenders.6564

 

 

Section 2.14

Cash Collateral.65

 

 

Section 2.15

Defaulting Lenders.66

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

6968

 

 

Section 3.01

Taxes.6968

 

 

Section 3.02

Illegality.73

 

 

Section 3.03

Inability to Determine Rates.7473

 

 

Section 3.04

Increased Costs.7475

 

 

Section 3.05

Compensation for Losses.7677

 

 

Section 3.06

Mitigation of Obligations; Replacement of Lenders.7677

 

 

Section 3.07

Survival.7778

 

ARTICLE IV. GUARANTY

7778

 

 

Section 4.01

The Guaranty.7778

 

 

Section 4.02

Obligations Unconditional.7778

 

 

Section 4.03

Reinstatement.7879

 

 

Section 4.04

Certain Additional Waivers.7880

 

 

Section 4.05

Remedies.7980

 

 

Section 4.06

Rights of Contribution.7980

 

 

Section 4.07

Guarantee of Payment; Continuing Guarantee.7980

 

 

Section 4.08

Keepwell.7981

 

ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

8081

 

 

Section 5.01

Conditions of Initial Credit Extension[Reserved].8081

 

 

Section 5.02

Conditions to all Credit Extensions.8281

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

8281

 

 

Section 6.01

Existence, Qualification and Power.82

 

 

Section 6.02

Authorization; No Contravention.82

 

 

Section 6.03

Governmental Authorization; Other Consents.8382

 

 

Section 6.04

Binding Effect.8382

 

 

Section 6.05

Financial Statements; No Material Adverse Effect.8382

 

 

Section 6.06

Litigation.8483

 

 

Section 6.07

No Default.8483

 

 

Section 6.08

Ownership of Property; Liens.8483

 

 

Section 6.09

Environmental Compliance.8483

 

 

Section 6.10

Insurance.8584

 

 

Section 6.11

Taxes.8584

 

 

Section 6.12

ERISA Compliance.8584

 

 

Section 6.13

Subsidiaries.8685

 

 

Section 6.14

Margin Regulations; Investment Company Act.8685

 

 

Section 6.15

Disclosure.8685

 

 

Section 6.16

Compliance with Laws; OFAC; PATRIOT Act, Etc.86

 

 

Section 6.17

Intellectual Property; Licenses, Etc.8786

 

 

Section 6.18

Solvency.87

 

 

Section 6.19

Perfection of Security Interests in the Collateral.87

 

 

Section 6.20

Business Locations.8887

 

 

Section 6.21

Labor Matters.8887

 

ARTICLE VII. AFFIRMATIVE COVENANTS

8988

 

 

Section 7.01

Financial Statements.8988

 

 

Section 7.02

Certificates; Other Information.8988

 

 

Section 7.03

Notices.9190

 

 

Section 7.04

Payment of Obligations.91

 

 

Section 7.05

Preservation of Existence, Etc.9291

 

 

Section 7.06

Maintenance of Properties.9291

 

 

Section 7.07

Maintenance of Insurance.9291

 

 

Section 7.08

Compliance with Laws.92

 

 

Section 7.09

Books and Records.9392

 

 

Section 7.10

Inspection Rights.9392

 

 

Section 7.11

Use of Proceeds.9392

 

 

Section 7.12

Additional Subsidiaries.9392

 

 

Section 7.13

ERISA Compliance.93

 

 

Section 7.14

Pledged Assets.9493

 

 

Section 7.15

Further Assurances.9594

 

ARTICLE VIII. NEGATIVE COVENANTS

9694

 

 

Section 8.01

Liens.9695

 

 

Section 8.02

Investments.9998

 

 

Section 8.03

Indebtedness.10199

 

 

Section 8.04

Fundamental Changes.103102

 

 

Section 8.05

Dispositions.103

 

 

Section 8.06

Restricted Payments.104103

 

 

Section 8.07

Change in Nature of Business.105104

 

 

Section 8.08

Transactions with Affiliates.105104

 

 

Section 8.09

Burdensome Agreements.105104

 

 

Section 8.10

Use of Proceeds.106

 

ii

 

--------------------------------------------------------------------------------

 

 

Section 8.11

Financial Covenants.107106

 

 

Section 8.12

Prepayment of Other Indebtedness, Etc.107106

 

 

Section 8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.107

 

ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES

107

 

 

Section 9.01

Events of Default.107

 

 

Section 9.02

Remedies Upon Event of Default.109

 

 

Section 9.03

Application of Funds.110109

 

ARTICLE X. ADMINISTRATIVE AGENT 111; COLLATERAL AGENT

110

 

 

Section 10.01

Appointment and Authority.111

 

 

Section 10.02

Rights as a Lender.112111

 

 

Section 10.03

Exculpatory Provisions.112

 

 

Section 10.04

Reliance by Administrative Agent and Collateral Agent.113

 

 

Section 10.05

Delegation of Duties.113

 

 

Section 10.06

Resignation of Administrative Agent.114113

 

 

Section 10.07

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.115

 

 

Section 10.08

No Other Duties; Etc.115116

 

 

Section 10.09

Administrative Agent May File Proofs of Claim.115116

 

 

Section 10.10

Collateral and Guaranty Matters.116

 

 

Section 10.11

Secured Swap Contracts and, Secured Treasury Management Agreements and Secured
Bi-Lateral Letters of Credit.117

 

 

Section 10.12

Certain ERISA Matters.118

 

ARTICLE XI. MISCELLANEOUS

117119

 

 

Section 11.01

Amendments, Etc.117119

 

 

Section 11.02

Notices; Effectiveness; Electronic Communications.122

 

 

Section 11.03

No Waiver; Cumulative Remedies; Enforcement.124

 

 

Section 11.04

Expenses; Indemnity; Damage Waiver.124125

 

 

Section 11.05

Payments Set Aside.126127

 

 

Section 11.06

Successors and Assigns.126127

 

 

Section 11.07

Treatment of Certain Information; Confidentiality.132133

 

 

Section 11.08

Set-off.133134

 

 

Section 11.09

Interest Rate Limitation.133134

 

 

Section 11.10

Counterparts; Integration; Effectiveness.134135

 

 

Section 11.11

Survival of Representations and Warranties.134135

 

 

Section 11.12

Severability.134135

 

 

Section 11.13

Replacement of Lenders.135

 

 

Section 11.14

Governing Law; Jurisdiction; Etc.135136

 

 

Section 11.15

Waiver of Right to Trial by Jury.136137

 

 

Section 11.16

USA PATRIOT Act Notice.137138

 

 

Section 11.17

No Advisory or Fiduciary Responsibility.137138

 

 

Section 11.18

Electronic Execution of Assignments and Certain Other Documents.137139

 

 

Section 11.19

Existing Credit Agreement Superseded.138139

 

 

Section 11.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.138139

 

 

Section 11.21

Acknowledgment Regarding Any Supported QFCs140

 

 

Section 11.22

Appointment of Borrower.140

 

 

iii

 

--------------------------------------------------------------------------------

 

SCHEDULES

1.01Excluded Property

2.01Commitments and Pro Rata Shares; L/C Commitments

2.03Existing Letters of Credit

6.10Insurance

6.13Subsidiaries

6.17IP Rights

6.20(a)(i)Location of Chief Executive Office, Etc.

6.20(a)(ii)MortgagedLocation of Real Properties

6.20(b)Changes in Legal Name, State of FormationOrganization and Structure

6.21Labor Matters

8.01Liens Existing on the ClosingSecond Amendment Effective Date

8.02Investments Existing on the ClosingSecond Amendment Effective Date

8.03Indebtedness Existing on the ClosingSecond Amendment Effective Date

8.05Dispositions

8.09Burdensome Agreements

8.11Consolidated EBITDA

11.02Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

A-1Form of Loan Notice (Borrowing)

A-2Form of Loan Notice (Continuation/Conversion)

BForm of Swing Line Loan Notice

C-1Form of Revolving Note

C-2Form of Swing Line Note

C-3Form of Term Loan Note

DForm of Compliance Certificate

EForm of Assignment and Assumption

FForm of Guaranty Joinder Agreement

GForm of Collateral Joinder Agreement

HForm of U.S. Tax Compliance Certificates

IForm of Letter of Credit Report

JForm of Notice of Additional L/C Issuer

KForm of Secured Party Designation Notice

 

 

iv

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 1, 2016
among ARMSTRONG WORLD INDUSTRIES, INC., a Pennsylvania corporation, as (the
“Borrower”), the Guarantors (defined herein)party hereto, the Lenders (defined
herein) andparty hereto, BANK OF AMERICA, N.A., as the Administrative Agent and,
the Collateral Agent, an L/C Issuer and the Swing Line Lender, and the other L/C
Issuers party hereto.

WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of that Amended and Restated Credit Agreement dated as of March 15,
2013 (as amended and modified prior to the Closing Date, the “Existing Credit
Agreement”) among the Borrower and Armstrong Wood Products, Inc., a Delaware
corporation, as borrowers, certain of the Borrower’s Subsidiaries, as guarantors
thereunder, the lenders party thereto and Bank of America, N.A., as
administrative agent for the lenders thereunder;

WHEREAS, the Borrower has requested certain modifications to the revolving
credit and term loan facilities under the Existing Credit Agreement;

WHEREAS, the undersigned Lenders have agreed to the requested modifications on
the terms and conditions provided herein; and

WHEREAS, this Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement;.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of, or of a business unit or division of, another Person
or at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“Adequate Assurance” means:

with respect to Revolving Loans, such assurance as the Administrative Agent may
require, in its discretion,

with respect to L/C Obligations, such assurance as the L/C Issuer may require,
in its discretion, and

 

--------------------------------------------------------------------------------

 

with respect to Swing Line Loans, such assurance as the Swing Line Lender may
require, in its discretion,

in each case, that the Defaulting Lender will be capable of funding its portion
of Revolving Loans, L/C Obligations and Swing Line Loans and participation
interests therein and otherwise honoring its existing and future obligations
hereunder and under the other Loan Documents, including the posting of cash
collateral or letters of credit or other arrangement, in each case in form and
substance and pursuant to arrangements satisfactory to the Administrative Agent,
the L/C Issuer or the Swing Line Lender, as appropriate, in their reasonable
discretion.

“Adjustment” has the meaning specified in Section 3.03(c).

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto. For purposes of this Agreement,
Armstrong Flooring and its Affiliates shall not be considered Affiliates of the
Borrower and its Affiliates.

“Affiliated Lender” means a Lender that is an Affiliate of the Borrower (but
excluding, in any case, the Borrower and the other Loan Parties and their
respective Subsidiaries).

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Aggregate Revolving Commitments and the
aggregate amount of all Term Loan Commitments.

“Aggregate Revolving Commitments” means the aggregate principal amount of
Revolving Commitments of all the Revolving Lenders.

“Aggregate Revolving Committed Amount” has the meaning specified in Section
2.01(a).

“Agreement” means this Amended and Restated Credit Agreement, as amended and
modified.

“Applicable Rate” means, from time to time:

withWith respect to the Revolving Obligations and the Term Loan A Loans
(including any Incremental Add-on Term Loans related to the Term A Loans), the
following percentages per annum, based on the Consolidated Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(a):



6

 

--------------------------------------------------------------------------------

 

 

 

Revolving Loans and Term Loan A Loans

Letter of Credit Fee

Pricing Level

Consolidated Net Leverage Ratio

Commitment Fee

Eurodollar Rate Loans

Base Rate Loans

Standby Letters of Credit

Commercial Letters of Credit

1

> 3.0:1.0

0.40%

2.25%

1.25%

2.25%

1.25%

21

> 2.0:1.0, but ≤≥ 3.05:1.0

0.350.30%

2.00%

1.00%

2.00%

1.00%

32

≤≥ 2.05:1.0 but < 3.5:1.0

0.300.25%

1.75%

0.75%

1.75%

0.75%

3

≥ 1.5:1.0 but < 2.5:1.0

0.20%

1.50%

0.50%

1.50%

0.50%

4

< 1.5:1.0

0.20%

1.25%

0.25%

1.25%

0.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth (5th)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance therewith, then Pricing
Level 1 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the ClosingSecond Amendment Effective Date
through the date of delivery of the Compliance Certificate for the fiscal
quarter ending June 30, 2016December 31, 2019 shall be determined based upon
Pricing Level 23.  Determinations by the Administrative Agent of the appropriate
Pricing Level shall be conclusive, absent manifest error.

with respect to the Term Loan B, (i) two and three-fourths percent (2.75%) per
annum for Eurodollar Rate Loans, and (ii) one and three-fourths percent (1.75%)
per annum for Base Rate Loans.With respect to any Incremental Term Loans under
any Incremental Loan Facility (including any Incremental Add-on Term Loans
related to such Incremental Term Loans), the percentage(s) per annum set forth
in the documentation pursuant to which such Incremental Loan Facility is
established.

(c) Each Lender’s pro rata share of the Incremental Loan Facilities will be as
provided in the amendment and joinder agreements whereby such loan facilities
are established.

(a)(d) Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of BofA Securities, JPMorgan Chase Bank, N.A., Citizens
Bank, N.A., Fifth Third Bank and PNC Capital Markets, LLC, in each case in their
capacities as joint lead arranger and joint bookrunner.

“Armstrong Flooring” means Armstrong Flooring, Inc., a Delaware corporation.

“Arrangers” means MLPF&S, JPMorgan Chase Bank, N.A. and Citibank, N.A.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)),

7

 

--------------------------------------------------------------------------------

 

and accepted by the Administrative Agent, in substantially the form of Exhibit E
or any other form (including an electronic documentation form generated by
MarkitClear or otheruse of an electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in the
case of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31,
20152018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) with respect
to the Revolving Commitments (other than issuance and extension of Letters of
Credit), the Maturity Date and , with respect to the issuance and extension of
Letters of Credit, the Letter of Credit Expiration Date, (b) the date of
termination of the Aggregate Revolving Committed Amount pursuant to Section
2.06, and (c) the date of termination of the commitment of each Revolving Lender
to make Revolving Loans and of the obligation of the of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 9.02.

“Available Incremental Amount” means, as of any date of determination, the sum
of (a) an amount equal to the greater of (i) $350,000,000, and (ii) 100% of
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended on or prior to such date for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b), plus (b) additional amounts such
that, after giving effect to the incurrence of the then-contemplated Incremental
Loan Facility or Incremental Equivalent Debt on a Pro Forma Basis (and assuming
for such purposes that such Incremental Loan Facility or Incremental Equivalent
Debt is fully drawn), the Consolidated Net Secured Leverage Ratio would not
exceed 2.75:1.0; it being understood and agreed that the Borrower may incur
Incremental Loan Facilities and Incremental Equivalent Debt in reliance on
clause (b) above prior to incurring Incremental Loan Facilities and Incremental
Equivalent Debt in reliance on clause (a) above.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

8

 

--------------------------------------------------------------------------------

 

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Proceedings” has the meaning specified in Section 11.06(b)(vii)(C).

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent
(0.50.50%), (b) the Prime Rate and (c) the Eurodollar Rate plus one percent
(11.00%); andprovided that if the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.  If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03, then the Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Bi-Lateral Letter of Credit” means any letter of credit issued under a
bi-lateral agreement between a Bi-Lateral Letter of Credit Lender, as issuer, on
the one hand, and for the account of the Borrower and/or any of its
Subsidiaries, on the other hand.

“Bi-Lateral Letter of Credit Lender” means aany Person thatin its capacity as
issuer of a Bi-Lateral Letter of Credit that, at the time it issues such
Bi-Lateral Letter of Credit, is a Lender or an Affiliate of a Lender on the date
of issuance of a(even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender); provided that for any of the foregoing to be
included as a “Secured Bi-Lateral Letter of Credit.  In order to be included in
notices or benefits, if any, hereunder or under the other Loan Documents written
notice must be given to” on any date of determination by the Administrative
Agent, in form, substance and detail reasonably satisfactory to it, signed by
thethe applicable Bi-Lateral Letter of Credit Lender identifying it as such and
providing, among other things, appropriate contact information, with an
acknowledgment and consent thereto by the Borrower.(other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Bi-Lateral Letter of Credit Obligations” means (ia) the amount available to be
drawn under outstanding Bi-Lateral Letters of Credit, (iib) the aggregate amount
of unreimbursed amounts in respect of Bi-Lateral Letters of Credit and any loans
or advances made by the issuer of any such Bi-Lateral Letter of Credit Lender in
respect thereof, and (iiic) all obligations in respect thereof, whether absolute
or contingent, due or to become due, including interest and fees that may accrue
after the commencement of bank

9

 

--------------------------------------------------------------------------------

 

ruptcy or insolvency proceedings, regardless of whether such interest is allowed
as claims in the proceeding.  

“BofA Securities” means BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner, together with its successors.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrower” means Armstrong World Industries, Inc., a Pennsylvania corporation.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Canadian Pledge Agreement” means that certain Amended and Restated Canadian
Pledge Agreement dated as of the Closing Date with respect to the pledge of 65%
of the Capital Stock of Armstrong World Industries Canada Ltd., a wholly-owned
Subsidiary of the Borrower organized and existing under the laws of Canada, to
the Collateral Agent to secure the Obligations.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Stock” means (ia) in the case of a corporation, capital stock, (iib) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iiic) in the case of a partnership, partnership interests (whether
general or limited), (ivd) in the case of a limited liability company,
membership interests and (ve) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capital Stock Equivalents” means warrants, options or other rights for the
purchase, acquisition or exchange of any items of Capital Stock (including
through convertible securities).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the L/C Issuer or Swing Line Lender (as applicable) and the Lenders, as
appropriate, as collateral for the L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of the Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Administrative Agent, the L/C Issuer or the Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable).  “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

10

 

--------------------------------------------------------------------------------

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short‑term commercial paper rating from S&P is at least A‑1
or the equivalent thereof or from Moody’s is at least P‑1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑1 (or the equivalent thereof) or better by S&P or
P‑1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f) with
respect to Foreign Subsidiaries, instruments equivalent to those referred to in
clauses (a) through (e) above denominated in any foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States.

“Change in Law” means the occurrence, after the date of this AgreementClosing
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated  by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or, issued or implemented.

“Change of Control” means an event or series of events by which:

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than fifty percent (50%) of the Capital Stock of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body on a fully diluted basis; or

during any period of twelve consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing

11

 

--------------------------------------------------------------------------------

 

body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iv) who were members of that board
or equivalent governing body on the Closing Date.

“Claim” has the meaning specified in Section 11.06(b)(vii)(C).

“Closing Date” means the date hereofApril 1, 2016.

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents.

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the holders of the secured obligations identified in the Collateral Documents,
and its successors and assigns in such capacity.

“Collateral Documents” means a collective reference to the Security Agreement,
each Pledge Agreement, each Mortgage, each Collateral Joinder Agreement and
other security documents as may be executed and delivered by the Loan Parties
pursuant to the terms of Section 7.14.

“Collateral Joinder Agreement” means a joinder agreement, substantially in the
form of Exhibit G, by which an additional pledgor or guarantor may be added to a
Pledge Agreement or the Security Agreement.

“CommitmentsCommitment” means thea Revolving Commitments and theCommitment or a
Term Loan CommitmentsCommitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include Permitted Acquisitions.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (ia) Consolidated
Operating Income for such period, plus (iib) the amount of depreciation and
amortization expense for such period, as determined in accordance with GAAP,
plus (iiic) to the extent relating to the applicable period, (Ai) all
extraordinary, nonrecurring or one-time charges, (Bii) pro forma cost savings
for acquisitions in an aggregate amount of up to the greater of (iA) $30 million
or30,000,000, and (iiB) 10% of Consolidated EBITDA, as yet unrealized, projected
in good faith over the next twelve months, (C)iii) all non-cash charges
(provided that for any such non-cash charges resulting in a cash payment or cash
outlay in a subsequent period, Consolidated EBITDA will be reduced by the amount
of the cash payment or cash outlay in the period made), (Div) cash restructuring
charges limited to $25 million25,000,000 in any period of four consecutive
fiscal quarters, (Ev) cost initiative charges embedded in cost of goods sold
(cash and non-cash charges) and which taken together with cost initiative
charges embedded in selling, general and administrative expenses shall be
limited to $10 million10,000,000 in any period of four consecutive fiscal
quarters, (Fvi) cost initiative charges embed

12

 

--------------------------------------------------------------------------------

 

ded in selling, general and administrative expenses (cash and non-cash charges)
and which taken together with cost initiative charges embedded in cost of goods
sold shall be limited to $10 million10,000,000 in any period of four consecutive
fiscal quarters, and (Gvii) losses on sales of assets (cash and non-cash), minus
(ivd) gains on sales of assets (cash and non-cash); provided that,
notwithstanding the foregoing, for purposes of calculating Consolidated EBITDA
for the fiscal quarters ending June 30, 2016, September 30, 2016 and December
31, 2016, Consolidated EBITDA for the quarters predating the Closing Date shall
be as shown on Schedule 8.11..

“Consolidated Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to (a) Consolidated EBITDA minus (b) Consolidated
Capital Expenditures paid in cash minus (c) the cash portion of Consolidated
Interest Charges minus (d) cash taxes paid minus (e) Consolidated Mandatory
Funded Debt Payments minus (f) the amount of any voluntary prepayments of
Consolidated Funded Indebtedness (other than voluntary prepayments of revolving
lines of credit unless accompanied by a corresponding permanent reduction in the
commitments thereunder) during such fiscal year plus (g) Consolidated Net
Changes in Working Capital minus (h) the aggregate amount of cash consideration
paid during the period for Permitted Acquisitions minus (i) the aggregate amount
of Restricted Payments paid in cash by the Borrower during the period minus (j)
cash expenditures not deducted in calculating Consolidated EBITDA minus (k) all
non-cash credits included in Consolidated EBITDA minus (l) cash payment in
respect of long-term liabilities other than Indebtedness minus (m) losses on
sales of assets (cash and non-cash), plus (n) gains on sales of assets (cash and
non-cash), in each case on a consolidated basis determined in accordance with
GAAP.

“Consolidated Foreign Assets” means, on any date, total assets of the Borrower’s
Foreign Subsidiaries on a consolidated basis determined in accordance with GAAP
as of the last day of the most recent fiscal quarter end immediately preceding
thesuch date of determinationfor which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b).

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (ia) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest but excluding non-cash amortizing fees) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (iib) the portion of rent expense of
the Borrower and its Subsidiaries with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP; provided that
notwithstanding the foregoing, for the first year Consolidated Interest Charges
shall be rolled up and annualized from the Closing Date such that (A) for the
quarter ending June 30, 2016, Consolidated Interest Charges shall be
Consolidated Interest Charges for the period of one fiscal quarter then ending
multiplied by four, (B) for the fiscal quarter ending September 30, 2016,
Consolidated Interest Charges shall be Consolidated Interest Charges for the
period of two fiscal quarters then ending multiplied by two, (C) for the fiscal
quarter ending December 31, 2016, Consolidated Interest Charges shall be
Consolidated Interest Charges for the period of three fiscal quarters then
ending multiplied by one and one-third (1-1/3), and (D) for fiscal quarters
ending March 31, 2017 and thereafter, Consolidated Interest Charges shall be
Consolidated Interest Charges for the period of four consecutive fiscal quarters
then ending; and provided, further, that for the fiscal quarter ending June 30,
2016, if the Closing Date is after April 1, 2016, then Consolidated Interest
Charges for the fiscal quarter shall be rolled up and “annualized” from the
Closing Date for the fiscal quarter then ending..

13

 

--------------------------------------------------------------------------------

 

“Consolidated Interest Income” means, for any period, interest income for the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.

“Consolidated Mandatory Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all mandatory
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP.  For purposes of this definition, “mandatory payments of
principal” (a) shall be determined without giving effect to any reduction of
such mandatory payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases, Sale and
Leaseback Transactions and Synthetic Leases, and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.05(b)(iii) or (iv).

“Consolidated Net Changes in Working Capital” means, for any period for the
Borrower and its Subsidiaries, an amount (positive or negative) equal to the sum
of (a) the net amount of decreases (or minus the amount of increases) in
accounts receivable, inventory, prepaid expenses and other current assets, plus
(b) the net amount of increases (or minus the amount of decreases) in accounts
payable (including accrued interest expense), accrued expenses and other current
liabilities, in each case on a consolidated basis determined in accordance with
GAAP and as set forth in the audited annual financial statements for the
Borrower and its Subsidiaries delivered pursuant to Section 7.01(a).

“Consolidated Net Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended on or prior to such date for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b),
the ratio of (a) Consolidated EBITDA to (b) the difference of (i) cash
Consolidated Interest Charges for the period of the four fiscal quarters most
recently ended on or prior to such date for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b), minus (ii) cash
Consolidated Interest Income (butfor such period (it being understood and
agreement that the difference calculated pursuant to this clause (b) shall not
be less than zero).

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date,
minus (ii) unrestricted cash and Cash Equivalents on hand of the Borrower and
its Domestic Subsidiaries up to $100 millionin an aggregate amount not to exceed
$100,000,000, to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended on or prior to such date for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b).

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated Secured Funded
Indebtedness as of such date, minus (ii) unrestricted cash and Cash Equivalents
on hand of the Borrower and its Domestic Subsidiaries up to $100 millionin an
aggregate amount not to exceed $100,000,000, to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended on or prior to such date
for which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b).

“Consolidated Operating Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the operating income of the Borrower and
its Subsidiaries (before deductions for interest and taxes) for that period, as
determined in accordance with GAAP, including in any event, without limitation,
the Borrower’s share of reported net income from WAVE for such period on an
“as-earned” basis rather than on an “as-received” basis.

“Consolidated Secured Funded Indebtedness” means Consolidated Funded
Indebtedness of the Borrower and its Subsidiaries secured by a Lien.

14

 

--------------------------------------------------------------------------------

 

“Consolidated Total Assets” means, on any date, total assets of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP as
of the last day of the most recent fiscal quarter end immediately preceding
thesuch date of determinationfor which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Corporate Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Corporate Ratings”) of
the corporate credit rating or corporate family rating of the Borrower, as
appropriate.

“Covenant Holiday” shall have the meaning provided in Section 8.11(b).

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 11.21.

“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Loans and
Credit Extensions under this Agreement.

“Debt TransactionsTransaction” means, with respect to the Borrower and its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Indebtedness, whether or not evidenced by a promissory note or other written
evidence of Indebtedness, other than Indebtedness permitted under subsections
(a) through (f), inclusive, and (h) through (u), inclusive, of Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus two percent (2%) per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, in all cases to the fullest extent permitted by applicable Laws.

15

 

--------------------------------------------------------------------------------

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is a result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-inBail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means, at any time, a country, region or territory
that is itself the subject or target of any comprehensive territorial Sanctions
(at the date of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
the Borrower or any of its Subsidiaries (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (ia) the sale, lease, license, transfer or
other disposition of inventory or other Property in the ordinary course of
business, (iib) the sale, lease, license, transfer or other disposition of
machinery, equipment or other Property no longer used or useful in the conduct
of business, (iiic) any sale, lease, license, transfer or other disposition of
Property to any Loan Party, (ivd) any Disposition to the extent con

16

 

--------------------------------------------------------------------------------

 

stituting a Permitted Investment, (ve) any sale, lease, license, transfer or
other disposition of Property by any Foreign Subsidiary to the Borrower or any
of its Subsidiaries, (vif) dispositions of equipment or real property to the
extent that (ai) such property is exchanged for credit against the purchase
price of similar replacement equipment or property or (bii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement equipment or property;, (viig) licenses, sublicenses, leases and
subleases not interfering in any material respect with the business of the
Borrower or its Subsidiaries, (viiih) sales or discounts of accounts receivable
in connection with the compromise or collection thereof and (ixi) dispositions
set forth on Schedule 8.05.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Pledge Agreement” means that certain Amended and Restated Pledge
Agreement dated as of the Closing Date given by the Borrower and certain of its
Domestic SubsidiariesLoan Parties, as pledgors, to the Collateral Agent to
secure the Obligations.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

17

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan; (b)
a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization pursuant to Section 418 of the Internal Revenue Code; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate, which rate is approved by the Administrative Agent,as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period) (“LIBOR”), as published byon the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the Eu

18

 

--------------------------------------------------------------------------------

 

rodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day; provided
that the Eurodollar Rate shall not in any event be less than zero percent (0%)
per annum in the case of the Pro Rata Facilities or less than three-fourths of
one percent (0.75%) per annum in the case of the Term Loan B.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “eurocurrency
liabilities”).  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
and for each outstanding Base Rate Loan bearing interest at a rate based on the
Eurodollar Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party,: (a) any owned or
leased personal Property which is located outside of the United States which
cannot be perfected by the filing of financing statements under the Uniform
Commercial Code,; (b) any personal Property (including, without limitation,
motor vehicles and aircraft) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office,; (c) the
Capital Stock of any First-Tier Foreign Subsidiary to the extent not required to
be pledged to secure the Obligations pursuant to Section 7.14(b),; (d) any
personal Property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such Property,;
provided that in any such case the prohibition would not be rendered ineffective
by the Uniform Commercial Code (including the provisions of Sections 9-407 and
9-408 thereof) or other applicable Law (including Debtor Relief Laws),; (e) any
Property that is sold, conveyed or otherwise transferred or subjected to a Lien
pursuant to a Securitization Transaction permitted pursuant to Section 8.03(k),;
(f) the Capital Stock of WAVE,; (g) any permit, lease, license, contract or
instrument, now or hereafter in effect of a Loan Party, or rights relating
thereto, if the grant of a security interest in such permit, lease, license,
contract or instrument, or rights relating thereto, in a manner contemplated by
the Loan Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise materially and adversely
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both),; provided that in any such
case the prohibition, termination or rights to terminate, accelerate or
materially and adversely alter such Loan Party’s rights, titles and interests
would not be rendered ineffective by the Uniform Commercial Code (including the
provisions of Sections 9-407 and 9-408 thereof) or other applicable Law
(including Debtor Relief Laws), and; provided, further, that nothing herein
shall exclude or prohibit a security interest in the proceeds of any property
described in this clause (g),; and (h) any Property listed in Schedule 1.01
under the heading “Excluded Property”.

“Excluded Subsidiary” means a Domestic Subsidiary which is a disregarded entity
for United States federal income Tax purposes and directly holds any interest in
a Foreign Subsidiary that is a “controlled foreign corporation” as defined in
Section 957 of the Internal Revenue Code.

19

 

--------------------------------------------------------------------------------

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation incurred after the date hereofClosing Date, if, and to the extent
that, all or a portion of the Guaranty of such Guarantor of, or the grant under
a Loan Document by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.08 hereof and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient,: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes,; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in thesuch Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 11.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section
3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,; (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e);
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereof.

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by the Borrower or any of its
Subsidiaries.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations arising under the Loan Documents have been paid in full (other than
contingent indemnification obligations for which no claim has been asserted),
and (c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable L/C Issuers shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this AgreementClosing Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code or

20

 

--------------------------------------------------------------------------------

 

any intergovernmental agreement entered into between the United States and the
government of another country in order to implement the requirements of Sections
1471 through 1474 of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100th of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the fee letter agreement dated August 29, 2019 among the
Borrower, Bank of America and BofA Securities.

“Fee Letters” means those certain letter agreements, each dated February 26,
2013, among the Borrower and each of the Administrative Agent and each of the
Arrangers.

“First Amendment Effective Date” means February 22, 2017.

“First-Tier Foreign Subsidiary” means each Foreign Subsidiary of the Borrower
that is owned directly by a Loan Party.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Form 10” means the Form 10 filed by Armstrong Flooring with the Securities and
Exchange Commission on October 8, 2015, including all schedules and exhibits
attached thereto, as may be amended from time to time prior to the Closing Date
in any manner not adverse to the Lenders in any material respect.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s pro rata share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s pro rata share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, the principal amount of all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

21

 

--------------------------------------------------------------------------------

 

all obligations of such Person for borrowed money, whether current or long-term
(including the Obligations), and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

all purchase money Indebtedness of such Person;

the principal portion of all obligations under conditional sale or other title
retention agreements relating to Property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

all obligations of such Person arising under standby letters of credit and
similar obligations that back obligations that would constitute Indebtedness
(but specifically excluding those that support performance obligations);

all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and other than obligations with respect to compensation);

all Attributable Indebtedness of such Person;

all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments by such Person prior to the latest
Maturity Date;

all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

all Guarantees provided by such Person with respect to Funded Indebtedness of
the types specified in clauses (a) through (h) above of another Person; and

all Funded Indebtedness of the types referred to in clauses (a) through (h)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer and has liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

For purposes hereof, except as provided in clause (d) above, obligations arising
under letters of credit and similar instruments shall not constitute Funded
Indebtedness.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time, subject to Section 1.03(a) and (b).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

22

 

--------------------------------------------------------------------------------

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable  by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or  to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness  of any other Person,
whether or not such Indebtedness is assumed by such Person.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forthspecified in Section 4.01.

“GuarantorsGuarantor” means (ia) the Borrower (for purposes of obligations of
Subsidiaries(i) Obligations under Secured Swap Contracts and, (ii) Obligations
under Secured Treasury Management Agreements, (iii) Obligations under Secured
Bi-Lateral Letters of Credit, and (iv) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Section 4.01 and Section 4.08) under
the Guaranty), and (iib) each Material Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto and each other Person
that joins as a Guarantor pursuant to Section 7.12, together with their
successors and permitted Assignsassigns; provided, that in no event shall any
Securitization Subsidiary or any Insurance Subsidiary constitute a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lendersholders of the Obligations pursuant to
Article IV hereof.

“Guaranty Joinder Agreement” means a joinder agreement by which a Domestic
Subsidiary of the Borrower or other Person may become a Guarantor hereunder.  A
form of Guaranty Joinder Agreement is attached as Exhibit F.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMT” has the meaning specified in the definition of “Sanctions”.

“Honor Date” has the meaning set forthspecified in Section 2.03(c)(i).

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Incremental Add-on Term Loan Facilities” has the meaning specified in Section
2.01(dc).

“Incremental Add-on Term Loan Commitment” means, as to each Incremental Add-on
Term Loan Lender under an Incremental Add-on Term Loan Facility, its obligation
to make an Incremental Add-on Term Loan under such Incremental Add-on Term Loan
Facility pursuant to the documentation governing such Incremental Add-on Term
Loan Facility.

23

 

--------------------------------------------------------------------------------

 

“Incremental Add-on Term Loan Commitment Percentage” means, for each Incremental
Add-on Term Loan Lender under an Incremental Add-on Term Loan Facility, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of its Incremental Add-on Term Loan
under such Incremental Add-on Term Loan Facility, such Incremental Add-on Term
Loan Lender’s Incremental Add-on Term Loan Commitment, and after funding of its
Incremental Add-on Term Loan under such Incremental Add-on Term Loan Facility,
the outstanding principal amount of such Incremental Add-on Term Loan Lender’s
Incremental Add-on Term Loan under such Incremental Add-on Term Loan Facility,
and the denominator of which is, prior to funding of the Incremental Add-on Term
Loans under such Incremental Add-on Term Loan Facility, the aggregate principal
amount of the Incremental Add-on Term Loan Commitments of the Incremental Add-on
Term Loan Lenders under such Incremental Add-on Term Loan Facility, and after
funding of the Incremental Add-on Term Loans under such Incremental Add-on Term
Loan Facility, the Outstanding Amount of the Incremental Add-on Term Loans under
such Incremental Add-on Term Loan Facility.

“Incremental Add-on Term Loan Facility” has the meaning provided in Section
2.01(c).

“Incremental Add-on Term Loan Lender” means, with respect to any Incremental
Add-on Term Loan Facility, each of the Persons identified as lender under such
Incremental Add-on Term Loan Facility in the documentation governing such
Incremental Add-on Term Loan Facility, each other Person that becomes a lender
under such Incremental Add-on Term Loan Facility, and their respective
successors and assigns.

“Incremental Equivalent Debt” means any Indebtedness incurred by the Borrower in
the form of (a) one or more series of secured or unsecured bonds, debentures,
notes or similar instruments or (b) term loans.

“Incremental Revolving Loan Facility” has the meaning specifiedprovided in
Section 2.01(dc).

“Incremental Term Loan A” has the meaning provide in Section 2.01(d).

“Incremental Term Loan B” has the meaning specified in Section 2.01(dc).

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender under an Incremental Term Loan Facility, its obligation to make an
Incremental Term Loan under such Incremental Term Loan Facility pursuant to the
documentation governing such Incremental Term Loan Facility.

“Incremental Term Loan Commitment Percentage” means, for each Incremental Term
Loan Lender under an Incremental Term Loan Facility, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is, prior
to funding of its Incremental Term Loan under such Incremental Term Loan
Facility, such Incremental Term Loan Lender’s Incremental Term Loan Commitment,
and after funding of its Incremental Term Loan under such Incremental Term Loan
Facility, the outstanding principal amount of such Incremental Term Loan
Lender’s Incremental Term Loan under such Incremental Term Loan Facility, and
the denominator of which is, prior to funding of the Incremental Term Loans
under such Incremental Term Loan Facility, the aggregate principal amount of the
Incremental Term Loan Commitments of the Incremental Term Loan Lenders under
such Incremental Term Loan Facility, and after funding of the Incremental Term
Loans under such Incremental Term Loan Facility, the Outstanding Amount of the
Incremental Term Loans under such Incremental Term Loan Facility.

“Incremental Term Loan Facility” has the meaning provided in Section 2.01(c).

24

 

--------------------------------------------------------------------------------

 

“Incremental Term Loan Lender” means, with respect to any Incremental Term Loan
Facility, each of the Persons identified as lender under such Incremental Term
Loan Facility in the documentation governing such Incremental Term Loan
Facility, each other Person that becomes a lender under such Incremental Term
Loan Facility, and their respective successors and assigns.

“Incremental Term Loan Maturity Date” means, with respect to any Incremental
Term Loan Facility, the maturity date for such Incremental Term Loan Facility
set forth in the documentation governing such Incremental Term Loan Facility.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

all Funded Indebtedness of such Person;

the Swap Termination Value of any Swap Contract entered into by such Person;

all Guarantees provided by such Person with respect to outstanding Indebtedness
of the types specified in clauses (a) and (b) above of any other Person; and

all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, and has liability for such obligations, but only to
the extent there is recourse to such Person for payment thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forthspecified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insurance Subsidiary” means a Subsidiary established by the Borrower or any of
its Subsidiaries for the purpose of, and to be engaged solely in the business
of, insuring the businesses or facilities owned or operated by the Borrower or
any of its Subsidiaries or joint ventures or to insure unrelated businesses,;
provided that such unrelated business premiums do not exceed 35% of the annual
premiums collected by such Subsidiary.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December,
the applicable Maturity Date and, in the case of any Swing Line Loan, any other
dates as may be mutually agreed upon by the Borrower and the Swing Line Lender,
and (b) as to any Eurodollar Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan, the
applicable Maturity Date, and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period.  If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the next Business
Day.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six, and, if
available to all of the relevant Lenders, twelve months thereafter (in each
case, subject to availability), as selected by the Borrower in its Loan Notice,
or such other

25

 

--------------------------------------------------------------------------------

 

period that is twelve months or less requested by the Borrower and consented to
by all of the relevant Lenders; provided that:

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

no Interest Period shall extend beyond the applicable Maturity Date; and

no Interest Period with respect to a Term Loan shall extend beyond any principal
amortization payment date applicable to such Term Loan, except to the extent
that the portion of such Term Loan comprised of Eurodollar Rate Loans that is
expiring prior to the applicable principal amortization payment date plus the
portion comprised of Base Rate Loans, equals or exceeds the principal
amortization payment then due.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment at any time shall be the amount actually invested, as
determined at the time of each such Investment, without adjustment for
subsequent increases or decreases in the value of such Investment, net of (i)
any return representing a return of capital with respect to such Investment and
(ii) any dividend, distribution or other return on capital with respect to such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of the Borrower or
any of its Subsidiaries.

“IP Rights” has the meaning set forth in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).

“Issuer DocumentsDocument” means, with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the applicable L/C Issuer and relating to any such Letter of Credit.

“Joinder AgreementsAgreement” means a Guaranty Joinder Agreement, a Lender
Joinder Agreement and/or a Collateral Joinder Agreement, as appropriate.

26

 

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01, or in the Notice of
Additional L/C Issuer pursuant to which such L/C Issuer becomes an L/C Issuer
hereunder.  The L/C Commitment of an L/C Issuer may be modified from time to
time by agreement between such L/C Issuer and the Borrower, and notified to the
Administrative Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means with respect to a particular Letter of Credit (a) as to
Existing Letters of Credit, the Lenders identified on Schedule 2.03, (b) Bank of
America in its capacity as issuer of such Letter of Credit or (c) such other
Lender selected by the Borrower (with the consent of such Lender and the
Administrative Agent) from time to time to issue such Letter of Credit, or any
successor issuer of Letters of Credit hereunder. In the event there is more than
one L/C Issuer at any time, references herein and in the other Loan Documents to
the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LCA Test Date” has the meaning specified in Section 1.03(e).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swing Line Lender) and each
Person who joins as a Lender pursuant to the terms hereof (including, for the
avoidance of doubt, any Incremental Term Loan Lender and any Incremental Add-on
Term Loan Lender), together with their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement by which a Lender is joined
under this Agreement to provide additional commitments in respect of the Term
Loan B Commitments,, with respect to any Incremental Loan Facility, the
documentation governing such Incremental Loan Facility (including any document
pursuant to which any Person providing any portion of an Incremental Loan
Facility or

27

 

--------------------------------------------------------------------------------

 

otherwiseunder this Agreement is joined as a party to this Agreement), in form
and substance reasonably satisfactory to the Administrative Agent.

“Lending Office” means, as to any Lender or the L/C Issuer, the office or
offices of such LenderPerson described as such in such Lender’sPerson’s
Administrative Questionnaire, or such other office or offices as a Lendersuch
Person may from time to time notify the Borrower and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means (a) any Existing Letter of Credit and (b) each letter
of credit issued hereunder.  A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. For the avoidance of doubt, as used
herein, Letters of Credit shall not be or include Bi-Lateral Letters of Credit
except as expressly provided herein.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Revolving Maturity Date then in effect with respect to the Revolving
Loans (or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Report” means a report substantially in the form of Exhibit I
or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” has the meaning specified in Section
2.03(a)(i).  The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Committed Amount.  

“LIBOR” shall havehas the meaning providespecified in the definition of
“Eurodollar Base Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature

28

 

--------------------------------------------------------------------------------

 

whatsoever (including any conditional sale or other title retention agreement,
and any financing lease having substantially the same economic effect as any of
the foregoing).

“Liquidity” means, at any time, the sum of (i) unrestricted cash and Cash
Equivalents on hand, plus (ii) the aggregate unused amount of Revolving
Commitments hereunder.

“Limited Condition Acquisition” means a Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan” means any Revolving Loan, any Swing Line Loan or any Term Loan, and the
Base Rate Loans and Eurodollar Rate Loans comprising such Loans.

“Loan DocumentsDocument” means this Agreement, each Note, each Letter of Credit,
each Letter of Credit Application, each Joinder Agreement, the Collateral
Documents and eacheach Collateral Document, each Issuer Document and the Fee
Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, Swing Line
Loans, or Term LoanLoans, (b) a conversion of Revolving Loans or Term Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A-1 or Exhibit A-2, with respect to Revolving Loans and Term Loans, and
Exhibit B, with respect to Swing Line Loansas applicable, or such other form, as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan PartiesParty” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole;, (b) a material impairment of the ability of the
Borrower and its Subsidiaries taken as a whole to perform their obligations
under any Loan Document to which they are a party;, or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Borrower and its Subsidiaries taken as a whole of any Loan Document to which
they are a party.

“Material Domestic Real Property” means (a) the real property owned in fee by
any Loan Party and listed on Schedule 6.20(a)(ii) and (b) any individual real
property acquired in fee by any Loan Party after the Closing Date to the extent
such individual real property has a net book value in excess of $6,000,000.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that individually, or together with its Subsidiaries on a consolidated basis,
has assets of more than $2,000,00025,000,000; provided, that in no event shall
any Insurance Subsidiary or Securitization Subsidiary constitute a Material
Domestic Subsidiary.

29

 

--------------------------------------------------------------------------------

 

“Material First-Tier Foreign Subsidiary” means (a) Armstrong World Industries
Canada Ltd. and (b) any other First-Tier Foreign Subsidiary that individually,
or together with its Subsidiaries on a consolidated basis, has assets of more
than $10,000,00025,000,000; provided, however, that notwithstanding the
foregoing, the following Foreign Subsidiaries shall not constitute Material
First-Tier Foreign Subsidiaries: (i) any Foreign Subsidiary organized under the
laws of the People’s Republic of China or any state or other political
subdivision thereof or Russia or any state or other political subdivision
thereof; (ii) any Insurance Subsidiary; and (iii) any other Foreign Subsidiary
if a pledge of such Foreign Subsidiary’s Capital Stock violates any Law or could
reasonably be expected to have an adverse effect on the business of such Foreign
Subsidiary.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), April 1, 2021the Revolving
Maturity Date, (b) as to the Term Loan A, April 1, 2021, and (c) as to the Term
Loan B, April 1, 2023, and (c) as to any other Term Loan (other than Term Loan A
or Term Loan B) established hereunder, the date provided in the applicable
Lender Joinder Agreement or other documentation establishing such Incremental
Loan Loans (including any Incremental Add-on Term Loans related to the Term A
Loans), the Term A Loan Maturity Date, and (c) as to any Incremental Term Loans
under any Incremental Term Loan Facility (including any Incremental Add-on Term
Loans related to such Incremental Term Loans), the Incremental Term Loan
Maturity Date with respect to such Incremental Term Loan Facility hereunder;
provided, however, that, in each case, if such date is not a Business Day, the
applicable Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“Minimum Collateral Amount” means, at any time, (ia) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (iib) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, and
(iiic) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and joint book manager.

“MNPI” has the meaning specified in clause (3) of the proviso to Section
2.05(a)(ii)(A).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” means that real property that may become the subject of a
Mortgage.

“Mortgages” means those mortgages, deeds of trust, security deeds or like
instruments given to secure the Obligations with regard to real property in each
case as amended and modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
(including insurance proceeds and condemnation awards) received by the Borrower
or any of its Subsidiaries, net of (a)

30

 

--------------------------------------------------------------------------------

 

direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees, and sales commissions), (b) taxes
paid or payable as a result thereof, (c) the amount necessary to retire any
Indebtedness secured by a Permitted Lien on the related Property, and (d)
amounts paid or reserved to fund any liabilities in connection with any
Disposition and (e) for Debt Transactions, the “Net Cash Proceeds” subject to
mandatory prepayment under Section 2.05(b)(iii) will be reduced by the portion
thereof used or to be used for a Permitted Acquisition or to refinance other
permitted Indebtedness, in each case, in the period beginning two month prior to
the date of the Debt Transaction and ending two months after the date of the
Debt Transaction;; it being understood and agreed that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non‑cash consideration received by the Borrower or
any Subsidiary in any Disposition or Involuntary Disposition when and as
received.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“NotesNote” means thea Revolving NotesNote, the Swing Line Note and theor a Term
Loan NotesNote, as the context may require.

“Notice of Additional L/C Issuer” means a notice substantially in the form of
Exhibit J or any other form approved by the Administrative Agent.

“Obligations” means with respect to the Borrower and each Guarantor,
collectively, (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Secured Swap Contract between the Borrower or any of its
Subsidiaries, on the one hand, and any Lender or Affiliate of a Lender, on the
other hand, that , to the extent such Swap Contract is permitted to be incurred
pursuant to Section 8.03(d), (c) all obligations under any Secured Treasury
Management Agreement between the Borrower or any of its Subsidiaries, on the one
hand, and any Lender or Affiliate of a Lender, on the other hand and (d) alland
(d) all obligations under any Secured Bi-Lateral Letter of Credit Obligations
that are permitted under Section 8.03(f); provided that the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer for Discounted Prepayment” has the meaning specified in Section
2.05(a)(ii)(C).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);,
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement;, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in con

31

 

--------------------------------------------------------------------------------

 

nection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date;, (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts;, and (c) with respect to
theany Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any prepayments or repayments of thesuch Term
LoanLoans on such date.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.16.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisitions” means InvestmentsAcquisition” means an Investment
consisting of an Acquisition by a Loan Party,; provided that (ia) immediately
after giving effect to such Acquisition, such Loan Party would be in compliance
with Section 8.07, (iib) in the case of an Acquisition of all or substantially
all of the Capital Stock of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (iii) where the Consolidated Net

32

 

--------------------------------------------------------------------------------

 

Leverage Ratio is or will be greater than 3.5:1.0, the cost (including assumed
indebtedness) of all Acquisitions from the Closing Date shall not exceed
$100,000,000 in the aggregate, (iv)c) subject to Section 1.03(e), no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto on a Pro Forma Basis, (vd) subject to Section 1.03(e), the
Borrower will be in compliance with the financial covenants under Section 8.11
after giving effect thereto on Pro Forma Basis and (vie) the Borrower shall
deliver to the Administrative Agent a compliance certificateCompliance
Certificate confirming the foregoing, in form and detail reasonably satisfactory
to the Administrative Agent.

“Permitted InvestmentsInvestment” means, at any time, Investmentsan Investment
by the Borrower or any of its Subsidiaries permitted to exist at such time
pursuant to the terms of Section 8.02.

“Permitted LiensLien” means, at any time, Liensa Lien in respect of Property of
the Borrower or any of its Subsidiaries permitted to exist at such time pursuant
to the terms of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 7.02.

“Pledge AgreementsAgreement” means (a) the Domestic Pledge Agreement, (b) the
Canadian Pledge Agreement andor (c) any other pledge agreement given by any
Person to the Collateral Agent to secure the Obligations, in each case as
amended and modified.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11, for determining the appropriate pricing level for the
Applicable Rate and for determining compliance with the financial covenants in
Section 8.11 immediately before and immediately after giving effect to certain
transactions hereunder, including the establishment of Incremental Loan
Facilities and certain Dispositions, Involuntary Dispositions, Acquisitions,
Restricted Payments, Investments and the incurrence or assumption of certain
Indebtedness,in respect of any Disposition, any Involuntary Disposition, any
sale or other disposition that results in a Person ceasing to be a Subsidiary,
any Investment that results in any Person becoming a Subsidiary, any
Acquisition, any incurrence or repayment of Indebtedness, or any other
transaction that, pursuant to the terms of this Agreement, requires satisfaction
of a condition on a Pro Forma Basis, that such transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the most recent four fiscal quarter period preceding the date of
such transaction for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b), except that for periods prior to June 30,
2017, Consolidated EBITDA and Consolidated Interest Charges shall be determined
as provided in the definitions therefor.  In connection with the foregoing,: (a)
with respect to any Disposition or, Involuntary Disposition or other sale or
disposition pursuant to which a Person ceases to be a Subsidiary, (i) income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or Property disposed of shall be excluded to the
extent relating to

33

 

--------------------------------------------------------------------------------

 

any period occurring prior to the date of such transaction and (ii) Indebtedness
which is retired shall be excluded and deemed to have been retired as of the
first day of the applicable period and (b) with respect to any Acquisition or
any other Investment that results in a Person becoming a Subsidiary, (i) income
statement items attributable to the Person or Property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in this Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Rata Facilities” means (i) the Revolving Commitments and the Revolving
Obligations, and (ii) the Term Loan A Commitments and the Term Loan A.

“Pro Rata Lenders” means Revolving Lenders and the Term Loan A Lenders.

“Pro Rata Share” means, as to each Lender at any time,: (a) with respect to the
Revolving Commitments, such Lender’s Revolving Commitment Percentage; provided
that if the Revolving Commitments shall have expired or been terminated, then
such Lender’s Revolving Commitment Percentage shall be such Lender’s Revolving
Commitment Percentage in effect immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof,;
(b) with respect to the Term Loan A Loans and the Term Loan A Loan Commitments
for such Term A Loans, such Lender’s Term Loan A Loan Commitment Percentage,;
(c) for any Incremental Term Loan Facility, with respect to the Incremental Term
Loans under such Incremental Term Loan BFacility and the Incremental Term Loan B
Commitments for such Incremental Term Loans, such Lender’s Incremental Term Loan
B Commitment Percentage, and (d for such Incremental Term Loan Facility; (d) for
any Incremental Add-on Term Loan Facility, with respect to the Incremental
Add-on Term Loans under such Incremental Add-on Term Loan Facility and the
Incremental Add-on Term Loan Commitments for such Incremental Add-on Term Loans,
such Lender’s Incremental Add-on Term Loan Commitment Percentage for such
Incremental Add-on Term Loan Facility; and (e) with respect to the aggregate
amount of Loans and L/C Obligations hereunder, a percentage (carried out to the
ninth decimal place) equal to such Lender’s share of the Aggregate Commitments;
provided that if the Aggregate Commitments shall have expired or been
terminated, then asuch amount shall be a percentage (expressed as a percentage,
carried out to the ninth decimal place) equal to such Lender’s share of the
aggregate amount of Loans and L/C Obligations outstanding.  The initial Pro Rata
Shares of each Lender with respect to the Revolving Commitments and the Term A
Loans is set forth opposite the name of such Lender on Schedule 2.01.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Indenture” means any indenture executed by the Borrower pursuant to
which Public Notes have been or will be issued.

“Public Lender” has the meaning specified in Section 7.02.

34

 

--------------------------------------------------------------------------------

 

“Public Notes” means any senior unsecured notes issued by the Borrower after the
Closing Date pursuant to an offering consummated in accordance with the
Securities Act of 1933 or pursuant to an offering registered under the
Securities Act of 1933.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 11.21.

“Qualified Acquisition” means a Permitted Acquisition (or series of related
Permitted Acquisitions consummated in any six (6)-month period) for which the
aggregate consideration is at least $250,000,000; provided that for any
Permitted Acquisition or series of Permitted Acquisitions to qualify as a
“Qualified Acquisition,” the Administrative Agent shall have received, prior to,
or concurrently with, the consummation of such Permitted Acquisition (or, in the
case of a series of Permitted Acquisitions, prior to, or concurrently with the
consummation of the first Permitted Acquisition in such series of Permitted
Acquisitions), a certificate from a Responsible Officer of the Borrower
certifying that such Permitted Acquisition or series of Permitted Acquisitions
meet the criteria set forth in this definition and notifying the Administrative
Agent that the Borrower has elected to treat such Permitted Acquisition or
series of Permitted Acquisitions as a “Qualified Acquisition”.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and, in each case, can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer and any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty day notice period has been waived.

“Repricing Transaction” means the incurrence by the Borrower or any of its
Subsidiaries of any new or additional term loans (whether issued pursuant to an
amendment to this Agreement or pursuant to a separate financing) that is broadly
marketed or syndicated to institutional investors in financings similar to the
Term Loan B (i) having an effective interest rate margin or weighted average
yield (to be determined by the Administrative Agent consistent with generally
accepted financial practice, after giving effect to, among other factors,
margins, upfront or similar fees or original issue discount shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other

35

 

--------------------------------------------------------------------------------

 

fees payable in connection therewith that are not shared with all lenders or
holders thereof) that is less than the Applicable Rate for, or weighted average
yield (to be determined by the Administrative Agent on the same basis) of, the
Term Loan B and (ii) the proceeds of which are used to repay, in whole or in
part, principal of the outstanding Term Loan B.

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans or Term Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Borrowing
of a Swing Line Loan, a Swing Line Loan Notice.

“Request for Solicitation” has the meaning specified in Section 2.05(a)(ii)(B).

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than fifty percent (50%) of the Aggregate
Commitments, or if the Commitments shall have expired or been terminated,
Lenders having in the aggregate more than fifty percent (50%) of the outstanding
Loans and L/C Obligations (including, in each case, the aggregate amount of each
Lender’s participation interests in L/C Obligations and Swing Line Loans);
provided that the Commitments of, and the portion of the applicable Obligations
held or deemed held by,Total Credit Exposures of all Lenders. The Total Credit
Exposure of any Defaulting Lender shall be excluded for purposes of making
determinations of “disregarded in determining Required Lenders” hereunder. at
any time; provided that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or the L/C Issuer, as the case
may be, in making such determination.

“Required Pro Rata Lenders” means, as of any date of determination, Lenders
having more than more than fifty percent (50%) of the sum of

(i)the Aggregate Revolving Commitments or, if the Revolving Commitments shall
have expired or been terminated, the Total Revolving Outstandings (including, in
each case, the aggregate principal amount of each such Lender’s participation
interests in L/C Obligations and Swing Line Loans); plus

(ii)the Term Loan A Commitments, or, after funding thereof, the Outstanding
Amount of the Term Loan A (including, for purposes hereof, additional
commitments and loans established under any Incremental Term Loan A);

provided, that the loans and commitments of Defaulting Lenders shall be
disregarded for purposes of determining Required Pro Rata Lenders hereunder.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having Total Revolving Exposures representing more than fifty percent
(50%) of the Aggregate Revolving Commitments or, if the Revolving Commitments
shall have expired or been terminated,Total Revolving Exposures of all Revolving
Lenders having more than fifty percent (50%) of the Total Revolving Outstandings
(including, in each case, the aggregate principal amount of each Revolving
Lender’s participation interests in L/C Obligations and Swing Line Loans);
provided that the Revolving Commitments of, and the portion of the Total
Revolving Outstandings held or deemed held by,.  The Total Revolving Exposure of
any Defaulting Lender shall be excluded for purposes of making determinations
ofdisregarded in determining Required Revolving Lenders. at any time; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or the L/C Issuer, as the case may be, in
making such determination.

36

 

--------------------------------------------------------------------------------

 

“Required Term Loan A Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the aggregate principal amount of Term
Loan A Commitments; provided that the Term Loan A Commitments held or deemed
held by any Defaulting Lender shall be excluded for purposes of making
determinations of Required Term Loan A Lenders.

“Required Term A Loan B Lenders” means, as of any date of determination, Term A
Loan Lenders having Total Term A Loan Exposures representing more than fifty
percent (50%) of the aggregate principal amount of Term Loan B Commitments;
provided that the Term Loan B Commitments held or deemed held byTotal Term A
Loan Exposures of all Term A Loan Lenders.  The Total Term A Loan Exposure of
any Defaulting Lender shall be excluded for purposes of making determinations
ofdisregarded in determining Required Term A Loan B Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means, for a Loan Party, the chief executive officer,
president, chief financial officer, vice president, treasurer or controller, and
solely for purposes of certifications of corporate documents and incumbency
certificates provided hereunder or in connection herewith, the secretary or an
assistant secretary, and solely for purposes of notices of borrowing, payments,
prepayments and the like under Article II, any other officer or employee so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  To the extent requested by
the Administrative Agent, each Responsible Officer will provide an updated
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to the Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans pursuant to Section 2.01(a), (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans.  The
amount of the initial Revolving Commitments is identified on Schedule 2.01.

“Revolving Commitment Percentage” means, for each Revolving Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Revolving Lender’s Revolving Committed AmountCommitment and the
denominator of which is the aggregate principal amount of theAggregate Revolving
CommitmentsCommitted Amount.  The initial Revolving Commitment Percentages are
set out in Schedule 2.01.

“Revolving Committed Amount” means, for each Revolving Lender, the amount of
such Revolving Lender’s Revolving Commitment.  The initial Revolving Committed
Amounts are set out in Schedule 2.01.

37

 

--------------------------------------------------------------------------------

 

“Revolving Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of the Revolving Loans of such Lender at such time,
plus (b) such Lender’s participation in L/C Obligations at such time, plus (c)
such Lender’s participation in Swing Line Loans at such time.

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with theirLender” means, at any time, (a) so long as any Revolving Commitment is
in effect, any Person that has a Revolving Commitment at such time, (b) if the
Aggregate Revolving Committed Amount has expired or is terminated, any Person
that has Revolving Exposure at such time, and (c) in each case, their respective
successors and permitted assigns.  The initial Revolving Lenders are identified
on the signature pages hereto and are set out in Schedule 2.01.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Maturity Date” means September 30, 2024; provided that, if such date
is not a Business Day, the Revolving Maturity Date shall be the immediately
prior Business Day.

“Revolving NotesNote” has the meaning specified in Section 2.11(a).

“Revolving Obligations” means Revolving Loans, Swing Line Loans and L/C
Obligations.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies,S&P Global Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (“HMT”), the Government
of Canada or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
Amendment to Security Agreement, Amendment to Domestic Pledge Agreement and
Amendment to Canadian Pledge Agreement, dated as of the Second Amendment
Effective Date, by and among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and Bank of America, as Administrative Agent and
Collateral Agent.

“Second Amendment Effective Date” means September 30, 2019.

“Secured Bi-Lateral Letter of Credit” means any Bi-Lateral Letter of Credit not
prohibited by this Agreement issued by a Bi-Lateral Letter of Credit Lender.

“Secured Party Designation Notice” means a notice substantially in the form of
Exhibit K, or any other form approved by the Administrative Agent.

38

 

--------------------------------------------------------------------------------

 

“Secured Swap Contract” means any Swap Contract not prohibited by this Agreement
between the Borrower or any Subsidiary, on the one hand, and any Swap Bank, on
the other hand.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between the Borrower or any of its Subsidiaries, on the one hand, and any
Treasury Management Bank, on the other hand.

“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction.

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or affiliate to which such Person sells, conveys or otherwise
transfers, or grants a Lien on Securitization Receivables pursuant to a
Securitization Transaction.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Affiliate of the Borrower may sell, convey or otherwise
transfer, or grant a Lien on, accounts, payments, receivables, accounts
receivable, rights to future lease payments or residuals or similar rights to
payment and in each case any related assets (the “Securitization Receivables”)
to a Securitization Subsidiary.

“Security Agreement” means the amended and restated security agreement dated as
of the Closing Date executed in favor of the Collateral Agent by each of the
Loan Parties.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is generally able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature,
(b) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (c) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (d) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay all
liabilities of such Person on its debts as they become absolute and matured.  In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Event of Default” means any Event of Default pursuant to Section
9.01(a), Section 9.01(f) or Section 9.01(g).

“Specified Loan Party” has the meaning specified in Section 4.08.

39

 

--------------------------------------------------------------------------------

 

“Spinoff” means the spinoff transaction by the Borrower of its resilient
flooring and wood flooring segments, various related legal entities, and certain
of its corporate assets and liabilities, whether through one or a series of
related transactions, as further described in the Form 10, pursuant to which
Armstrong Flooring will become a separately traded public company.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, directly, or indirectly through one or more intermediaries, or both, by
such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Supported QFC” has the meaning specified in Section 11.21.

“Swap Bank” means any Person in its capacity as a party to a Swap Contract that,
(a) at the time it enters into a Swap Contract with the Borrower or any
Subsidiary that is permitted by this Agreement, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract with the Borrower or any Subsidiary that is permitted by this
Agreement, in each case, in its capacity as a party to such Swap Contract (even
if such Person ceases to be a Lender or such Person’s Affiliate ceases to be a
Lender); provided that, in the case of a Secured Swap Contract with a Person who
is no longer a Lender (or Affiliate of a Lender), such Person shall be
considered a Swap Bank only through the stated termination date (without
extension or renewal) of such Secured Swap Contract; provided, further, that for
any of the foregoing to be included as a “Secured Swap Contract” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.  

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as de

40

 

--------------------------------------------------------------------------------

 

termined based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” has the meaning specified in Section 2.04(a).  The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Committed Amount.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the Term Loan A, the Term Loan B and any term loan established
under the Incremental Loan Facilities.

“Term Loan A Loan” has the meaning specified in Section 2.01(b).

“Term Loan A Loan Commitment” means, for each Term Loan A Loan Lender, the
commitment of such Term Loan A Loan Lender to make a portion of the Term Loan A
hereunder; provided that, at any time after the funding of the Term Loan A,
determinations of “Required Lenders” and “Required Term Loan A Lenders” shall be
based on the Outstanding Amount of the Term Loan A.Term A Loan hereunder.  The
aggregate amount of the Term A Loan Commitments of all Term A Loan Lenders on
the Second Amendment Effective Date is FIVE HUNDRED MILLION DOLLARS
($500,000,000). The amount of the Term A Loan Commitments is identified on
Schedule 2.01.

“Term Loan A Loan Commitment Percentage” means, for each Term Loan A Loan
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is, prior to funding of theits Term Loan A Loan,
such Term Loan A Loan Lender’s Term A Loan A Committed AmountCommitment, and
after funding of theits Term A Loan A, is the outstanding principal amount of
such Term A Loan Lender’s Term Loan A Loan, and the denominator of which is,
prior to funding of the Term Loan A Loans, the aggregate principal amount of the
Term Loan A Loan Commitments of the Term A Loan Lenders, and after funding of
the Term Loan A Loans, the Outstanding Amount of the Term Loan A Loans.  The
initial Term Loan A Loan Commitment Percentages are set out in Schedule 2.01.

41

 

--------------------------------------------------------------------------------

 

“Term Loan A Committed Amount” means, for each Term Loan A Lender, the amount of
such Term Loan A Lender’s Term Loan A Commitment.  The amount of each initial
Term Loan A Committed Amount is identified on Schedule 2.01.

“Term Loan A Loan Lender” means those Lenders with Term Loan A Commitments,
together with (a) at any time on or prior to the Second Amendment Effective
Date, each Person with a Term A Loan Commitment at such time, (b) at any time
after the Second Amendment Effective Date, each Person holding a Term A Loan at
such time, and (c) in each case, their successors and permitted assigns.  The
initial Term Loan A Loan Lenders are identified on the signature pages hereto
and on Schedule 2.01.

“Term A Loan Maturity Date” means September 30, 2024; provided that if such date
is not a Business Day, the Term A Loan Maturity Date shall be the immediately
prior Business Day.

“Term Loan” means a Term A Note” has the meaning specified in Section
2.11(a)Loan, an Incremental Term Loan or an Incremental Add-on Term Loan, as the
context may require.

“Term Loan B” has the meaning specified in Section 2.01(c).

“Term Loan B Commitment” means, for each Term Loan B Lender, the commitment of
such Term Loan B Lender to make a portion of the Term Loan B hereunder; provided
that, at any time after the funding of the Term Loan B, determinations of
“Required Lenders” and “Required Term Loan B Lenders” shall be based on the
Outstanding Amount of the Term Loan B.

“Term Loan B Commitment Percentage” means, for each Term Loan B Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan B, such Term Loan B
Lender’s Term Loan B Committed Amount, and after funding of the Term Loan B, is
the outstanding principal amount of such Lender’s Term Loan B, and the
denominator of which is, prior to funding of the Term Loan B, the aggregate
principal amount of the Term Loan B Commitments, and after funding of the Term
Loan B, the Outstanding Amount of the Term Loan B.  The Term Loan B Commitment
Percentages as of the First Amendment Effective Date are set out in Schedule
2.01.

“Term Loan B Committed Amount” means, for eachCommitment” means a Term A Loan
Commitment, an Incremental Term Loan B Lender, the amount of suchCommitment or
an Incremental Add-on Term Loan B Lender’s Term Loan B Commitment.  The Term
Loan B Committed Amounts as of the First Amendment Effective Date are set out in
Schedule 2.01, as the context may require.

“Term Loan B Lender” means those Lenders witha Term A Loan Lender, an
Incremental Term Loan B Commitments, together with their successors and
permitted assigns.  TheLender or an Incremental Add-on Term Loan B
LendersLender, as of the First Amendment Effective Date are set out in Schedule
2.01context may require.

“Term Loan B Note” has the meaning specified in Section 2.11(a).

“Term Loan Commitments” means (i) the Term Loan A Commitments, (b) the Term Loan
B Commitments, and (ii) any term loan commitments established under the
Incremental Loan Facilities, provided that in any such case, at any time after
the funding of the respective term loan, determinations of “Required Lenders”
and required lenders for the particular tranche of term loan thereby established
shall be based on the Outstanding Amount of the term loan.

42

 

--------------------------------------------------------------------------------

 

“Term Loan Notes” means the Term Loan A Notes, the Term Loan B Notes and any
other promissory notes given to evidence Term Loans established under the
Incremental Loan Facilities.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Total Credit Exposure” means, as to any Lender at any time, the sum of (a) the
unused Commitments of such Lender at such time, plus (b) the Revolving Exposure
of such Lender at such time, plus (c) the Outstanding Amount of all Term Loans
of such Lender at such time.

“Total Revolving Exposure” means, as to any Revolving Lender at any time, the
sum of (a) the unused Revolving Commitment of such Revolving Lender at such
time, plus (b) the Revolving Exposure of such Revolving Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Total Term A Loan Exposure” means, as to any Term A Loan Lender at any time,
the Outstanding Amount of such Term A Loan Lender’s Term A Loan at such time.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchasing card, travel card,
account reconciliation, overdraft and reporting and trade finance services.

“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement that, (a) at the time it enters into a Treasury
Management Agreement with a Borrower or any Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Treasury Management Agreement with the Borrower or any
Subsidiary, in each case in its capacity as a party to such Treasury Management
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender); provided that for any of the foregoing to be included as
a “Secured Treasury Management Agreement” on any date of determination by the
Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Type” means, with respect to any Revolving Loan or any Term Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in effect
in any applicable jurisdiction from time to time.

“United States” and “U.S.” mean the United States of America.

43

 

--------------------------------------------------------------------------------

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“WAVE” means the unincorporated joint venture established pursuant to that Joint
Venture Agreement dated March 23, 1992, between Armstrong Ventures, Inc. and
Worthington Industries, Inc.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory, rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties of whatever kind,
tangible and intangible, real and personal, including cash, securities, accounts
and contract rights.

(b)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

44

 

--------------------------------------------------------------------------------

 

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) To the extent that any of the representations and warranties contained in
Article VI under this Agreement or in any of the other Loan Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.02(a) and the qualifier “in any material respect”
contained in Section 9.01(d) shall not apply.

(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, in each case within the meaning
of applicable Law, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), in each case within
the meaning of applicable Law, as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, or disposition, or similar term, as applicable,
to, of or with a separate Person.  Any Person resulting from such a division of
a limited liability company shall constitute a separate Person hereunder (and
any Person resulting from such a division of any limited liability company that
is a Subsidiary, joint venture or any other like term shall also constitute a
separate Person).

Section 1.03Accounting Terms.

(a)Generally.  Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, (i) Indebtedness of
the Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded., and (ii) all
liability amounts shall be determined excluding any liability relating to any
operating lease, all asset amounts shall be determined excluding any
right-of-use assets relating to any operating lease, all amortization amounts
shall be determined excluding any amortization of a right-of-use asset relating
to any operating lease, and all interest amounts shall be determined excluding
any deemed interest comprising a portion of fixed rent payable under any
operating lease, in each case to the extent that such liability, asset,
amortization or interest pertains to an operating lease under which the
covenantor or a member of its consolidated group is the lessee and would not
have been accounted for as such under GAAP as in effect on December 31, 2015.
For purposes of determining the amount of any outstanding Indebtedness in
connection with this Agreement, no effect shall be given to any change in
accounting for leases pursuant to GAAP resulting from the implementation of
Financial Accounting Standards Board ASU No. 2016–02, Leases (Topic 842), to the
extent such adoption would require recognition of a lease liability where such
lease (or similar arrangement) would not have required a lease liability under
GAAP as in effect on December 31, 2015.  Notwithstanding anything herein to the
contrary, with respect to determining the permissibility of the incurrence of
any Indebtedness, the proceeds of such Indebtedness shall not be counted as
“unrestricted cash” for purposes of clause (a)(ii) of the definition of
Consolidated Net Leverage Ratio or clause (a)(ii) of the definition of
Consolidated Net Secured Leverage Ratio.

45

 

--------------------------------------------------------------------------------

 

(b)Changes in GAAP.  The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section
7.02(a).  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower, on the one hand, or the Required Lenders or, if the change affects the
financial covenants in Section 8.11(a) or the definitions therein, the Required
Pro Rata Lenders, on the other hand, shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders or the Required Pro
Rata Lenders, as appropriate); provided that, until so amended, (i) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) All calculations of the financial covenants in Section 8.11 shall be made on
a Pro Forma Basis.

(c)Pro Forma Calculations.  Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Net Leverage Ratio (including for
purposes of determining the Applicable Rate), the Consolidated Net Secured
Leverage Ratio and the Consolidated Net Interest Coverage Ratio shall be made on
a Pro Forma Basis with respect to all applicable transactions occurring during
the applicable period of four consecutive fiscal quarters most recently ended
for which annual or quarterly financial statements have been delivered in
accordance with the provisions of Section 7.01(a) and 7.01(b) to which such
calculation relates.

(d)Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(e)Limited Condition Acquisitions.  Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (i) compliance
with any basket, financial ratio or test (including any Consolidated Net
Leverage Ratio test, any Consolidated Net Secured Leverage Ratio test or any
Consolidated Net Interest Coverage Ratio test), (ii) the absence of a Default or
an Event of Default, or (iii) a determination as to accuracy of the
representations and warranties contained in this Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, in each case in connection with the
consummation of a Limited Condition Acquisition, the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, (A) on the date of the execution of the definitive agreement with
respect to such Limited Condition Acquisition (such date, the “LCA Test Date”),
or (B) on the date on which such Limited Condition Acquisition is consummated,
in either case, after giving effect to the relevant Limited Condition
Acquisition and any related transaction to occur in connection therewith on a
Pro Forma Basis; provided that notwithstanding the foregoing, in connection with
any Limited Condition Acquisition: (1) the condition set forth in clause (c) of
the proviso to the definition of Permitted Acquisition shall be satisfied if (x)
no Default or Event of Default shall have occurred and be continuing as of the
applicable LCA Test Date, and (y) no Specified Event of Default shall have
occurred and be continuing at the time of consummation of such Limited Condition
Acquisition; (2) if the proceeds of an Incremental Term Loan or an Incremental
Add-on Term Loan are being used to finance such Limited Condition Acquisition,
then (x) the condition set forth in clause (iii) of the proviso to Section
2.01(c) and Section 5.02(a) shall be required

46

 

--------------------------------------------------------------------------------

 

to be satisfied at the time of closing of the Limited Condition Acquisition and
funding of such Incremental Term Loan Facility or Incremental Add-on Term Loan
Facility, as applicable, but, if the Incremental Term Loan Lenders providing
such Incremental Term Loans or the Incremental Add-on Term Loan Lenders
providing such Incremental Add-on Term Loans, as applicable, so agree, the
representations and warranties which must be accurate at the time of closing of
the Limited Condition Acquisition and funding of such Incremental Term Loan
Facility or such Incremental Add-on Term Loan Facility, as applicable, may be
limited to customary “specified representations”, customary “specified purchase
agreement representations” and such other representations and warranties as may
be required by such Incremental Term Loan Lenders or such Incremental Add-on
Term Loan Lenders, and (y) the condition set forth in clause (ii) of the proviso
to Section 2.01(c) and Section 5.02(b) shall, if and to the extent the
Incremental Term Loan Lenders providing such Incremental Term Loan Facility or
the Incremental Add-on Term Loan Lenders providing such Incremental Add-on Term
Loan Facility, as applicable, so agree, be satisfied if (I) no Default or Event
of Default shall have occurred and be continuing as of the applicable LCA Test
Date, and (II) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such Incremental Term Loan Facility or
such Incremental Add-on Term Loan Facility, as applicable, in connection with
the consummation of such Limited Condition Acquisition; and (3) such Limited
Condition Acquisition and the related Indebtedness to be incurred in connection
therewith and the use of proceeds thereof shall be deemed incurred and/or
applied at the LCA Test Date (until such time as the Indebtedness is actually
incurred or the applicable definitive agreement is terminated without actually
consummating the applicable Limited Condition Acquisition) and outstanding
thereafter for purposes of determining compliance on a Pro Forma Basis (other
than for purposes of determining compliance on a Pro Forma Basis in connection
with the making of any Restricted Payment) with any financial ratio or test
(including any Consolidated Net Leverage Ratio test, any Consolidated Net
Secured Leverage Ratio test, any Consolidated Net Interest Coverage Ratio test,
or any calculation of the financial covenants set forth in Section 8.11) (it
being understood and agreed that for purposes of determining compliance on a Pro
Forma Basis in connection with the making of any Restricted Payment, the
Borrower shall demonstrate compliance with the applicable test both after giving
effect to the applicable Limited Condition Acquisition and assuming that such
transaction had not occurred).  For the avoidance of doubt, if any of such
ratios or amounts for which compliance was determined or tested as of the LCA
Test Date are thereafter exceeded or otherwise failed to have been complied with
as a result of fluctuations in such ratio or amount (including due to
fluctuations in Consolidated EBITDA) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios or amounts will not be
deemed to have been exceeded or failed to be complied with as a result of such
fluctuations solely for purposes of determining whether the relevant Limited
Condition Acquisition is permitted to be consummated or taken.  Except as set
forth in clause (2) in the proviso to the first sentence in this Section 1.03(e)
in connection with the use of the proceeds of an Incremental Term Loan or an
Incremental Add-on Term Loan to finance a Limited Condition Acquisition (and, in
the case of such clause (2), only if and to the extent the Incremental Term Loan
Lenders for such Incremental Term Loan Facility or the Incremental Add-on Term
Loan Lenders for such Incremental Add-on Term Loan Facility, as applicable, so
agree as provided in such clause (2)), it is understood and agreed that this
Section 1.03(e) shall not limit the conditions set forth in Section 5.02 with
respect to any proposed Credit Extension, in connection with a Limited Condition
Acquisition or otherwise.

47

 

--------------------------------------------------------------------------------

 

Section 1.04Rounding.

  Any financial ratios required to be maintained pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05Times of Day.

  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.06Letter of Credit Amounts.

Letter of Credit Amounts; Bi-Lateral Letter of Credit Amounts.   Unless
otherwise specified herein, the amount of a Letter of Credit or a Bi-Lateral
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time or such Bi-Lateral Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit or any Bi-Lateral Letter of Credit that, by its terms or the terms of any
Issuer Document or other documentation related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit or such Bi-Lateral Letter of Credit, as applicable, shall be deemed to be
the maximum stated amount of such Letter of Credit such Bi-Lateral Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01Revolving Loans and Term Loans.

(a)Revolving Loans.  Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed TWOFIVE HUNDRED MILLION DOLLARS
($200,000,000500,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Committed
Amount”) and (ii) with regard to each Revolving Lender individually, such
Revolving Lender’s Pro Rata Share of Total Revolving OutstandingsExposure  shall
not exceed such Revolving Lender’s Revolving Commitment.  Within the limits of
each Revolving Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b)Term Loan A Loans.  Subject to the terms and conditions set forth herein, the
Term Loan A Loan Lenders, severally and not jointly, agree to make an advance to
the Borrower in Dollars on the Closing Date of their Pro Rata Share of a term
loan (the “Term Loan A”) in the aggregate principal amount of SIX HUNDRED
MILLION DOLLARS ($600,000,000)Second Amendment Effective Date (each such
advance, a “Term A Loan”) in amount not to exceed such Term A Loan Lender’s Term
A

48

 

--------------------------------------------------------------------------------

 

Loan Commitment.  A Term A Loan Lender shall make its Term A Loan to the
Borrower on the Second Amendment Effective Date by (i) continuing its term loan
A outstanding under the Existing Credit Agreement immediately prior to the
Second Amendment Effective Date, (ii) reclassifying its portion of the term loan
B outstanding under the Existing Credit Agreement immediately prior to the
Second Amendment Effective Date into a like amount of its Term A Loan (or any
portion thereof), and/or (iii) making an additional advance to the Borrower in
Dollars on the Second Amendment Effective Date.  The Term Loan A Loans may
consist of Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as
the Borrower may request.  Amounts repaid on the Term Loan A Loans may not be
reborrowed.

(c) Term Loan B.  On the Closing Date, the Term Loan B Lenders, severally and
not jointly, agree to make an advance to the Borrower in Dollars of their Pro
Rata Share of a term loan (the “Term Loan B”) in an original aggregate principal
amount of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000).  The Term Loan B may
consist of Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as
the Borrower may request.  Amounts repaid on the Term Loan B may not be
reborrowed.

(c)(d) Incremental Loan Facilities.  At any time on or after the ClosingSecond
Amendment Effective Date, the Borrower may, on written notice to the
Administrative Agent, establish additional credit facilities with Lenders or
other lenders who shall become Lenders (collectivelyeach, thean “Incremental
Loan FacilitiesFacility”) by increasing the Aggregate Revolving Committed Amount
or establishing other revolving credit commitments (the “Incremental Revolving
Loan Facility”), increasing the amount of the Term Loan A (the “Loans or any
then-existing Incremental Term Loan A”), increasingFacility (any such increase
to the amount of the Term Loan B (the “A Loans or to the amount of any
then-existing Incremental Term Loan BFacility, an “Incremental Add-on Term Loan
Facility”, and any loan thereunder, an “Incremental Add-on Term Loan”), or
establishing aone or more new tranches of term loan or loans as provided
herein(each such tranche, an “Incremental Term Loan Facility”, and any loan
thereunder, an “Incremental Term Loan”); provided that, with respect to the
establishment of any such Incremental Loan Facility:

(i)(A) the aggregate principal amount of loans and commitments for all
Incremental Loan Facilities established after the Closing DateSecond Amendment
Effective Date, plus (B) the aggregate principal amount of loans and commitments
for all Incremental Equivalent Debt incurred after the Second Amendment
Effective Date, shall not exceed the greater of (A) THREE HUNDRED MILLION
DOLLARS ($300,000,000) or (B) up to a Consolidated Net Secured Leverage Ratio of
2.5:1.0Available Incremental Amount;

(ii)no Default or Event of Default shall exist immediately before or immediately
after giving effect thereto, except that where the Incremental Loan Facility
shall have been established to finance a Permitted Acquisition, no Default or
Event of Default under clauses (a), (f) or (g) of Section 9.01 shall have
occurred and be continuing;

(iii)the representations and warranties of the Borrower and each other Loan
Party contained in Article VI and in each of the other Loan Documentsor any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all in material respects (or in all respects, if already qualified by
materiality) on and as of the effective date of establishment of thesuch
Incremental Loan Facility, except to the extent that:

such representations and warranties (A)where the Incremental Loan Facility shall
have been established to finance a Permitted Acquisition, the Borrower shall
affirm that all such representations and warranties are true and correct, but
only the representa

49

 

--------------------------------------------------------------------------------

 

tions and warranties in Sections 6.01(a), 6.02(a) and (c), 6.03, 6.14, 6.16 and
6.18 must be true and correct for purposes of the initial loans and extensions
of credit thereunder; and

(B)to the extent such representations and warranties specifically refer to an
earlier date, the representations and warrantiesin which case they shall be true
and correct in all material respects (or in all respects, if already qualified
by materiality) as of such earlier date;

(iv)the Borrower shall demonstrate compliance with the financial covenants in
Section 8.11 after giving effect thereto on a Pro Forma Basis (excluding for
purposes hereof the cash proceeds from any such Incremental Loan Facility being
established and assuming for purposes hereof that the entire amount of the
Incremental Loan Facility is fully drawn and funded) and the sizing condition
therefor in clause (i) hereinabove, and provide a compliance
certificateCompliance Certificate from a Responsible Officer confirming
satisfaction of such conditions, in form and detail reasonably satisfactory to
the Administrative Agent, together with supporting resolutions, legal opinions,
promissory notes and other items as may be reasonably required by the
Administrative Agent;

(v)lenders providing loans and commitments for such Incremental Loan Facility
will provideexecute a Lender Joinder Agreement and such other agreements
reasonably acceptable to the Administrative Agent;

(vi)upfront and/or arrangement fees, if any, in respect of the new commitments
or loans so established, shall be paid; and

(vii)to the extent necessary in the reasonable judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
reasonably satisfactory to the Administrative Agent.

In connection with establishment of any Incremental Loan Facility, (1) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Loan Facility without their prior written approval,
(2) neither the Administrative Agent nor any of the Arrangers shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith and (3) Schedule 2.01 will be deemed to
be revised to reflect the Lenders, Loans, Commitments and pro rata shares or
percentages after giving effect to the establishment of such Incremental Loan
Facility.

(d)(e) Additional Conditions for Establishment of Incrementalan Increase in the
Aggregate Revolving Loan FacilityCommitted Amount.  In addition to the
requirements of Section 2.01(d), establishment of an Incrementalany increase in
the Aggregate Revolving Loan FacilityCommitted Amount is subject to the
following additional conditions:

(i)any such increase will be in a minimum principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

(ii)any new lender providing loans and commitments for the Incremental Revolving
Loan Facilitiessuch increase must be reasonably acceptable to the L/C Issuer and
the Swing Line Lender; and

(iii)if any Revolving Loans are outstanding at the time of establishment of the
Incremental Revolving Loan Facilityany such increase, the Borrower will make
such payments and

50

 

--------------------------------------------------------------------------------

 

adjustments on the Revolving Loans (including payment of any break-funding
amounts owing under Section 3.05) as may be necessary to give effect to the
revised commitment amounts and Pro Rata Shares, it being agreed that the
Administrative Agent shall, in consultation with the Borrower, manage the
allocation of the revised Pro Rata Shares to the existing Eurodollar Rate Loans
in such a manner as to minimize the break-funding amounts so payable by the
Borrower.

Any Incremental Revolving Loan Facility established by way of increasingincrease
in the Aggregate Revolving Commitments under Section 2.01(a)Committed Amount
shall be a part of the Revolving Loans and Revolving Commitments hereunder
subject to the same terms and conditions without distinction from the Revolving
Loans and Revolving Commitments existing prior to their establishment, except as
may be expressly provided in connection therewith (such as any upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Revolving Loan Facility shall be no
earlier than the final maturity date of the then existing Revolving Loans and
Revolving Commitment.such increase.

(e)(f) Additional Conditions for Establishment of an Incremental Add-on Term
Loan AFacility.  In addition to the requirements of Section 2.01(d),
establishment of an Incremental Add-on Term Loan AFacility is subject to the
following additional conditions:

(i)any such increaseIncremental Add-on Term Loan Facility will be in a minimum
principal amount of $20,000,000 and integral multiples of $5,000,000 in excess
thereof;

(ii)the Borrower will make such payments and adjustments on the applicable
tranche of Term Loan ALoans being increased (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and pro rata shares or percentages, it
being agreed that the Administrative Agent shall, in consultation with the
Borrower, manage the allocation of the revised pro rata shares to the existing
Eurodollar Rate Loans in such a manner as to minimize the break-funding amounts
so payable by the Borrower; and

(iii)in the case of an increase in the amount of thethe establishment of an
Incremental Add-on Term Loan AFacility after the first principal amortization
payment date for the applicable tranche of Term Loans being increased,
adjustments will be made to the schedule of amortization payment provided in
Section 2.07(c)payments for such tranche of Term Loans, as appropriate, to give
effect thereto such that payments of principal, interest and other amounts will
be made on the same basis as for the underlyingapplicable tranche of Term Loan
ALoans being increased and the principal amortization payments made to the
holders of thesuch Term Loan ALoans will be not less than that which was payable
prior to giving effect to the establishment of such Incremental Add-on Term Loan
Facility.

Any Incremental Add-on Term Loan AFacility established under Section 2.01(d)
shall be a part of the Term Loan A hereunderapplicable tranche of Term Loans
being increased and subject to the same terms and conditions without distinction
from thesuch Term Loan ALoans existing prior to their establishment, except as
may be expressly provided in connection therewith (such as upfront fees,
different interest rate or different later final maturity date); provided that
the final maturity date of any Incremental Term Loan A shall be no earlier than
the final maturity date of the then existing Term Loan A..

(f)(g) Additional Conditions for Establishment of an Incremental Term Loan
BFacility.  In addition to the requirements of Section 2.01(d), establishment of
an Incremental Term Loan BFacility is subject to the following additional
conditions:

51

 

--------------------------------------------------------------------------------

 

(i)any such increaseIncremental Term Loan Facility will be in a minimum
principal amount of $20,000,00050,000,000 and integral multiples of
$5,000,00010,000,000 in excess thereof;

(ii) the Borrower will make such payments and adjustments on the Term Loan B
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment amounts and pro rata
shares or percentages, it being agreed that the Administrative Agent shall, in
consultation with the Borrower, manage the allocation of the revised pro rata
shares to the existing Eurodollar Rate Loans in such a manner as to minimize the
break-funding amounts so payable by the Borrower; and

(iii) in the case of an increase in the amount of the Term Loan B after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.07(d), as appropriate, to
give effect thereto such that payments of principal, interest and other amounts
will be made on the same basis as for the underlying Term Loan B and the
principal amortization payments made to the holders of the Term Loan B will be
not less than that which was payable prior to giving effect to the Incremental
Loan Facility.

(ii)Anythe Incremental Term Loan B established under Section 2.01(d) shall be a
part of the Term Loan B hereunder subject to the same terms and conditions
without distinction from the Term Loan B existing prior to their establishment,
except as may be expressly provided in connection therewith (such as upfront
fees, different interest rate or different later final maturity date); provided
that the final maturity date of anyMaturity Date for such Incremental Term Loan
BFacility shall be no earlier than the finalthen-latest maturity date of the
then existing Term Loan B.for any then-existing tranche of Term Loans, and the
average weighted life-to-maturity of the Incremental Term Loans under such
Incremental Term Loan Facility shall be no shorter than the remaining average
weighted life-to-maturity for any then-existing Term Loans; and

(h) Additional Conditions for Establishment of Incremental Term Loan
Facilities.  In addition to the requirements of Section 2.01(d), establishment
of another term loan is subject to the following additional conditions:

(i) any such Term Loan or increase in the amount of an existing Term Loan (other
than the Term Loan A and Term Loan B) will be in a minimum principal amount of
$50,000,000 and integral multiples of $10,000,000 in excess thereof;

(ii) if the aggregate amount of loans and commitments under another term loan
established hereunder is being increased, the Borrower will make such payments
and adjustments on the term loan (including payment of any break-funding amounts
owing under Section 3.05) as may be necessary to give effect to the revised
commitment amounts and percentages, it being agreed that the Administrative
Agent shall, in consultation with the Borrower, manage the allocation of the
revised commitment percentages to the existing Eurodollar Rate Loans in such a
manner as to minimize the break-funding amounts so payable by the Borrower;

(iii) in the case of an increase in the amount of another term loan established
hereunder after the first principal amortization payment date, adjustments will
be made to the schedule of amortization payment provided in Section 2.07, as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying term loan
and the principal amortization payments made to the holders of the existing
underlying term loan will be not less than that which was payable prior to
giving effect to the Incremental Loan Facility;

52

 

--------------------------------------------------------------------------------

 

(iv) the new term loan being established will have a final maturity date that is
at least six (6) months beyond the final maturity date for the Term Loan B (or
other term loan established as an Incremental Loan Facility hereunder) and an
average weighted life-to-maturity from the date of issuance not less than the
remaining average weighted life-to-maturity for the Term Loan B (or other term
loan established as an Incremental Loan Facility hereunder) from such date;

(v) it is acknowledged that pricing for the new term loans established as an
Incremental Loan Facility hereunder may have pricing that is higher or lower
than pricing applicable to the Term Loan B (or other term loan established as an
Incremental Loan Facility hereunder); provided that the all-in-yield of each
such new term loan shall be as provided in the amendment and joinder agreements
pursuant to which the such new term loan is established (it being understood
that the “all-in-yield” shall be determined after taking into account original
issue discount (assuming a four year average life), fees (other than bona fide
arrangement, underwriting, structuring or similar fees not generally shared with
the applicable Lenders) and interest rate (including any applicable LIBOR
floor)), and provided further that in the event that the all-in-yield for such
new term loan is fifty basis points (0.50%) or more greater than the
all-in-yield for the Term Loan B (or other term loan previously established as
an Incremental Loan Facility hereunder), then the all-in-yield for the Term Loan
B (or other term loan previously established as an Incremental Loan Facility
hereunder) will be increased such that after giving effect thereto the
all-in-yield for the Term Loan B (or other term loan established as an
Incremental Loan Facility hereunder) is fifty basis points (0.50%) or less than
the all-in-yield for the new term loan; and

(iii)(vi) except with respect to pricing and to maturity, and amortization
(weighted average life-to-maturity) and pricing as provided hereinabove, any
additional term loan established pursuant to this clause (h),such Incremental
Term Loan Facility shall have terms that are the same as, or less restrictive
than, those for theapplicable to any then-existing tranche of Term Loan BLoans.

For purposes of this subsection only, any Lender’s share of any new term loan
established hereunder will be deemed to include all upfront or similar fees or
original issue discount (amortized over the life of such term loan) payable to
all Lenders of such term loans, but exclusive of any arrangement, structuring or
other fees payable in connection therewith that are not shared with all Lenders
of such term loans.

In connection with the establishment of any Incremental Term Loan Facility, this
Agreement may be amended to incorporate additional terms (including customary
“MFN” protections, soft call protection, and excess cash flow mandatory
prepayments, in each case, that may be applicable solely with respect to any
proposed Incremental Term Loan Facility) or conditions (including any additional
conditions to the release of Collateral as provided in Section 7.14(e)) to the
extent such terms or conditions are required by the Incremental Term Loan
Lenders for such Incremental Term Loan Facility, with any such amendment
requiring only the approval of the Loan Parties, such Incremental Term Loan
Lenders and the Administrative Agent.

Section 2.02Borrowings, Conversions and Continuations of Loans.

(a)(i)Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone, or (y) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of an Loan
Notice.  Each such Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing, conversion or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate

53

 

--------------------------------------------------------------------------------

 

Loans to Base Rate Loans, and (B) one Business Day prior to the requested date
of each Borrowing or conversion of Base Rate Loans (or, in the case of
Borrowings on the Closing Date, such shorter period as to which the
Administrative Agent may consent); provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the applicable Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not (and not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by an authorized officer
of the Borrowerapplicable Lenders).  Each Borrowing, conversion or continuation
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, in connection with any conversion
or continuation of a Term Loan, if less, the entire principal thereof then
outstanding).  Except as provided in Sections 2.03(c), 2.04(b) and 2.04(c), each
Borrowing or conversion of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, in connection
with any conversion or continuation of a Term Loan, if less, the entire
principal thereof then outstanding).  Each Loan Notice (whether telephonic or
written) shall specify (A1) whether the Borrower’s request is with respect to
Revolving Loans or a Term Loan, Term A Loans, Incremental Term Loans or
Incremental Add-on Term Loans and whether the Borrower is requesting a Borrowing
of such Loans, a conversion of such Loans from one type to the other, or a
continuing of such Loans, (B2) the requested date of the Borrowing, conversion
or continuation (which shall be a Business Day), (C3) the principal amount of
Loans to be borrowed, converted or continued, (D4) the Type of Loans to be
borrowed or to which existing Loans are to be converted and (E5) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrower fails
to specify a Type of a Loan in a Loan Notice or fails to give timely notice of a
request for conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing, conversion or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, this Section 2.02 shall not apply to Swing Line Loans.

(ii)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable
Loans.  Each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
on the Second Amendment Effective Date, the conditions set forth in Section
5.013 of the Second Amendment), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the

54

 

--------------------------------------------------------------------------------

 

payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.

(iii)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime ratethe Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(b) The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.05, Eurodollar Rate Loans may be converted into Base Rate
Loans or extended as Eurodollar Rate Loans for new Interest Periods only on the
last day of the Interest Period applicable thereto, (ii) Loans extended as, or
converted into, Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (iii) any
request for continuation or conversion of a Eurodollar Rate Loan which shall
fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month.  Each such continuation or conversion shall be
effected by the Borrower by giving a Loan Notice (or telephonic notice promptly
confirmed in writing) to the office of the Administrative Agent specified in
Section 11.02, or at such other office as the Administrative Agent may designate
in writing, prior to 11:00 a.m., on the Business Day of, in the case of the
conversion of a Eurodollar Rate Loan into a Base Rate Loan, and on the third
Business Day prior to, in the case of the continuation of a Eurodollar Rate Loan
as, or conversion of a Base Rate Loan into, a Eurodollar Rate Loan, the date of
the proposed continuation or conversion, the Loans to be so extended or
converted, the types of Loans into which such Loans are to be converted and, if
appropriate, the applicable Interest Periods with respect thereto.  In the event
the Borrower fails to request continuation or conversion of any Eurodollar Rate
Loan in accordance with this Section, or any such conversion or continuation is
not permitted or required by this Section, then such Eurodollar Rate Loan shall
be automatically converted into a Base Rate Loan at the end of the Interest
Period applicable thereto.  The Administrative Agent shall give each Lender
notice as promptly as practicable of any such proposed continuation or
conversion affecting any Revolving Loan.

(b)(c) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans,, there shall not be more than (i) five (5) Interest Periods in
effect with respect to Revolving Loans, (ii) five (5) Interest Periods in effect
with respect to the Term Loan A, Loans (including any Incremental Add-on Term
Loans relating to the Term A Loans), and (iii) five (5) Interest Periods in
effect with respect to the Term Loan B, and (iv) five (5) Interest Periods in
effect with respect to any Term Loan (other than the Term Loan A or the Term
Loan B) established under the Incremental Loan Facilities.Incremental Term Loans
under any Incremental Term Loan Facility (including any Incremental Add-on Term
Loans related to such Incremental Term Loans).

(c)(d) Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

Section 2.03Letters of Credit.

(a)The Letter of Credit Commitment.

55

 

--------------------------------------------------------------------------------

 

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit issued by it; and (B) the Revolving Lenders severally
agree to participate in Letters of Credit hereunder for the account of the
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(w) with regard to the Revolving Lenders collectively, the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Committed Amount, (x) with
regard to each Revolving Lender individually, such Revolving Lender’s Pro Rata
Share of Total Revolving OutstandingsExposure shall not exceed such Revolving
Lender’s Revolving Commitment and, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the lesser of ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000) (and the Aggregate Revolving Committed Amount (such lesser
amount, the “Letter of Credit Sublimit”) and (z) the aggregate amount of the
outstanding Letters of Credit issued by any L/C Issuer shall not exceed such L/C
Issuer’s L/C Commitment.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  Existing Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof.

(ii)An L/C Issuer shall not issue any Letter of Credit if:

(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

(iii)An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

56

 

--------------------------------------------------------------------------------

 

(B)the issuance of such Letter of Credit would violate any Laws or one or more
policies of such L/C Issuer;

(C)except (I1) as otherwise agreed by the Administrative Agent and such L/C
Issuer or (II2) in respect of an Existing Letter of Credit and any replacements
thereof, such Letter of Credit is in an initial face amount less than $100,000,
in the case of a commercial Letter of Credit, or $250,000, in the case of a
standby Letter of Credit;

(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E)any Lender is at such time a Defaulting Lender, whether on account of a
failure to fund its obligations under Section 2.03(c) or otherwise, unless
Adequate Assurance has been provided.

(iv)An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)An L/C Issuer shall be under no obligation to issue or amend any Letter of
Credit if such L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, on or prior to the Business Day prior to
the requested date of issuance or amendment of such Letter of Credit, that one
or more applicable conditions contained in Section 5.02 shall not then be
satisfied.

(vii)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)Requests for Issuance.  Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least five Business Days prior to the proposed issuance date
or date of amendment, as the case may be, or such later date and time as the

57

 

--------------------------------------------------------------------------------

 

Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A1)
the Letter of Credit to be amended; (B)2) the proposed date of amendment thereof
(which shall be a Business Day); (C3) the nature of the proposed amendment; and
(D4) such other matters as such L/C Issuer may require.  Additionally, the
Borrower shall furnish to the applicable L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such L/C Issuer
or the Administrative Agent may require.

(ii)Issuance.  Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 5.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii)Auto-Extension Letters of Credit.  If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the applicable L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clauses (ii) and (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Adminis

58

 

--------------------------------------------------------------------------------

 

trative Agent that the Required Revolving Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or any Loan
Party that one or more of the applicable conditions specified in Section 5.02 is
not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv)Reporting by L/C Issuer.  Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.  On a monthly basis, each L/C Issuer shall
deliver to the Administrative Agent a complete list of all outstanding Letters
of Credit issued by such L/C Issuer as provided in Section 2.03(f).

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  The applicable L/C Issuer shall
notify the Borrower of the amount of the drawing promptly following the
determination thereof, and in any event no later than 9:00 a.m. on the Honor
Date (as hereafter defined).  Not later than 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount
equal to the amount of such drawing.  If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, such L/C Issuer shall promptly notify the
Administrative Agent, whereupon the Administrative Agent shall promptly notify
each Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Revolving Lender’s Pro Rata
Share thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, the amount of the unutilized portion of the Aggregate Revolving
Committed Amount or the conditions set forth in Section 5.02.  Any notice given
by the applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender (including any Revolving Lender acting as the L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer in Dollars at the Administrative Agent’s Office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans for any reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in

59

 

--------------------------------------------------------------------------------

 

such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, (C) noncompliance
with the conditions set forth in Section 5.02 or (D) any other occurrence, event
or condition, whether or not similar to any of the foregoing.  No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the applicable L/C Issuer for the amount of any payment made by
such L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive, absent manifest error.

(d)Repayment of Participations.

(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time

60

 

--------------------------------------------------------------------------------

 

in effect.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the ObligationsFacility Termination Date and the
termination of this Agreement.

(e)Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii)the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any of the
respective correspondents, participants or assignees of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders, the Required Lenders, the
Revolving Lenders, or the Required Revolving Lenders, the Pro Rata Lenders or
the Required Pro Rata Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or

61

 

--------------------------------------------------------------------------------

 

Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any of the respective correspondents, participants or assignees of
the L/C Issuers, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  The L/C Issuer may send a Letter of Credit or conduct communications
with beneficiaries by way of the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message, by overnight courier or by other
commercially reasonable means.  Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit (together with
amounts) issued by it on a monthly basis (and upon the request of the
Administrative Agent); the Administrative Agent shall provide a copy of such
list to any Lender upon request.

(g)Cash Collateral.  

(i)(i) Upon the request of the Administrative Agent, (A) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be).

(ii)(i) In addition, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

(iii)(ii) Sections 2.05, 2.14, 9.02(c) and 9.03 set forth certain additional
requirements to deliver Cash Collateral hereunder.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.

(i)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share,
in Dollars, a Letter of Credit fee

62

 

--------------------------------------------------------------------------------

 

(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be (iA)
computed on a monthly basis in arrears and (iiB) due and payable on the fifth
(5th) Business Day after the end of each month, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any month, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such month that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, (i1) upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate, and (ii2)
Defaulting Lenders shall not be entitled to the Letter of Credit Fee as provided
in Section 2.15.

(j)Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account, (i) a one timeone-time fronting fee for each commercial Letter of
Credit issued by it (other than Existing Letters of Credit) equal to one-eighth
of one percent (1/8%) times the amount of such commercial Letter of Credit, due
and payable at the time of issuance and (ii) a fronting fee with respect to each
standby Letter of Credit issued by it in an amount equal to one-eighth of one
percent (1/8%) per annum on the daily amount available to be drawn thereunder,
due and payable monthly in arrears on the fifth (5th) Business Day after the end
of each month, commencing with the first such date to occur after the issuance
of such standby Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(m)Existing Letters of Credit.  Notwithstanding anything herein to the contrary,
each Existing Letter of Credit shall be deemed to have been issued hereunder.

(n)Letter of Credit Reports.  Unless otherwise agreed by the Administrative
Agent, each L/C Issuer shall, in addition to its notification obligations set
forth elsewhere in this Section 2.03, provide the Administrative Agent a Letter
of Credit Report, as set forth below:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or ex

63

 

--------------------------------------------------------------------------------

 

tension and the stated amount of the applicable Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(o)Additional L/C Issuers. Any Lender may become an L/C Issuer upon receipt by
the Administrative Agent of a fully executed Notice of Additional L/C Issuer
which shall be signed by the Borrower, the Administrative Agent and each L/C
Issuer.  Such new L/C Issuer shall provide its L/C Commitment in such Notice of
Additional L/C Issuer and upon the receipt by the Administrative Agent of the
fully executed Notice of Additional L/C Issuer, the defined term L/C Commitment
shall be deemed amended to incorporate the L/C Commitment of such new L/C
Issuer.

Section 2.04Swing Line Loans.

(a)Swing Line Facility.  Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed TWENTY-FIVEthe lesser of FIFTY MILLION DOLLARS ($25,000,000)
(50,000,000) and the Aggregate Revolving Committed Amount (such lesser amount,
the “Swing Line Sublimit”) at any time outstanding, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Revolving Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) with regard to the Revolving Lenders
collectivity, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Committed Amount, and (ii) with regard to each Revolving Lender
individually (other than the Swing Line Lender), such Revolving Lender’s Pro
Rata Share of Total Revolving OutstandingsExposure shall not exceed such
Revolving Lender’s Revolving Commitment.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest at such rate mutually agreed to
between the Borrower and the Swing Line Lender or, in the absence of such mutual
agreement, shall be a Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Pro Rata Share times the amount of such Swing Line Loan.

64

 

--------------------------------------------------------------------------------

 

(b)Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Loan
Notice with a request for Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a Loan Notice for Swing Line Loan Notice.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum principal amount of $250,000
and integral multiples of $100,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic Loan Notice
must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by an authorized officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.  The
Swing Line Lender shall not be under any obligation to make a Swing Line Loan if
any Lender is at such time a Defaulting Lender, whether on account of a failure
to fund its obligations under Section 2.04(b)(iic) or otherwise, unless such
Lender shall have provided Adequate Assurance.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably requests and
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan in an amount
equal to such Revolving Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Revolving Committed Amount or the conditions
set forth in Section 5.02.  The Swing Line Lender shall furnish the Borrower
with a copy of the applicable Loan Notice promptly after delivering such notice
to the Administrative Agent.  Each Revolving Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of

65

 

--------------------------------------------------------------------------------

 

the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  A certificate of the
Swing Line Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive, absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, (C) non-compliance with the conditions set forth in
Section 5.02 or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing.  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)Repayment of Participations.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
ObligationsFacility Termination Date and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Swing Line Lender.

66

 

--------------------------------------------------------------------------------

 

(f)Payments Directly to Swing Line Lender.  The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05Prepayments.

(a)Voluntary Prepayments.

(i)   Voluntary Prepayments at Par.  Voluntary prepayments may be made on any
Loans hereunder selected by the Borrower on a pro rata basis to the Lenders in
accordance with their respective interests therein and, except as set forth in
clause (d) below, at par without premium or penalty (except, in the case of
Loans other than Base Rate Loans, amounts payable pursuant to Section 3.05);
provided that:

(A) (i)(A) (1) in the case of Loans other than Swing Line Loans, (x1) notice
thereof must be received by 11:00 a.m. by the Administrative Agent at least
three Business Days prior to the date of prepayment, in the case of Eurodollar
Rate Loans and (y2) one Business Day prior to the date of prepayment, in the
case of Base Rate Loans, and (2B) any such prepayment shall be a minimum
principal amount of (x1) $5,000,000 and integral multiples of $1,000,000 in
excess thereof, in the case of Eurodollar Rate Loans and (y2) $1,000,000 and
integral multiples of $500,000 in excess thereof, in the case of Base Rate
Loans, or, in each case, the entire remaining principal amount thereof, if less;
and

(B) (ii) in the case of Swing Line Loans, (1A) notice thereof must be received
by the Swing Line Lender by 1:00 p.m. on the date of prepayment (with a copy to
the Administrative Agent), and (2B) any such prepayment shall be in the same
minimum principal amounts as for advances thereof (or any lesser amount that may
be acceptable to the Swing Line Lender).

All such notices must be in a form acceptable to the Administrative Agent and
each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Types of Loans
that are being prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans; provided, however, that the Borrower may
rescind any notice of voluntary prepayment hereunder if such prepayment would
have resulted from a refinancing of all of the Loans and Commitment, and such
refinancing shall not have been consummated or shall otherwise have been
delayed.  The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by
accrued interest on the amount prepaid and breakage amounts, if any, under
Section 3.05.

(ii) Voluntary Prepayments at a Discount.  

(A) Notwithstanding anything to the contrary contained herein (including the
provisions of Sections 2.05(a)(i), 2.05(c)(i)(A), 2.12(a) and 2.13), voluntary
prepayments may be made on any Term Loan selected by the Borrower on a non-pro
rata basis to the Lenders in respect of such Term Loan at a discount to par
value by purchase as provided herein; provided that

(1) no such prepayment may be made with proceeds from Credit Extensions
hereunder,

67

 

--------------------------------------------------------------------------------

 

(2) all such prepayments must be offered to all Lenders with the affected Term
Loan on the same terms for all such Lenders,

(3) The Borrower shall have confirmed that at the time of the prepayment, it
does not have any material non-public information (“MNPI”) that either has not
been disclosed to the Lenders (other than those which have elected not to
receive such MNPI) or would reasonably be expected to have a material effect on,
or otherwise be material to, the market price of such Term Loan or a Lender’s
decision to participate in any such discounted voluntary prepayment, and

(4) (i) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis, (ii) the Borrower
will be in compliance with the financial covenants under Section 8.11 after
giving effect thereto on a Pro Forma Basis, (iii) the Borrower and its Domestic
Subsidiaries will have Liquidity of at least $50,000,000 after giving effect
thereto on a Pro Forma Basis, (iv) the conditions for Credit Extensions under
subsections (a) and (b) of Section 5.02 are or can be satisfied on such date,
and (v) the Borrower shall deliver to the Administrative Agent a compliance
certificate confirming the foregoing, in form and detail reasonably satisfactory
to the Administrative Agent.

(B) In any such case, the Borrower will provide written notice to the
Administrative Agent of its interest in making a prepayment on the Term Loan at
a discount to par (a “Request for Solicitation”), including an indication of the
subject Term Loan, an estimate of the amount of the prepayment (or a range
thereof), an indication of the discount to par requested (or range thereof) and
the proposed date of prepayment which shall be not less than ten Business Days
following the Request for Solicitation, together with a non-refundable fee of
$2,500 payable to the Administrative Agent with each such request.  Requests for
Solicitation may not be made until at least five Business Days have lapsed from
completion of the process for any previous Request for Solicitation, or three
Business Days if the previous request did not generate any Offers for Discounted
Prepayment.

(C) The Administrative Agent will promptly notify the Lenders with the affected
Term Loans promptly upon receipt of any such Request for
Solicitation.  Interested Lenders must provide a written offer for prepayment to
the Administrative Agent (an “Offer for Discounted Prepayment”) within three
Business Days of the Request for Solicitation, including therein the principal
amount of the subject Term Loan (which may be all or part of the Term Loan held
by the offering Lender) as to which the Lender is willing to accept prepayment
and the discount to par as to which it is willing to accept.  Lenders that have
failed to timely provide any such Offer for Discounted Prepayment shall be
deemed not to have provided an Offer for Discounted Prepayment.  Any such Offer
for Discounted Prepayment shall be effective for at least four Business Days and
shall be irrevocable.

(D) The Administrative Agent will notify the Borrower promptly upon receipt of
any such Offers for Discounted Prepayment.  The Borrower may accept as many or
as few of the Offers for Discounted Prepayment by written notice to the
Administrative Agent within two Business Days following receipt of notice of the
Offers for Discounted Prepayment; provided that (i) such offers must be accepted
in descending order of discount (that is, the Borrower must accept the greatest
discount first, then the next greatest discount, and so on), and (ii) in the
case of a tie, the prepayment must be applied on a pro

68

 

--------------------------------------------------------------------------------

 

rata basis to the offering Lenders based on the principal amount of the Loans
offered for prepayment.  The Administrative Agent will notify the Lenders that
provided Offers for Discounted Prepayment as to whether or not their offer was
accepted and, in the case of acceptance, the principal amount subject to
prepayment.  The Borrower will make the prepayment not more than ten Business
Days following the Request for Solicitation by payment of the discounted
principal amount to the Administrative Agent for distribution to the respective
Lenders.

(E) The Administrative Agent will give notice to the Lenders of the affected
Term Loan of all such prepayments, including the undiscounted principal amount
of the prepayment.

(F) In each such case, (i) the undiscounted principal amount of the affected
Loan which is the subject of the prepayment will be deemed paid, redeemed and
canceled for all purposes and no longer outstanding, (ii) the Borrower will also
pay the accrued but unpaid interest on the Loans subject to the prepayment based
on the undiscounted principal amount thereof, and (iii) the undiscounted
principal amount of the prepayment will be applied pro rata to remaining
scheduled principal amortization payments of the affected Term Loan.

(b)Mandatory Prepayments.

(i)Revolving Commitments.  If at any time (A) the Total Revolving Outstandings
shall exceed the Aggregate Revolving Committed Amount, (B) the Outstanding
Amount of L/C Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swing Line Loans shall exceed the Swing Line Sublimit, the
Borrower shall immediately prepay the Total Revolving Outstandings and/or Cash
Collateralize L/C Obligations in an amount equal to such excess; provided,
however, that, except with respect to clauses (A) and (C) above, L/C Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and Swing
Line Loans have been paid in full.

(ii)Dispositions.  The Borrower shall make prepayment onof the Loan
ObligationsLoans within five Business Days following receipt of Net Cash
Proceeds required to be prepaid pursuant to the provisions hereof in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds received from any
Disposition or Involuntary Disposition by the Borrower or any of its
Subsidiaries, to the extent (A) such proceeds are not reinvested in properties
or assets within fifteen months of the date of such Disposition or Involuntary
Disposition (or, if the Borrower or any of its Subsidiaries enters into a
commitment to reinvest such Net Cash Proceeds within fifteen months of the date
of such Disposition or Involuntary Disposition, within fifteen months of the
date of such commitment) and (B) the aggregate amount of such proceeds that are
not reinvested (or committed to be reinvested) in accordance with clause (A)
hereof exceeds $25,000,000 in any fiscal year.

(iii)Debt Transactions.  The Borrower shall make prepayment onof the Loan
ObligationsLoans immediately in an amount equal to the percentage ofone hundred
percent (100%) of the Net Cash Proceeds of Debt Transactions in excess of
$200,000,000 (for all such Debt Transactions from the Closing Date, and not in
any instance) as shown below:received by the Borrower or any Subsidiary in
connection with any Debt Transaction.

 

Consolidated Net Leverage Ratio

Percent

 

 

>  3.0:1.0

100%

 

69

 

--------------------------------------------------------------------------------

 

 

≤  3.0:1.0

0%

 

 

The Borrower will make any such prepayments in respect of Debt Transactions
within five Business Days of receipt.

(iv) Excess Cash Flow.  The Borrower shall make prepayment on the Loan
Obligations in an amount equal to the percentage of Consolidated Excess Cash
Flow for fiscal years ending December 31, 2016 and thereafter as shown below:

 

Consolidated Net Leverage Ratio

Percent

 

 

>  3.5:1.0

50%

 

 

<  3.5:1.0

0%

 

 

For the fiscal year ending December 31, 2016, Consolidated Excess Cash Flow
shall be calculated for the nine-month period beginning April 1, 2016, and for
entire fiscal years thereafter, Consolidated Excess Cash Flow shall be
calculated for the twelve-month period.  Where on application of a mandatory
prepayment, the Borrower will cross a threshold for a lower percentage level,
prepayment will be made to the point at which the threshold will be crossed
before credit is given for the lower percentage level.  The Borrower will make
any such prepayment in respect of Consolidated Excess Cash Flow annually within
five Business Days of the date by which delivery of the annual Compliance
Certificate under Section 7.02(a) is due.

(c)Application of Prepayments.  Within each Loan, prepayments will be applied
first to Base Rate Loans, then to Eurodollar Rate Loans in direct order of
Interest Period maturities.  In addition:

(i)Voluntary Prepayments.

(A) Voluntary Prepayments at Par.  Voluntary prepayments under Section
2.05(a)(i) above shall be applied to such Loans and to such installments of such
Loans as specified by the Borrower; and.

(B) Voluntary Prepayments at a Discount.  Voluntary prepayments under Section
2.05(a)(ii) above shall be applied to the affected Term Loan as provided therein
and will serve to reduce remaining principal amortization payments on a pro rata
basis as provided in Section 2.05(a)(ii)(F).

(ii)Mandatory Prepayments.

(A)Mandatory prepayments under Section 2.05(b)(i) in respect of the Revolving
Commitments will be to the Administrative Agent for application to the Revolving
Obligations (without a permanent reduction in commitments thereunder);.

(B)Mandatory prepayments under Section 2.05(b)(ii) in respect of Dispositions
and Involuntary Dispositions, and Section 2.05(b)(iii) in respect of Debt
Transactions, will be applied, first, ratably to the Term Loans until paid in
full, and thensecond, to the Revolving Obligations (without a permanent
reduction in commitments thereunder).  Amounts applied on athe Term LoanLoans
will be applied pro rata to remaining principal amortization installments; and
thereof.

(C) Mandatory prepayments under Section 2.05(b)(iv) in respect of Consolidated
Excess Cash Flow will be applied, first, to such installments of Term Loan A,
Term Loan

70

 

--------------------------------------------------------------------------------

 

B or a combination thereof, as the Borrower may direct until paid in full, and
then to the Revolving Obligations (without a permanent reduction in commitments
thereunder).  Amounts applied on a Term Loan will be applied to the principal
amortization installments therefor as the Borrower may direct.

(iii)General.  Prepayments on the Revolving Obligations will be made first to
the Revolving Loans and Swing Line Loans until paid in full, and then to cash
collateral for the L/C Obligations.  Except (A) in the case of voluntary
prepayments made at a discount under Section 2.05(a)(ii) and (B) in the case of
a Defaulting Lender where theirsuch Defaulting Lender’s share will be held as
provided in Section 2.15(a), prepayments on any Loan hereunder will be made to
the Lenders ratably in accordance with their respective interests therein.

(iv)Eurodollar Prepayment Account.  If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b), so
long as no Event of Default exists, the Borrower shall have the right, in lieu
of making such prepayment in full, to deposit an amount equal to such mandatory
prepayment with the Administrative Agent in a cash collateral account maintained
(pursuant to documentation reasonably satisfactory to the Administrative Agent)
by and in the sole dominion and control of the Administrative Agent.  Any
amounts so deposited shall be held by the Administrative Agent as collateral for
the prepayment of such Eurodollar Rate Loans and shall be applied to the
prepayment of the applicable Eurodollar Rate Loans at the end of the current
Interest Periods applicable thereto or, sooner, at the election of the
Administrative Agent, upon the occurrence of an Event of Default.  At the
request of the Borrower, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

(d) Repricing Transaction Premium.  If the Borrower makes a voluntary prepayment
of the Term Loan B within six months of the First Amendment Effective Date in
connection with any Repricing Transaction, then the Borrower will pay to the
Administrative Agent for the ratable benefit of the Term Loan B Lenders, a
prepayment premium in an amount equal to one percent (1.00%) of the principal
amount so prepaid.  

Section 2.06Termination or Reduction of Aggregate Revolving Committed Amount.

The Aggregate Revolving Committed Amount may be permanently reduced in whole or
in part by notice from the Borrower to the Administrative Agent; provided that
(a) any such notice thereof must be received by 11:00 a.m. at least three
Business Days prior to the date of reduction or termination and any such
reduction or termination shall be in a minimum principal amount of $5,000,000
and integral multiples of $1,000,000 in excess thereof (or the remaining amount
of the Aggregate Revolving Committed Amount);, and (b) the Aggregate Revolving
Committed Amount may not be reduced to an amount less than the Total Revolving
Outstandings.  The Administrative Agent will give prompt notice to the Revolving
Lenders of any such reduction in Aggregate Revolving Committed Amount.  Any
reduction of the Aggregate Revolving Committed Amount shall be applied to the
Revolving Commitments of the Revolving Lenders ratably in accordance with their
respective interests therein, except as provided in Section 2.15.  All
commitment or other fees accrued until the effective date of any termination of
the Aggregate Revolving Committed Amount shall be paid on the effective date of
such termination.

71

 

--------------------------------------------------------------------------------

 

Section 2.07Repayment of Loans.

(a)Revolving Loans.  The Borrower shall repay to the Revolving Lenders on the
Revolving Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.

(b)Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) demand by the Swing Line Lender and (ii) the Revolving
Maturity Date.

(c)Term Loan A Loan.  The outstanding principal amount of the Term Loan A Loans
(including any Incremental Add-on Term Loans related to the Term A Loans) shall
be repayable in consecutive quarterly installments on the dates set forth
belowlast day of each calendar quarter, beginning on June 30, 2016December 31,
2020, and ending on the Maturity Date, as follows (expressed in terms of
percentage ofTerm A Loan Maturity Date.  Prior to the Term A Loan Maturity Date,
each quarterly installment shall be an amount equal to 1.25% of the sum of (i)
the original principal amount), unless accelerated sooner of the Term A Loans
outstanding on the Second Amendment Effective Date, plus (ii) the original
principal amount of any Incremental Add-on Term Loans related to the Term A
Loans that are advanced pursuant to Section 9.02:2.01(c), with the balance due
on the Term A Loan Maturity Date.

 

Payment Date

Amount

Percent

 

Payment Date

Amount

Percent

 

June 30, 2016

$0

0%

 

December 31, 2018

$7,500,000

1.250%

 

September 30, 2016

$0

0%

 

March 31, 2019

$7,500,000

1.250%

 

December 31, 2016

$0

0%

 

June 30, 2019

$15,000,000

2.500%

 

March 31, 2017

$0

0%

 

September 30, 2019

$15,000,000

2.500%

 

June 30, 2017

$7,500,000

1.250%

 

December 31, 2019

$15,000,000

2.500%

 

September 30, 2017

$7,500,000

1.250%

 

March 31, 2020

$15,000,000

2.500%

 

December 31, 2017

$7,500,000

1.250%

 

June 30, 2020

$15,000,000

2.500%

 

March 31, 2018

$7,500,000

1.250%

 

September 30, 2020

$15,000,000

2.500%

 

June 30, 2018

$7,500,000

1.250%

 

December 31, 2020

$15,000,000

2.500%

 

September 30, 2018

$7,500,000

1.250%

 

Maturity Date

$435,000,000

72.500%

 

 

 

 

 

 

$600,000,000

100.000%

 

(d)Incremental Term Loan BLoans.  The outstanding principal amount of the
Incremental Term Loans under each Incremental Term Loan BFacility (including any
Incremental Add-on Term Loans related to such Incremental Term Loans) shall be
repayable in twenty-eight (28) consecutive installments due on the last day of
each calendar quarter, beginning on June 30, 2016, and ending on the Maturity
Date.  Each of the first twenty-seven installments shall be in the amount of
$625,000 (representing 0.250% of the original principal amount of the Term Loan
B) with the balance due on the Maturity Date.pursuant to the documentation
governing such Incremental Term Loan Facility.

Section 2.08Interest.

(a)Subject to the provisions of subsectionSection 2.08(b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the sum of (A) the Eurodollar Rate for such Interest Period,
plus (B) the Applicable Rate; (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) unless
otherwise mutually agreed between the Borrower and the Swing Line Lender, each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans.

72

 

--------------------------------------------------------------------------------

 

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Section 2.09Fees.

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

(a)Commitment Fee.  The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Pro Rata Share, a
commitment fee in Dollars equal to the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Aggregate Revolving Committed Amount
exceeds the sum of (yA) the Outstanding Amount of Revolving Loans and, plus (zB)
the Outstanding Amount of L/C Obligations. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Section 5.02 is not met, and shall be (i1) computed
on a quarterly basis in arrears and (ii2) due and payable on the fifth (5th)
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Revolving Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Committed Amount.  Notwithstanding anything to the contrary contained
herein Defaulting Lenders shall not be entitled to the commitment fee as
provided in Section 2.15.

(b)Fee LettersLetter.  The Borrower shall pay to the Arrangers and the
Administrative Agent, for theirits own respective accountsaccount, in Dollars,
fees in the amounts and at the times specified in the applicable Fee
Letter.  Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

Section 2.10Computation of Interest and Fees.

(a)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof,

73

 

--------------------------------------------------------------------------------

 

for the day on which the Loan or such portion is paid,; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders and/or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This subsection shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i), 2.08(b), 2.09 or under Article IX.  The
Borrower’s obligations under this subsection shall survive the Facility
Termination Date and the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunderthis Agreement.

Section 2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive, absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon any Lender’s request, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be (i) in the case of
Revolving Loans, in the form of Exhibit C-1 (a “Revolving Note”), (ii) in the
case of Swing Line Loans, in the form of Exhibit C-2 (a “Swing Line Note”), and
(iii) in the case of the Term Loan A, Term Loan B or any Term Loan established
under the Incremental Loan Facilities, in the form of Exhibit C-3 (each
promissory note evidencing thea Term Loan A, a “Term Loan A Note”, and each
promissory note evidencing the Term Loan B, a “Term Loan B Note”).  Each Lender
may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)In addition to the accounts and records referred to in subsectionSection
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

74

 

--------------------------------------------------------------------------------

 

Section 2.12Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its pro rata share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

75

 

--------------------------------------------------------------------------------

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 5.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.0511.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.0511.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.0511.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff pursuant to Section 11.08
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein(a) Obligations due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case, the Lender
receiving such greater proportion shall (aA) notify the Administrative Agent of
such fact, and (bB) purchase (for cash at face value) participations in the
Loans and subparticipationssub-participations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing
them,Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be; provided that:

(i) (1) if any such participations or subparticipationssub-participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subpartic

76

 

--------------------------------------------------------------------------------

 

ipationssub-participations shall be rescinded and the purchase price restored to
the extent of such recovery, without interest;, and

(2) the provisions of this Section 2.13 shall not be construed to apply to (Ax)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) any amounts applied by
the Swing Line Lender to outstanding Swing Line Loans, (C) any amounts applied
to L/C Obligations by the L/C Issuer or Swing Line Loans by the Swing Line
Lender, as appropriate, from cash collateral or other Adequate Assurance
provided under Section 2.15y) the application of Cash Collateral provided for in
this Agreement, or (Dz) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipationssub-participations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrowerany Loan
Party or any SubsidiaryAffiliate thereof (as to which the provisions of this
Section 2.13 shall apply).  Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff pursuant to Section 11.08 and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

Section 2.14Cash Collateral.

(a)Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender,

77

 

--------------------------------------------------------------------------------

 

any interest accrued on such obligation) and other obligations for which the
Cash Collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that (xA) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (yB)
the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Section 2.15Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender shall not be entitled to vote
or participate in amendments, waivers or consents hereunder or in respect of the
other Loan Documents, except as expressly provided in the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required Pro Rata Lenders”,
“Required Term Loan A Lenders”, “Required Term Loan BTerm A Loan Lenders” and
Section 11.01;

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a pay

78

 

--------------------------------------------------------------------------------

 

ment of the principal amount of any Loans or L/C Borrowings in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its pro rata share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14.

(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)Reallocation of Applicable PercentagesPro Rata Shares to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective pro rata share (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the conditions set forth in Section 5.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause any Non-Defaulting Lender’s share of the
Outstanding Amount of Revolving ObligationsExposure to exceed its Revolving
Commitment.  Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

79

 

--------------------------------------------------------------------------------

 

(v)Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(vi)Replacement.  The Defaulting Lender may be replaced and its interests
assigned as provided in Section 11.13;

(vii)Termination of Commitments.  So long as no Event of Default shall exist
immediately before or immediately after giving effect thereto, the Borrower may,
with the consent of the Administrative Agent, in its discretion, elect to
terminate the commitments of the Defaulting Lender, and repay its share of
outstanding Loan ObligationsLoans (and reallocate its participation interests in
L/C Obligations and Swing Line Loans), on a non-pro rata basis.

(b)Defaulting Lender Cure.  If the Borrower (so long as no Default or Event of
Default exists), the Administrative Agent, the Swing Line Lender and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their pro rata share
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided;, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Loan Parties or the
Administrative Agent, as applicable) require the deduction or withholding of any
Tax from any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup

80

 

--------------------------------------------------------------------------------

 

withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b)Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnification.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive, absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the Ad

81

 

--------------------------------------------------------------------------------

 

ministrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive, absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver (or cause the applicable Loan Party to deliver)
to the Administrative Agent or the Administrative Agent shall deliver to the
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes

82

 

--------------------------------------------------------------------------------

 

a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender

83

 

--------------------------------------------------------------------------------

 

shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this AgreementClosing Date.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the amendment and restatement of this Agreement, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and this Agreement as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, that it has received a refund of any Taxes as
to which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.01, it shall
pay to the Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund),; provided that the Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  At the request of the
applicable Loan Party, the Recipient shall take reasonable efforts to pursue any
refund of Taxes withheld or deducted from funds paid for the account such
Recipient, so long as such Recipient determines, in its sole discretion, that
such efforts would not result in any additional costs, expense or risks or be
otherwise disadvantageous to it.  This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent and the Collateral Agent,
or any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the Facility Termination Date and the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligationsthis Agreement.

84

 

--------------------------------------------------------------------------------

 

Section 3.02Illegality.

  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or make, maintain,
fund or charge interest on Loans whose interest is determined by reference to
the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurodollar Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.03Inability to Determine Rates.

(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (ai) the Administrative Agent or the Required
Lenders determine thatdetermines for any reason that (iA) Dollar deposits in
Dollars are not being offered to banks in the London interbank eurodollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
(iiB)(1) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a)(i) above, “Impacted Loans”),
or (b) the Administrative Agent or the Required Lenders determine for any reason
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan which is based on the Eurodollar Rate and (2) the circumstances
described in Section 3.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utiliza

85

 

--------------------------------------------------------------------------------

 

tion of the Eurodollar Rate component in determining the Base Rate shall be
suspended, in each case, until the Administrative Agent (upon theor, in the case
of a determination by the Required Lenders described in Section 3.03(a)(ii),
until the Administrative Agent upon instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

(b)Notwithstanding the foregoing, if athe Administrative Agent has made the
determination shall have been made as described in clauseSection 3.03(a)(i) of
this section, the Administrative Agent, in consultation with the Borrower and
the affected Lenders, may establish an alternative interest rate for the
Impacted Loans that reflects the all-in-cost of funds for such Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1x) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
sectionSection 3.03(a)(i), (2y) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3z) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans; provided that at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent that will continue to provide LIBOR after such date (such
specific date, the “Scheduled Unavailability Date”); or (iii) syndicated loans
currently being executed, or that include language similar to that contained in
this Section 3.03, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR; then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with (x) one or more
SOFR-Based Rates, or (y) another alternate benchmark rate giving due
consideration to any evolving or then-existing convention for similar
Dollar-denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then-existing convention
for similar Dollar-denominated syndicated credit facilities for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be

86

 

--------------------------------------------------------------------------------

 

periodically updated (the “Adjustment”; and any such proposed rate, a “LIBOR
Successor Rate”), any such amendment shall become effective at 5:00 p.m. on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders (A) in the case of an amendment to replace LIBOR with
a rate described in clause (x) above, object to the Adjustment, or (B) in the
case of an amendment to replace LIBOR with a rate described in clause (y) above,
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A) above, the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
Section 3.03(c)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (A) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (B) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans (subject to the foregoing clause (B)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

Section 3.04Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Ratecontemplated by
Section 3.04(e)) or the L/C Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

87

 

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsectionSection 3.04(a) or (b) of this Section and delivered to the Borrower
shall be conclusive, absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation,; provided that the Borrower shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio

88

 

--------------------------------------------------------------------------------

 

requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(f)(e) General Policy.  Notwithstanding any other provision of this Section, no
Lender or L/C Issuer shall demand compensation for any increased cost or
reduction pursuant to this Section if it shall not at the time be the general
policy and practice of such Lender or L/C Issuer to demand such compensation in
similar circumstances under comparable provisions of other credit agreements.

Section 3.05Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

Section 3.06Mitigation of Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a dif

89

 

--------------------------------------------------------------------------------

 

ferent Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

Section 3.07Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, andthe resignation of the Administrative Agent and the Collateral
Agent, the Facility Termination Date and the termination of this Agreement.

ARTICLE IV.

GUARANTY

Section 4.01The Guaranty.

(a)Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the other holders of the Obligations as
hereinafter provided, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, any Secured Swap Contracts, any Secured Treasury
Management Agreements, any Secured Bi-Lateral Letters of Credit or the other
documents relating to the Guaranteed Obligations, (i) the obligations of each
Guarantor under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (ii) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

90

 

--------------------------------------------------------------------------------

 

Section 4.02Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, validity, or
enforceability of any of the Loan Documents or other documents relating to the
Guaranteed Obligations, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Guaranteed Obligations have been paid in
full and the commitments relating thereto have expired or terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein, shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein, shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with; or

(d)any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Guaranteed Obligations.

Section 4.03Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
other holder of the Guaranteed Obligations on demand for all reasonable costs
and expenses (including fees, charges and disbursements of any

91

 

--------------------------------------------------------------------------------

 

law firm or other counsel) incurred by the Administrative Agent or any other
such holder of Guaranteed Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 4.04Certain Additional Waivers.

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise, (b)
it will not assert any right to require the action first be taken against the
Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Loan Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Guaranteed Obligations, except through the exercise
of rights of subrogation pursuant to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06.

Section 4.05Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and
agree that their obligations hereunder are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

Section 4.06Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Guaranteed Obligations have been paid in full and the
Commitments have terminated.

92

 

--------------------------------------------------------------------------------

 

Section 4.07Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

Section 4.08Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV, or
otherwise under this Agreement, voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
applicable Loan Party under this Section shall remain in full force and effect
until the Guaranteed Obligations have been paid in full and the commitments
relating thereto have expired or terminated. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 5.01Conditions of Initial Credit Extension. [Reserved].

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Security Agreement and the Pledge
Agreements, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of Morgan, Lewis & Bockius LLP, legal counsel to the Loan Parties
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Administrative Agent.

(c) Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

93

 

--------------------------------------------------------------------------------

 

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, and in good standing in its state of organization or
formation.

(d) Spinoff-Related Confirmations.  Confirmation that the Spinoff is expected to
be consummated on the Closing Date and substantially in accordance with the Form
10 and that all conditions to the Spinoff as set forth in Exhibit 99.1 to the
Form 10 are expected to be met on the Closing Date.  There shall not have been
any amendment, restatement, supplement, modification, waiver or consent of the
Form 10 that is materially adverse to the interests of the Lenders unless such
amendment, supplement, modification, waiver or consent is approved by the
Lenders.

(e) Perfection and Priority of Liens.  Receipt by the Administrative Agent of
the following:

(i) Personal Property Collateral.  For each Loan Party, (A) completion of
searches for Uniform Commercial Code filings in the jurisdiction of organization
or formation and for confirmation of ownership and filings in respect of
intellectual property in the records of the United States Copyright Office and
the United States Patent and Trademark Office, (B) the confirmation or filing of
financing statements under the Uniform Commercial Code in appropriate
jurisdictions to perfect security interests in the personal property collateral
and of notices and filings with the United States Copyright Office and the
United States Patent and Trademark Office to perfect security interests in
intellectual property, and (C) receipt by the Collateral Agent of the original
certificates evidencing certificated Capital Stock (including those evidencing
Material First-Tier Foreign Subsidiaries) pledged as collateral to secure the
loans and obligations hereunder, together with undated stock powers executed in
blank.

(ii) Real Property Collateral.  For each of the Mortgaged Properties, a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Loan Party)
and, with respect to any Mortgaged Property on which any applicable improvement
is located in a special flood hazard area, evidence of flood insurance as and to
the extent required hereunder.

(f) Evidence of Insurance.  Receipt by the Administrative Agent of certificates
of insurance of the Loan Parties evidencing general liability and property
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Collateral Agent as additional insured (in the
case of general liability insurance) or lender’s loss payee for claims in excess
of $10,000,000 (in the case of property insurance) on behalf of the Lenders.

(g) Closing Certificate.  Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that, on the Closing
Date, immediately before and immediately after giving effect to the initial
Loans and Credit Extensions and the transactions contemplated in connection
therewith, (i) the representations and warranties in Article VI are true and
correct in all material respects, (ii) the Borrower and its Subsidiaries, taken
as a whole, are Solvent, and (iii) no Default or Event of Default shall then
exist.

94

 

--------------------------------------------------------------------------------

 

(h) Corporate Ratings.  Receipt by the Administrative Agent of Corporate Ratings
for the Borrower and Debt Ratings for the Loans and Credit Extensions hereunder
from S&P and Moody’s after giving effect to the initial Loans and Credit
Extensions and the transactions contemplated in connection therewith.

(i) Fees.  Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

(j) Attorney Costs.  Unless waived by the Administrative Agent, the Borrower
shall have paid all Attorney Costs for the Administrative Agent), to the extent
invoiced prior to or on the Closing Date, plus such additional Attorney Costs
for the Administrative Agent as shall constitute its reasonable estimate of such
costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.02Conditions to all Credit Extensions.

  The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or in all respects, if
already qualified by materiality) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or in all respects, if already qualified by
materiality) as of such earlier date.

(b)No Default shall exist, or would result from such proposed Credit Extension.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof (other than with respect to the Existing
Letters of Credit).

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

95

 

--------------------------------------------------------------------------------

 

The BorrowerEach Loan Party represents and warrants to the Administrative Agent
and the Lenders that:

Section 6.01Existence, Qualification and Power.

  Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Section 6.02Authorization; No Contravention.

  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not: (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under (i)
any Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 6.03Governmental Authorization; Other Consents.

  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (ia) those that have already been obtained and are in full force and
effect and (iib) filings to perfect the Liens created by the Collateral
Documents.

Section 6.04Binding Effect.

  This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
Loan Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms.

Section 6.05Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein;, (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein;, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of

96

 

--------------------------------------------------------------------------------

 

the date thereof, including liabilities for taxes, commitments and Indebtedness,
to the extent required to be shown thereon under GAAP.

(b)[Reserved].The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2019, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter of the Borrower and its Subsidiaries (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject to the absence of footnotes and to normal year-end audit adjustments.

(c)Except as contemplated by the Spinoff and related transactions, fromFrom the
date of the Audited Financial Statements to and including the ClosingSecond
Amendment Effective Date, there has been no Disposition by the Borrower or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or Property of the Borrower and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Borrower and its Subsidiaries, taken as
a whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the LendersAdministrative Agent on or prior to the ClosingSecond
Amendment Effective Date.

(d)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.

(e)Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 6.06Litigation.

  There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that could reasonably be expected to have a Material
Adverse Effect.

Section 6.07No Default.

(a)Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b)No Default has occurred and is continuing.

97

 

--------------------------------------------------------------------------------

 

Section 6.08Ownership of Property; Liens.

  Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

Section 6.09Environmental Compliance.

  Except as could not reasonably be expected to have a Material Adverse Effect:

(a)Each of the Facilities and all operations at the Facilities are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Facilities or the Businesses, and there
are no conditions relating to the Facilities or the Businesses that could give
rise to liability under any applicable Environmental Laws.

(b)None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of Environmental Laws.

(c)Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf the Borrower
or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.

(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(f)There has been no release or, threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

Section 6.10Insurance.

  The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which may be Insurance
Subsidiaries, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.  The insurance

98

 

--------------------------------------------------------------------------------

 

coverage of the Loan Parties as in effect on the ClosingSecond Amendment
Effective Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 6.10.

Section 6.11Taxes.

  The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except to the extent
that the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

Section 6.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
except non-compliance that has not resulted or could not reasonably be expected
to result in a Material Adverse Effect.  Each Pension Plan that is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification and has resulted or could reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party and each ERISA
Affiliate have timely made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Internal Revenue Code has been made with respect to any Pension Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred since the Closing Date or is reasonably
expected to occur which has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) no Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) which has resulted or could reasonably be expected
to result in a Material Adverse Effect; and (iii) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, which has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(d)The Borrower is not and will not be using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to the Borrower’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.

99

 

--------------------------------------------------------------------------------

 

Section 6.13Subsidiaries.

  Set forth on Schedule 6.13 is a complete and accurate list as of the
ClosingSecond Amendment Effective Date of each Subsidiary, together with (ia)
jurisdiction of formationorganization, (iib) with respect to the Loan Parties
only, the number of shares of each class of Capital Stock outstanding, (iiic)
percentage of outstanding shares of each class owned (directly or indirectly) by
the Borrower or any Subsidiary and (ivd) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.  The outstanding Capital Stock of each
Subsidiary is validly issued, fully paid and non‑assessable.

Section 6.14Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Not more than 25% of the
value of the assets of the Borrower and its Subsidiaries are comprised of margin
stock.

(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 6.15Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  As of
the Second Amendment Effective Date, the information included in any Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

Section 6.16Compliance with Laws; OFAC; PATRIOT Act, Etc.

(a)The Borrower and each of its Subsidiaries is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (i)
such requirements of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(b)Neither the Borrower nor any of its Subsidiaries, nor to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by, any individual or entityindividuals or entities that
isare (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List or (iii) located,
organized or resident in a Designated Jurisdiction.  The Borrower and its
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have

100

 

--------------------------------------------------------------------------------

 

instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.

(c)The Borrower and each of its Subsidiaries, and their Affiliates, officers and
directors, have conducted their business in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and other
similar anti-corruption legislation in other jurisdictions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

(d)Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.

(e)Neither the Borrower nor any of the other Loan Parties is an EEA Financial
Institution.

(f)Neither the Borrower nor any of the other Loan Parties is a Covered Entity.

Section 6.17Intellectual Property; Licenses, Etc.

  The Borrower and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that, to the knowledge of the Responsible Officers
of the Loan Parties, are reasonably necessary for the operation of their
respective businesses.  Set forth on Schedule 6.17 is a list of all material IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the ClosingSecond Amendment Effective Date.  Except for such claims
and infringements that could not reasonably be expected to have a Material
Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and, to the knowledge of the Responsible Officers of the Loan Parties, the use
of any IP Rights by the Borrower or any Subsidiary or the granting of a right or
a license in respect of any IP Rights from the Borrower or any Subsidiary does
not infringe on the rights of any Person.  As of the ClosingSecond Amendment
Effective Date, none of the material IP Rights owned by any of the Loan Parties
is subject to any licensing agreement or similar arrangement except as set forth
on Schedule 6.17.

Section 6.18Solvency.

  The Loan Parties are Solvent on a consolidated basis.

Section 6.19Perfection of Security Interests in the Collateral.

(a)The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the secured obligations
identified therein, a legal and valid security interest in the Collateral
identified therein, and, when Uniform Commercial Code financing statements (or
other appropriate notices) in appropriate form are duly filed at the office of
the secretary of state of the jurisdiction of incorporation or organization of
each Loan Party, the Security Agreement shall create a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien other than Permitted Liens to the extent such security interest can
be perfected by filing under the Uniform Commercial Code.

101

 

--------------------------------------------------------------------------------

 

(b)Each of the Pledge Agreements is effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the secured
obligations identified therein, a legal and valid security interest in the
Collateral identified therein, and each such Pledge Agreement shall create a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the Uniform
Commercial Code) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the Uniform Commercial Code) but is not evidenced by a
certificate, when Uniform Commercial Code financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the pledgor or when “control” (as such term is defined in the
Uniform Commercial Code) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the Uniform
Commercial Code, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the Uniform
Commercial Code), when Uniform Commercial Code financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor to the extent such security interest can be
perfected by filing under the Uniform Commercial Code.

(c) Each of the Mortgages, when executed, will be effective to create a legal,
valid and enforceable lien on and security interest in the Mortgaged Properties
in conformity with applicable Law in favor of the Collateral Agent, for the
benefit of the holders of the secured obligations identified therein, except to
the extent that enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles
(regardless of whether enforcement is sought in equity or in law) and, when the
Mortgages and UCC financing statements (or other appropriate notices) in
appropriate form have been filed at the locations identified in the respective
Mortgages, an effective Lien on and a perfected security interest will have been
created in all rights of the grantors in the Mortgaged Properties, subject only
to Permitted Liens.

Section 6.20Business Locations.

(a)Set forth on (i) Schedule 6.20(a)(i) is the exact legal name, jurisdiction of
organization, chief executive office and organizational identification number of
each Loan Party as of the ClosingSecond Amendment Effective Date and (ii)
Schedule 6.20(a)(ii) is a true, correct and complete list of the real properties
owned as of the ClosingSecond Amendment Effective Date by the Borrower or any
Material Domestic Subsidiary with an individual net book value in excess of $5
million5,000,000.

(b)Except as set forth on Schedule 6.20(b), no Loan Party has during the four
(4) months preceding the ClosingSecond Amendment Effective Date (i) changed its
legal name, (ii) changed its state of formationorganization, or (iii) been party
to a merger, consolidation or other change in structure.

102

 

--------------------------------------------------------------------------------

 

Section 6.21Labor Matters.

  Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the ClosingSecond Amendment Effective Date.  Neither the
Borrower nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years that could
reasonably be expected to have a Material Adverse Effect.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall and shall cause each Subsidiary
(except in the case of the covenants set forth in Sections 7.01, 7.02, and 7.03)
to:

Section 7.01Financial Statements.

Deliver to the Administrative Agent and(for further distribution to each
Lender):

(a)commencing with the fiscal year ending December 31, 2016, as soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending December 31, 2019,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of KPMG LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending September 30, 2019, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to Section
7.02(cd), the Borrower shall not be separately required to furnish such
information under clauseSection 7.01(a) or Section 7.01(b) above, but the
foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in subsectionsSection 7.01(a)
and Section 7.01(b) above at the times specified therein.

103

 

--------------------------------------------------------------------------------

 

Section 7.02Certificates; Other Information.

  Deliver to the Administrative Agent and(for further distribution to each
Lender), in form and detail reasonably satisfactory to the Administrative Agent:

(a)(i) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication, including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) and (ii) concurrently with the
delivery of the financial statements referred to in Section 7.01(a), an updated
list of domestic real property with a net book value in excess of $5,000,000 for
purposes of Section 7.14(d);

(b)beginning with the fiscal year ending December 31, 20172020, an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, pro forma financial statements for the fiscal year, when and as
available, but in any event within ninety (90) days after the beginning of the
fiscal year;

(c)promptly after any request by the Administrative Agent or any Lender through
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;

(d)promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower or
any Subsidiary in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

(e)promptly after any reasonable request of the Administrative Agent, a listing
of (i) all applications, if any, for material Copyrights, Patents or Trademarks
(each such term as defined in the Security Agreement) made by any Loan Party and
(ii) all issuances of registrations or letters on existing applications for
material Copyrights, Patents and Trademarks (each such term as defined in the
Security Agreement) received by any Loan Party, in each case, after the
ClosingSecond Amendment Effective Date or any such later request by the
Administrative Agent; and

(f)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.;

(g)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with appli

104

 

--------------------------------------------------------------------------------

 

cable “know your customer” requirements and anti-money-laundering rules and
regulations, including, the Patriot Act and the Beneficial Ownership Regulation;
and

(h)to the extent any Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, an updated Beneficial Ownership Certification
promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender in relation to such Loan Party
that would result in a change to the list of beneficial owners identified in
such certification.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02;, (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third‑party website or whether sponsored by the
Administrative Agent), or (iii) on which such documents are filed with the SEC
on EDGAR.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof;, (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);,
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;,” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.”

Section 7.03Notices.

(a)Promptly (and in any event, within two Business Days) notify the
Administrative Agent and(for further notification to each Lender) of the
occurrence of any Default.

(b)Promptly notify the Administrative Agent and(for further notification to each
Lender) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(c)Promptly notify the Administrative Agent and(for further notification to each
Lender) of the occurrence of any ERISA Event.

105

 

--------------------------------------------------------------------------------

 

(d)Promptly notify the Administrative Agent and(for further notification to each
Lender) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

(e)Promptly notify the Administrative Agent and(for further notification to each
Lender) of any change in the Debt Ratings or Corporate Ratings or the fact that
such ratings are no longer being publicly announced by S&P or Moody’s (and, for
the avoidance of doubt, it being understood and agreed that the Borrower shall
have no obligation to maintain such Corporate Ratings).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 7.04Payment of Obligations.

  Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including: (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness,; except in each case to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 7.05Preservation of Existence, Etc.

(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d)Preserve or renew all of its material registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 7.06Maintenance of Properties.

(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

106

 

--------------------------------------------------------------------------------

 

(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

Section 7.07Maintenance of Insurance.  

(a)Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies which may be
Insurance Subsidiaries, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operate.  The

(b)Cause the Collateral Agent shallto be named as lender’s loss payee (and
mortgagee in the case of the Mortgaged Properties), with respect to property
insurance, and as additional insured, with respect to general liability
insurance.

Section 7.08Compliance with Laws.

(a)Comply with the requirements of all Laws and orders, writs, injunctions and
decrees applicable to it and to its business or property, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted;, or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and.

(b)Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

(c)Conduct its business in compliance with all applicable Sanctions, and
maintain policies and procedures designed to promote and achieve compliance with
such Sanctions.

Section 7.09Books and Records.

(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

(b)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

107

 

--------------------------------------------------------------------------------

 

Section 7.10Inspection Rights.

(a)   Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower.

Section 7.11Use of Proceeds.

Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to refinance
existing indebtedness, including indebtedness under the Existing Credit
Agreement and (b) to finance working capital, capital expenditures and other
lawful corporate purposes; provided that in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.

Section 7.12Additional Subsidiaries.

(a)Material Domestic Subsidiaries.  Cause each wholly-owned Material Domestic
Subsidiary to become a Guarantor hereunder promptly, but in any event within
forty-five (45) days of the Subsidiary becoming a Material Domestic Subsidiary,
by execution and delivery of a Guaranty Joinder Agreement or such other
documents as the Administrative Agent may deem appropriate for such purpose,
together with execution and delivery of a Collateral Joinder Agreement,
certified copies of resolutions and Organization Documents and favorable
opinions of counsel (including, among other things, due authorization,
execution, delivery, and enforceability of the Guaranty Joinder Agreement, the
Collateral Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.

(b)Other Domestic Subsidiaries.  In addition, causeCause each Domestic
Subsidiary that gives a Guarantee in respect of any Public Notes to become a
Guarantor hereunder promptly, but within thirty (30) days of the Subsidiary
giving such a Guarantee, by execution and delivery of a Guaranty Joinder
Agreement or such other documents as the Administrative Agent may deem
appropriate for such purpose, together with certified copies of resolutions and
Organization Documents and favorable opinions of counsel (including, among other
things, due authorization, execution, delivery, and enforceability of the
Guaranty Joinder Agreement and related documents), all in form, scope and
substance reasonably satisfactory to the Administrative Agent.

Section 7.13ERISA Compliance.

Cause, and cause each of its ERISA Affiliates to cause, each Plan that is
qualified under Section 401(a) of the Internal Revenue Code to maintain such
qualification, and make all required contributions to any Plan subject to
Section 412 of the Internal Revenue Code, except where the failure to do so
would not result in a Material Adverse Effect.

Section 7.14Pledged Assets.

(a)Capital Stock of Material Domestic Subsidiaries.  Pledge all of the issued
and outstanding Capital Stock owned by it of each Loan Party’s Material Domestic
Subsidiaries (other than an Excluded Subsidiary) promptly, but in any event
within forty-five (45) days of the formation or acquisition thereof (or such
longer period of time as is agreed by the Administrative Agent in its sole
discretion), in each case pursuant to a Pledge Agreement or Collateral Joinder
Agreement reasonably acceptable to the Adminis

108

 

--------------------------------------------------------------------------------

 

trative Agent, together with such filings and deliveries necessary or
appropriate to perfect the security interests therein, and opinions of counsel
relating thereto, all in form, scope and substance reasonably satisfactory to
the Administrative Agent.

(b)Capital Stock of Material First-Tier Foreign Subsidiaries.  Pledge all of the
issued and outstanding Capital Stock owned by it of each Material First-Tier
Foreign Subsidiary and Excluded Subsidiary but in no event more than 65% of the
issued and outstanding voting Capital Stock promptly, but in any event within
ninety (90) days of such Subsidiary becoming a Material First-Tier Foreign
Subsidiary or Excluded Subsidiary (or such longer period of time as is agreed by
the Administrative Agent in its sole discretion), pursuant to a Pledge Agreement
or Collateral Joinder Agreement reasonably acceptable to the Administrative
Agent, together with such filings and deliveries necessary or appropriate to
perfect the security interests therein, and opinions of counsel (including,
among other things, opinions regarding execution, notarization and recordation
of local pledge agreements, parallel debt agreements and such other acts
necessary or appropriate to give effect to the pledge under local law) relating
thereto, all in form, scope and substance reasonably satisfactory to the
Administrative Agent; provided that in each such case the Administrative Agent
will, in consultation with the Borrower, do an analysis of the relative benefits
associated with the prospective pledge and where, in its reasonable discretion,
the Administrative Agent shall make a determination, taking into account local
custom and practice, that the costs, circumstances and requirements under local
law associated with the pledge out-weigh the relative benefits of the pledge,
then in any such case local pledge agreements (and related local law
requirements) will not be required.

(c)Domestic Personal Property.  Grant a security interest in all of each Loan
Party’s personal property (other than Excluded Property).  In, and, in
connection with any grant of security interest under this subsection, the Loan
Parties will, deliver to the Administrative Agent promptly, but in any event
within thirty (30) days (with extensions as deemed necessaryor such longer
period of time as is agreed by the Administrative Agent in its sole discretion)
(i) a security agreement or Collateral Joinder Agreement in form and substance
reasonably satisfactory to the Administrative Agent, executed in multiple
counterparts, (ii) notices of grant of security interest in respect of material
intellectual property with the United States Copyright Office or the United
States Patent and Trademark Office reasonably satisfactory to the Administrative
Agent, executed in multiple counterparts, (iii) such opinions of counsel as the
Administrative Agent may deem necessary or appropriate, in form and substance
reasonably satisfactory to the Administrative Agent, (iv) evidence of property
insurance (consistent with the requirements for insurance hereunder) showing the
Collateral Agent as lender’s loss payee (if insurance is provided by a
commercial insurer), and (v) such other filings and deliveries as may be
necessary or appropriate as determined by the Administrative Agent in its
reasonable discretion.

(d) Material Domestic Real Property.  Grant a mortgage lien on and security
interest in (i) all of each Loan Party’s Material Domestic Real Property on
Schedule 6.20(a)(ii) as provided in Section 7.15(a) and, (ii) with respect to
any additional Material Domestic Real Property acquired after the Closing Date,
such additional Material Domestic Real Property from time to time on request of
the Administrative Agent as provided in this Section 7.14(d).  With respect to
any Material Domestic Real Property acquired after the Closing Date, the Loan
Parties will deliver to the Collateral Agent promptly, but in any event within
120 days of the request of the Administrative Agent (which shall not be made
prior to the date of acquisition of such Material Domestic Real Property), with
extensions as deemed necessary by the Collateral Agent, mortgage instruments on
such Material Domestic Real Property in form and substance reasonably
satisfactory to the Collateral Agent, executed and notarized in multiple
counterparts, filed in appropriate jurisdictions to provide a first priority
lien on the subject property, together with such local counsel opinions,
surveys, title insurance policies (or a marked, signed commitment to issue, or a
signed pro-forma version thereof), flood hazard certifications, evidence of
property and casualty insurance coverage and other items as the Collateral Agent
may reasonably require in connection therewith.  Existing surveys will be
accepted and updated surveys will not be required unless the title insurance
company issu

109

 

--------------------------------------------------------------------------------

 

ing the applicable title insurance policy is unwilling to accept a customary
survey affidavit of no change with respect to such survey.  Unless required by
Law, Collateral Agent shall not require appraisals of any such Material Domestic
Real Property and the purchase price thereof shall be satisfactory evidence of
the value thereof for purposes of determining title insurance policy amounts,
amounts secured under mortgages in jurisdictions that impose a mortgage
recording tax, initial net book value and any other applicable requirements
hereunder.

(d)(e) Scope of Secured Obligations.  Subject to Section 9.03, the security
interests granted under this Section 7.14 will ratably secure the Obligations
(including obligations under Swap Contracts (other than Excluded Swap
Obligations) between the Borrower or any of its Subsidiaries and a Lender or its
affiliates, obligations under Treasury Management Agreements between the
Borrower or any of its Subsidiaries and a Lender or its affiliates and
Bi-Lateral Letter of Credit Obligations, in each case, to the extent permitted
hereunder)..

(e)(f) Release of Collateral Interests.  At the Borrower’s request after payment
in full of the Term Loan B and upon attainment by the Borrower of Corporate
Ratings of BBB- (stable) or better by S&P and Baa3 (stable) or better by
Moody’s, and for so long as such Corporate Ratings shall be maintained, the
foregoing liens and security interests on the Collateral required by this
Section shall be released, the Collateral Documents shall be terminated and the
collateral pledge requirements of this Section shall no longer be in effect;
provided, however, that should the Borrower fail to maintain the Corporate
Ratings provided above, the collateral pledge provisions of the this Section
shall be reinstated and the Borrower and the other Loan Parties will take prompt
action to reestablish and promptly provide the pledges, liens and security
interests required by this Section as soon as practicable, but in any event,
within 45 days for reestablishment of the pledges and security interests for the
personal property collateral and 90 days for reestablishment of  the mortgage
liens for the real property collateral,(or such longer period of time as is
agreed by the Administrative Agent in its sole discretion), including execution
or reaffirmation of the Collateral Documents relating thereto, together with
certified copies of resolutions and Organization Documents, favorable opinions
of counsel (including, among other things, due authorization, execution,
delivery, and enforceability of the Collateral Documents), all in form, scope
and substance reasonably satisfactory to the Administrative Agent, and related
deliveries relating thereto.

Section 7.15Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s Property to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (iv)
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the holders of the Obligations the rights granted or now or
hereafter intended to be granted to the holders of the Obligations under any
Loan Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

Section 7.15 Further Assurances.  The Borrower will provide or cause to be
provided, the following:

(a) Mortgage Liens.  Within 90 days of the Closing Date (with extensions as
deemed necessary by the Collateral Agent), mortgage instruments, including
amendments, on the Material Domestic Real Property listed in Schedule
6.20(a)(ii) in form and substance reasonably satisfactory to the Collateral

110

 

--------------------------------------------------------------------------------

 

Agent, executed and notarized in multiple counterparts, filed in appropriate
jurisdictions to provide a first priority lien on the subject property, together
with such local counsel opinions, surveys, title insurance policies (or a
marked, signed commitment to issue, or a signed pro-forma version thereof) and
endorsements, flood hazard certifications, evidence of property and casualty
insurance coverage and other items as the Collateral Agent may reasonably
require in connection therewith.  Existing surveys will be accepted and updated
surveys will not be required unless the title insurance company issuing the
applicable title insurance policy is unwilling to accept a customary survey
affidavit of no change with respect to such survey.  Unless required by Law,
Collateral Agent shall not require appraisals of any such Material Domestic Real
Property and, for purposes of determining title insurance policy amounts,
amounts secured under mortgages in jurisdictions that impose a mortgage
recording tax, and any other applicable requirements hereunder, the value of
such property shall be deemed to be the same as the value used under the
Existing Credit Agreement.  In lieu of a mortgage amendment or new mortgage on
any such Material Domestic Real Property, Collateral Agent agrees to accept (i)
a favorable opinion from local counsel in the jurisdiction in which the Material
Domestic Real Property is located, in form and substance reasonably satisfactory
to Collateral Agent and confirming that (a) the recording of the existing
mortgage under the Existing Credit Agreement is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such mortgage as security for the Obligations hereunder and no other documents,
instruments, filings or other actions are necessary or appropriate under
applicable Law in order to maintain the continued enforceability, validity or
priority of such lien and (b) such existing mortgage secures the Obligations and
(ii) an endorsement from the applicable title insurance company reasonably
acceptable to the Collateral Agent confirming that such existing mortgage
secures the Obligations.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 8.01Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)(i) Liens securing the Obligationspursuant to any Loan Document, including
Liens on cash collateral and other Adequate Assurance pledged to the L/C Issuer
and the Swing Line Lender to secure obligations of Defaulting Lenders as
provided in Section 2.15; provided thatand (ii) Liens securing Obligations under
or in respect of Swap Contracts, Treasury Management Agreements and Bi-Lateral
Letters of Credit shall also equally and ratably secure the Loans and
Obligations under this Agreement on a pari passu basis;Incremental Equivalent
Debt permitted pursuant to Section 8.03(a)(ii);

(b)Liens existing on the date hereofSecond Amendment Effective Date and listed
on Schedule 8.01, and any renewals or extensions thereof, provided that so long
as the property covered thereby is not increased and any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b);

(c)Liens for taxes, assessments or governmental charges or levies that are not
yet due for a period of more than thirty (30) days and are being contested in
good faith and by appropriate proceedings

111

 

--------------------------------------------------------------------------------

 

diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business,

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, and (ii) pledges and deposits of cash in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

(f)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the applicable
Person, taken as a whole;

(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) that do not result in an Event of Default
under Section 9.01(h);

(i)Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property
subject to such Lien and (iii) such Liens attach to such Property concurrently
with or within two hundred seventy (270) days after the acquisition,
construction, replacement, repair or improvement thereof;

(j)leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower or any of its
Subsidiaries, taken as a whole;

(k)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 8.02;

(m)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions;

(n)Liens (i) of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a fi

112

 

--------------------------------------------------------------------------------

 

nancial institution (including the right of setoff) and which are within the
general parameters customary in the banking industry;

(o)Liens (i) of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable Law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses
and (ii) on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods in the
ordinary course of business;

(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(q)Liens on property or assets acquired in connection with a Permitted
Acquisition,; provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03, and (ii) the Liens are not incurred in connection
with, or in contemplation or anticipation of, the acquisition and do not attach
or extend to any other property or assets;

(r)Liens on Securitization Receivables sold, contributed, financed or otherwise
conveyed or pledged in connection with a Securitization Transaction permitted
pursuant to Section 8.03(k);

(s)Liens securing Indebtedness or other obligations of (i) any Subsidiary in
favor of any Loan Party and (ii) any Subsidiary that is not a Loan Party in
favor of any other Subsidiary; provided that any such Lien shall be expressly
junior in priority to the Liens granted to the secure the Obligations and all
documentation therefor shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent;

(t)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(u)Liens reasonable and customary in connection with initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts maintained in the ordinary course of business and not for
speculative purposes;

(v)Liens that are contractual rights of setoff (i) relating to the establishment
of depository relations with banks or other financial institutions not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of the
Subsidiaries in the ordinary course of business;

(w)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(x)ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located;

(y)Liens arising from precautionary Uniform Commercial Code financing statements
or similar filings (or equivalent filings, registrations or agreements in
foreign jurisdictions);

113

 

--------------------------------------------------------------------------------

 

(z)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and the Subsidiaries, taken as a whole;

(bb) [Intentionally Omitted];

(bb)(cc) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.02 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
8.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(cc)(dd) Liens arising in the ordinary course of business to secure accounts
payable or similar trade obligations of the Borrower or any Subsidiary not
constituting Indebtedness;

(dd)(ee) Liens deemed to exist by reason of (i) any encumbrance or restriction
(including put and call arrangements) with respect to the Capital Stock and
Capital Stock Equivalents of any joint venture or similar agreement pursuant to
any joint venture or similar arrangement or (ii) any encumbrance or restriction
imposed under any contract for the sale by the Borrower or any Subsidiary of the
Capital Stock and Capital Stock Equivalents of any Subsidiary, or any business
unit or division of the Borrower or any Subsidiary permitted under this
Agreement; provided that in each case such Liens shall extend only to the
relevant Capital Stock and Capital Stock Equivalents;

(ee)(ff) the modification, replacement, renewal or extension of any Lien
permitted of this Section 8.01; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 8.03(e), and (B) proceeds and products
thereof, and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is permitted by Section 8.03;

(ff)(gg) liens on property of Foreign Subsidiaries of the Borrower securing
Indebtedness of Foreign Subsidiaries permitted under Sections 8.03(t) and (u);
and

(gg)(hh) other Liens not described above,; provided that such Liens do not
secure obligations in an aggregate principal amount at any one time outstanding
in excess of an amount equal to the greater of (i) onefive percent (1.05%) of
Consolidated Total Assets orand (ii) $25,000,000, at any one time
outstanding100,000,000.

Section 8.02Investments.

Make any Investments, except:

(a)Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b)Investments existing as of the ClosingSecond Amendment Effective Date and set
forth in Schedule 8.02;

114

 

--------------------------------------------------------------------------------

 

(c)Investments by the Borrower and its Subsidiaries in and to (i) the Borrower
and its Domestic Subsidiaries that are Loan Parties, (ii) wholly-owned Domestic
Subsidiaries, and (iii) to the extent permitted by subsections (b), (e), (g) and
(i) of this Section 8.02, Foreign Subsidiaries and joint ventures;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 8.03;

(f)Permitted Acquisitions;

(g)Investments made after the ClosingSecond Amendment Effective Date in Domestic
Subsidiaries that are not Guarantors, Foreign Subsidiaries and joint ventures,;
provided that the aggregate principal amount outstanding of all such Investments
made by Loan Parties pursuant to this clause (g) shall not exceed on the date
any such Investment is made an amount equal to the greater of (Ai) the sum of
(iA) ten percent (10%) of Consolidated Total Assets, plus (iiB) to the extent
not reflected in the definition of “Investment”, the aggregate amount of
dividends and distributions made by any Domestic Subsidiary that is not a
Guarantor, Foreign Subsidiary or joint venture to the Borrower or any of its
wholly-owned Domestic Subsidiaries after the ClosingSecond Amendment Effective
Date, orand (Bii) $300,000,000;

(h)to the extent not prohibited by applicable Law, loans or advances to
officers, directors and employees of the Borrower and its Subsidiaries made in
the ordinary course of business, (i) for travel, entertainment, relocation and
other ordinary business purposes, (ii) so long as no Default or Event of Default
has occurred and is continuing, in connection with such Person’s purchase of
Capital Stock and Capital Stock Equivalents of the Borrower in an aggregate
principal amount outstanding under this clause (ii) not to exceed $10,000,000 at
any time outstanding and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding under this
clause (iii) not to exceed $5,000,000 at any time outstanding;

(i)Investments by Foreign Subsidiaries in the Borrower and any of its
Subsidiaries (including other Foreign Subsidiaries);

(j)Investments made as part of Securitization Transaction permitted pursuant to
Section 8.03(k);

(k)Investments representing non-cash consideration received in connection with
any Disposition permitted hereunder;

(l)Investments by any Foreign Subsidiaries (other than any Material First-Tier
Foreign Subsidiary) in any joint venture outside of the United States;

(m)Investments in Swap Contracts permitted under Section 8.03;

(n)Investments (including debt obligations, Capital Stock and Capital Stock
Equivalents) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary course of
business or upon the foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

115

 

--------------------------------------------------------------------------------

 

(o)advances of payroll payments to employees in the ordinary course of business;

(p)Investments to the extent that payment for such Investments is made solely
with Capital Stock and Capital Stock Equivalents of the Borrower;

(q)Investments made to repurchase or retire Capital Stock and Capital Stock
Equivalents of the Borrower owned by any employee stock ownership plan or key
employee stock ownership plan of the Borrower;

(r)other Investments made after the ClosingSecond Amendment Effective Date,;
provided that (i) no Default or Event of Default shall exist immediately before
or immediately after giving effect thereto on a Pro Forma Basis, and (ii) the
Borrower will be in compliance with the financial covenants in Section 8.11
after giving effect to any such Investment, (A) the aggregate principal amount
of all such Investments made after the Closing Date under this Section 8.02(r)
plus the aggregate amount of all Restricted Payments made after the Closing Date
under Section 8.06(g) shall not exceed an amount equal to the sum of
$250,000,000 plus an amount equal to fifty percent (50%) of the cumulative
Consolidated Excess Cash Flow from April 1, 2016, (B) the Borrower and its
Domestic Subsidiaries shall have minimum Liquidity of not less than $50,000,000,
and (C) thethereto on a Pro Forma Basis (and the Borrower shall deliver to the
Administrative Agent a compliance certificateCompliance Certificate, promptly
upon request, confirming the foregoing, in form and detail reasonably
satisfactory to the Administrative Agent);

(s)in the event the Borrower or any of its Subsidiaries shall establish any
Insurance Subsidiary, Investments in an aggregate amount that does not exceed
the minimum amount of capital required under the Laws of the jurisdiction in
which the Insurance Subsidiary is formed (or any greater amount as may be
reasonable and prudent), plus the amount of any reasonable general corporate and
overhead expense of such Insurance Subsidiary; and

(t)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 8.01, 8.03, 8.04,
8.05 and 8.06, respectively.

Section 8.03Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)(i) Indebtedness under the Loan Documents; and (ii) Incremental Equivalent
Debt; provided that with respect to any Incremental Equivalent Debt: (A)(1) the
aggregate principal amount of loans and commitments for all Incremental Loan
Facilities established after the Second Amendment Effective Date, plus (2) the
aggregate principal amount of loans and commitments for all Incremental
Equivalent Debt incurred after the Second Amendment Effective Date, shall not
exceed the Available Incremental Amount; (B) no Default or Event of Default
shall exist immediately before or immediately after giving effect to the
incurrence of any such Incremental Equivalent Debt; (C) the representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or in all respects, if already qualified by materiality)
on and as of the effective date of such Incremental Equivalent Debt, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects, if already qualified by materiality) as of such
earlier date; (D) the Borrower shall demonstrate compliance with the financial
covenants in Section 8.11 after giving effect to such Incremental Equivalent
Debt on a Pro Forma Basis (excluding for purposes hereof the cash proceeds from
any such Incremental Equivalent Debt being established and assuming for purposes
hereof that the entire amount of the Incremental Equivalent Debt is fully drawn
and funded), and pro

116

 

--------------------------------------------------------------------------------

 

vide a Compliance Certificate from a Responsible Officer confirming satisfaction
of such conditions, in form and detail reasonably satisfactory to the
Administrative Agent; (E) the maturity date for any such Incremental Equivalent
Debt shall be no earlier than the then-latest Maturity Date; (F) the average
weighted life-to-maturity of any such Incremental Equivalent Debt shall be no
shorter than the remaining average weighted life-to-maturity for any
then-existing Term Loans; (G) if any such Incremental Equivalent Debt is
secured, (1) such Incremental Equivalent Debt shall be secured by the Collateral
on a pari passu basis or a junior basis, and such Incremental Equivalent Debt
shall not be secured by any Property that does not constitute Collateral (giving
effect to any Lien on any Property that is granted to the Administrative Agent
pursuant to the Collateral Documents substantially concurrently with the
granting of a Lien on such Property to secure the obligations arising in
connection with such Incremental Equivalent Debt), and (2) the holders of such
Incremental Equivalent Debt (or a trustee or other agent under the documentation
pursuant to which such Incremental Equivalent Debt is issued) shall have
executed and delivered an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent; (H) there shall be no
obligors with respect to any such Incremental Equivalent Debt that are also not
Loan Parties (giving effect to any obligors that are joined as Loan Parties
substantially concurrently with the provision of credit support for such
Incremental Equivalent Debt); and (I) such Incremental Equivalent Debt shall
contain covenants, events of default, payment and other terms that are customary
for similar Indebtedness in light of then-prevailing market conditions and, when
taken as a whole, that are not materially more restrictive to the Borrower and
its Subsidiaries than those set forth in the Loan Documents (other than (1)
covenants or other provisions applicable only to periods after the then-latest
Maturity Date, and (2) covenants or other provisions that are added to the Loan
Documents for the benefit of the Administrative Agent and the Lenders);

(b)Indebtedness of the Borrower and its Subsidiaries existing on the date
hereofSecond Amendment Effective Date and listed on Schedule 8.03 (and renewals,
refinancings and extensions thereof on terms and conditions not materially less
favorable to the applicable debtor(s) or at then prevailing market terms);

(c)intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted under Section 8.02; provided that, if secured, any such
Indebtedness shall be expressly subordinated in right of payment to the
Obligations, and if evidenced by an intercompany note, such note shall be
pledged to the Collateral Agent to secure the Obligations;

(d)obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract,; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”;

(e)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase, acquisition, construction, repair,
replacement or improvement of fixed or capital assets, and renewals,
refinancings and extensions thereof,; provided that (i) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and (iii)
at the time of and immediately after giving effect to such incurrence, the
Borrower will be in compliance with the financial covenants in Section 8.11 on a
Pro Forma Basis;

(f)up to $40,000,000 in Bi-Lateral Letter of Credit Obligations;

117

 

--------------------------------------------------------------------------------

 

(g)unsecured Indebtedness evidenced by recovery zone facility bonds issued in
connection with the mineral wool plant located in West Virginia in an aggregate
principal amount at any one time outstanding not to exceed $35,000,000 and
renewals, refinancings and extensions thereof;

(h)other unsecured Indebtedness of the Borrower consisting of:

(i) up to $100,000,000 in such other unsecured Indebtedness;

(i)Indebtedness in an aggregate principal amount at any one time outstanding not
to exceed an amount equal to the greater of (A) five percent (5%) of
Consolidated Total Assets and (B) $100,000,000;

(ii)such otheradditional unsecured Indebtedness in excess thereof,; provided
that (i) for all such additional Indebtedness (A) the final maturity date
therefor shall be at least 91 days beyond the final maturity date for any Term
Loan hereunderthen-latest Maturity Date and the average weighted
life-to-maturity from the date of issuance shall be not less than the
remainingthen-remaining average weighted life-to-maturity for the any Term Loan
hereunderthen-existing Term Loans (provided that this clause (A) shall not apply
to unsecured bridge Indebtedness, so long as (1) at the initial maturity of such
unsecured bridge Indebtedness, such unsecured bridge Indebtedness shall
automatically convert to Indebtedness that complies with clause (A) and (2) the
only prepayments required to be made on such unsecured bridge Indebtedness shall
be such prepayments as are customary for similar unsecured bridge financings in
light of then-prevailing market conditions), and (B) such Indebtedness will be
issued on terms not more onerous that the terms hereof;

provided, further, that on the incurrence of all such Indebtedness under this
subsection (h), (x) no Default or Event of Default shall exist immediately
before or immediately after giving effect thereto, (y) the Borrower will be in
compliance with the financial covenants under Section 8.11 after giving effect
thereto on Pro Forma Basis (excluding for purposes hereof the cash proceeds from
any such Indebtedness being incurred) and (z) the Borrower shall deliver to the
Administrative Agent a compliance certificateCompliance Certificate confirming
the foregoing, in form and detail reasonably satisfactory to the Administrative
Agent;

(i)Indebtedness acquired or assumed pursuant to a Permitted Acquisition,
including such Indebtedness that was incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and, in each case,
renewals, refinancings and extensions thereof,; provided that (i) no Default or
Event of Default shall exist immediately before or immediately after giving
effect thereto, (ii) the Borrower will be in compliance with the financial
covenants under Section 8.11 after giving effect thereto on Pro Forma Basis and
(iii) the Borrower shall deliver to the Administrative Agent a compliance
certificateCompliance Certificate confirming the foregoing, in form and detail
reasonably satisfactory to the Administrative Agent;

(j)Indebtedness arising under any performance, bid, appeal or surety bond or
under any performance or completion guarantee or similar obligations entered
into in the ordinary course of business;

(k)Securitization Indebtedness in an aggregate principal amount not to exceed
$150,000,000;

(l)Indebtedness to current or former officers, directors, managers, consultants
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or

118

 

--------------------------------------------------------------------------------

 

distributees) to finance the purchase or redemption of Capital Stock and Capital
Stock Equivalents of the Borrower or its Subsidiaries permitted by Section 8.06;

(m)Indebtedness incurred by the Borrower or any of its Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments;

(n)obligations under any Treasury Management Agreement and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business;

(o)Indebtedness consisting of (ai) the financing of insurance premiums or (bii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(p)Indebtedness incurred by the Borrower or any Subsidiary in respect of letters
of credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments issued or created in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims,; provided that upon the drawing of such letter of credit,
the reimbursement of obligations in respect of bankers’ acceptances and the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing, reimbursement obligation or incurrence;

(q)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above and (r) through (u) below;

(r)Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary consisting of the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

(s)Indebtedness under a Sale and Leaseback Transaction of the Borrower’s
corporate headquarters in Lancaster, Pennsylvania and renewals, refinancings and
extensions thereof;

(t)Indebtedness of Foreign Subsidiaries of the Borrower in an aggregate amount
not in excess of ten percent (10.010%) of Consolidated Foreign Assets; and

(u)Guarantees with respect to Indebtedness permitted under this Section 8.03
(other than clause (i) hereof).

Section 8.04Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, (provided that
in any such case the Borrower shall be the continuing or surviving
corporationPerson), (b) subject to the proviso in clause (a) above, any Loan
Party may merge or consolidate with any other Loan Party, (c) subject to the
proviso in clause (a) above, any Domestic Subsidiary may be merged or
consolidated with and into another Domestic Subsidiary, (provided that if a

119

 

--------------------------------------------------------------------------------

 

Loan Party is a party thereto, it shall be the continuing or surviving
entityPerson), (d) any Foreign Subsidiary may be merged or consolidated with or
into any Loan Party (provided that such Loan Party shall be the continuing or
surviving corporationPerson), (e) any Foreign Subsidiary may be merged or
consolidated with or into any other Foreign Subsidiary, (f) the Borrower or any
Subsidiary may merge with any Person that is not a Loan Party in connection with
a Permitted Acquisition, (provided that in any such case the continuing or
surviving entityPerson shall be the Borrower, if itthe Borrower is a party to
such transaction, or, otherwise, a wholly-owned Subsidiary of the Borrower shall
be the continuing or surviving Person), (g) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that, so long as such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect, (h) any Loan Party and any Subsidiary may make any Permitted
Investments and (i) any Loan Party and any Subsidiary may make any Disposition
permitted under Section 8.05.

Section 8.05Dispositions.

Make any Disposition (other than an Involuntary Disposition) other than the
following:

(a)any Disposition (i) for which the total consideration shall be in an amount
not less than the fair market value of the Property disposed of, (ii) that does
not involve a sale or other disposition of receivables other than in connection
with a Securitization Transaction permitted pursuant to Section 8.03(k) or
receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(iii) for which the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrower and its Subsidiaries in such Disposition,
taken together with all other Dispositions (other than Involuntary Dispositions)
in any fiscal year of the Borrower shall not exceed an amount equal to fifteen
percent (15%) of the total assets of the Borrower and its Subsidiaries on a
consolidated basis determined in accordance with GAAP as of the last day of the
fiscal quarter immediately preceding the date of determination;Consolidated
Total Assets; and

(b)Dispositions permitted by Sections 8.02, 8.04, 8.06 and Liens permitted by
Section 8.01; and.

(c)Dispositions contemplated by the Spinoff and related transactions.

Section 8.06Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)each Subsidiary may make Restricted Payments (directly or indirectly) to its
parent or to any Loan Party (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to each owner of Capital Stock in such Subsidiary
on a pro rata basis based on such owner’s respective ownership interests);

(b)the Borrower and each Subsidiary may (i) make a distribution of Capital Stock
to give effect to the Spinoff transaction, (ii) declare and make dividend
payments or other distributions payable solely in the Capital Stock of such
Person or (iiiii) redeem in whole or in part any of its Capital Stock for
another class of Capital Stock or rights to acquire its Capital Stock or with
proceeds from substantially concurrent equity contributions or issuances of new
Capital Stock;

(c)to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 8.02, 8.03, 8.04, 8.05, or 8.08;

120

 

--------------------------------------------------------------------------------

 

(d)repurchases of Capital Stock in the Borrower deemed to occur upon exercise of
stock options or warrants if such Capital Stock represent a portion of the
exercise price of such options or warrants;

(e)the Borrower may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of the Borrower by any future, present or
former employee, director or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Borrower or any Subsidiary so long as such purchase is
pursuant to and in accordance with the terms of any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of the Borrower or any
Subsidiary;

(f)the Borrower or any of the Subsidiaries may (a) pay cash in lieu of
fractional equity interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms; and

(g)the Borrower may declare and make other Restricted Payments on and after the
Closing Date; provided that (iSecond Amendment Effective Date in an amount equal
to (i) $70,000,000 in the aggregate in any fiscal year, plus (ii) additional
Restricted Payments, so long as (A) no Default or Event of Default shall exist
immediately before or immediately after giving effect thereto, and (ii) after
giving effect to any such Restricted Payment, (A) the aggregate amount of all
such Restricted Payments made after the Closing Date under this Section 8.06(g)
plus the aggregate principal amount of all Investments made after the Closing
Date under Section 8.02(r) shall not exceed an amount equal to the sum of
$250,000,000 plus an amount equal to fifty percent (50%) of the cumulative
Consolidated Excess Cash Flow from April 1, 2016on a Pro Forma Basis, (B) the
Borrower and its Domestic Subsidiaries shall have minimum Liquidity of not less
than $50,000,000, (C) the Borrower shallwill be in compliance with the financial
covenants underin Section 8.11 after giving effect thereto on a Pro Forma Basis,
and (DC) the Consolidated Net Leverage Ratio will be not greater than 3.50:1.0
after giving effect thereto on a Pro Forma Basis (and the Borrower shall deliver
to the Administrative Agent a compliance certificateCompliance Certificate,
promptly upon request, confirming the foregoing, in form and detail reasonably
satisfactory to the Administrative Agent);

provided, in each case, that payment of any dividend or distribution pursuant to
this Section 8.06 may be made within sixty (60) days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing.

Section 8.07Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the ClosingSecond
Amendment Effective Date or any business related, incidental, complementary or
ancillary thereto or reasonable developments or extensions thereof.

Section 8.08Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transactions solely among Loan Parties, (c) intercompany transactions
expressly permitted by Section 8.02, Section 8.03, Section 8.04,

121

 

--------------------------------------------------------------------------------

 

Section 8.05 or Section 8.06, (d) transactions solely among the Borrower and its
wholly-owned Domestic Subsidiaries and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms‑length transaction with a Person other than an officer, director or
Affiliate.

Section 8.09Burdensome Agreements.

(a)Enter into, or permit to exist, any Contractual Obligation that (i) encumbers
or restricts on the ability of any such Person to (A) pay dividends or make any
other distributions to any Loan Party on its Capital Stock or with respect to
any other interest or participation in, or measured by, its profits, (B) pay any
Indebtedness or other obligation owed to any Loan Party, or (C) make loans or
advances to any Loan Party or (ii) prohibits or otherwise restricts the
existence of any Lien upon the Property, whether now owned or hereafter
acquired, of any Material Domestic Subsidiary in favor of the Administrative
Agent (for the benefit of the Lenders and their Affiliates, as applicable) for
the purpose of securing the Obligations; provided that the foregoing clauses (i)
and (ii) shall not apply to Contractual Obligations which:

(1)arise in connection with this Agreement, the other Loan Documents and any
Public Indenture;

(2)arise pursuant to customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 8.05
pending the consummation of such sale;

(3)are customary restrictions on leases, subleases, licenses or sublicenses or
sales otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(4)are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under this Agreement;

(5)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(6)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(7)relate to cash or other deposits permitted under this Agreement;

(8)(x) exist on the date hereofSecond Amendment Effective Date and (to the
extent not otherwise permitted by this Section 8.09) are listed on Schedule 8.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation;

(9)are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Subsidiary;

122

 

--------------------------------------------------------------------------------

 

(10)arise in connection with restrictions and conditions on any Foreign
Subsidiary organized under the laws of the People’s Republic of China or any
state or other political subdivision thereof;

(11)arise in connection with any document or instrument governing Indebtedness
incurred pursuant to Sections 8.03(b), (d), (e), (f), (g), (h), (i), (k), (n),
(r), (s), (t) or (u),; provided that any such restriction contained therein
relates only to the asset to which such Indebtedness is related;

(12)arise in connection with any Indebtedness of a Subsidiary which is not a
Loan Party which is permitted by Section 8.03; and

(13)impose (x) restrictions described in clause (i) above, but only to the
extent that such restrictions do not materially adversely effect the
consolidated cash position of the Borrower and Guarantors or (y) restrictions
described in clause (ii) above, but only to the extent that such restrictions do
not materially adversely effect the value of the Collateral granted to secure
the Obligations.

Section 8.10Use of Proceeds.Use the proceeds of any Credit Extension, whether
directly or indirectly,

(a)whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose;

(b)to fund any activities of or business with any individual or entity, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation of by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Collateral
Agent, L/C Issuer, Swing Line Lender or otherwise) of Sanctions, or to lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity for any such purposes; or

(c)for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010, or other similar
anti-corruption legislation in other jurisdictions.

Section 8.11Financial Covenants.

(a)Consolidated Net Interest Coverage Ratio. Permit the Consolidated Net
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.0:1.0.

(b)Consolidated Net Leverage Ratio.  Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than
3.75:1.0.; provided that, upon the occurrence of a Qualified Acquisition, for
each of the four fiscal quarters of the Borrower immediately following such
Qualified Acquisition (including the fiscal quarter of the Borrower in which
such Qualified Acquisition was consummated) (such period of increase, a
“Covenant Holiday”), the ratio set forth above shall be increased to 4.25:1.0;
provided, further, that, (i) for at least one (1) fiscal quarter of the Borrower
immediately following each Covenant Holiday, the Consolidated Net Leverage Ratio
as of the end of such fiscal quarter shall not be greater than 3.75:1.0 prior to
giving effect to another Covenant Holiday pursuant to the immediately preceding
proviso, (ii) there shall be no more than two (2) Covenant Holidays during the

123

 

--------------------------------------------------------------------------------

 

term of this Agreement, and (iii) each Covenant Holiday shall only apply with
respect to the calculation of the Consolidated Net Leverage Ratio for purposes
of determining compliance with this Section 8.11(b) as of the end of any fiscal
quarter of the Borrower and for purposes of determining compliance with  clause
(d) in the definition of Permitted Acquisition for purposes of determining the
permissibility of any Qualified Acquisition and not for any other purpose.

Section 8.12Prepayment of Other Indebtedness, Etc.

If any Default has occurred and is continuing or shall exist immediately after
giving effect thereto, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of the Borrower or any
Subsidiary (other than Indebtedness arising under the Loan Documents and
Securitization Indebtedness).

Section 8.13Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

(a)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b)Change its fiscal year.

(c)With respect to any Loan Party, without providing five days’ prior written
notice to the Administrative Agent, change its name, state of
formationorganization or form of organization.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

Section 9.01Events of Default.

Any of the following shall constitute an “Event of Default”:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after written notice thereof to the defaulting
party by the Administrative Agent of the same becoming due, any other amount
payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03(a), 7.05, 7.11 or Article
VIII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsectionSection 9.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice to the defaulting
party by the Administrative Agent; or

124

 

--------------------------------------------------------------------------------

 

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e)Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts and
Securitization Indebtedness) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded (other than an event which permits the Loans hereunder to be prepaid
prior to or as an alternative to the purchase, payment, defeasance or redemption
of such Indebtedness and, in any such case, the Loans hereunder are prepaid
prior thereto); (ii) there occurs under any Swap Contract an early termination
resulting from resulting from any default by the Borrower or any Subsidiary
under such Swap Contract and the Swap Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than $50,000,000; or (iii) there
occurs under any Securitization Transaction a termination event, event of
default, amortization event or other event, in each case solely resulting from
the failure by a Securitization Subsidiary to pay interest or principal in
respect of Securitization Indebtedness owed to any Person (other than the
Borrower or any Affiliate thereof) when due, the effect of such failure is to
cause, or permit the holder or holders of such Securitization Indebtedness to
cause, with the giving of notice if required, Securitization Indebtedness of
more than $50,000,000 to become due or to become required to be prepaid (in
whole or in part) prior to its stated maturity; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h)Judgments.  There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage),

125

 

--------------------------------------------------------------------------------

 

or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of ten
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k)Change of Control.  There occurs any Change of Control.

Notwithstanding the foregoing, the failure to comply with any of the provisions
of Section 8.11(a) shall not constitute an Event of Default with respect to the
Term Loan B unless and until such time as the Administrative Agent or the
Required Pro Rata Lenders shall first exercise any remedy under Section 9.02 in
respect of such failure to comply with the provisions of Section 8.11(a) (and
until such time as the failure to comply therewith shall constitute an Event of
Default with respect to the Pro Rata Facilities).

Section 9.02Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (or,
in the case of any Event of Default arising from a breach of the provisions of
Section 8.11(a), shall, at the request of, or may, with the consent of, the
Required Pro Rata Lenders and only with respect to the Pro Rata Facilities and
the Obligations in respect thereof), take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of an
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

126

 

--------------------------------------------------------------------------------

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

Section 9.03Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, in each case in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings (including, for purposes hereof,
Bi-Lateral Letter of Credit Obligations consisting of loans and advances in
respect of Bi-Lateral Letters of Credit) and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any of its Subsidiaries and any Lender, or any Affiliate
of a Lender, to the extent such Swap Contract is permitted by Section 8.03(d)and
Letter of Credit Fees, ratably among the Lenders (and, in the case of such Swap
Contracts, Treasury Management Agreements and Bi-Lateral Letters of Credit,
Affiliates of Lenders)L/C Issuers in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to payment of (a) payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings (including, for
purposes hereof, Bi-Lateral Letter of Credit Obligations consisting of loans and
advances in respect of Bi-Lateral Letters of Credit), (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between the Borrower or any of its Subsidiaries and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 8.03(d), (c) payments of amounts due under any Treasury Management
Agreement between , (b) Obligations then owing under Secured Swap Contracts, (c)
Obligations then owing under Secured Treasury Management Agreements, and (d)
Obligations then owing under Secured Bi-Lateral Letters of Credit, ratably among
the Lenders, the L/C Issuers, the Swap Banks, the Treasury Management Banks, and
the Bi-Lateral Letter of Credit Lenders in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Borrower or any of its Subsidiaries and any Lender, or any
Affiliate of a Lender and (d)Administrative Agent for the account of the
applicable L/C Issuers, to Cash Collateralize that

127

 

--------------------------------------------------------------------------------

 

portion of L/C Obligations and Bi-Lateral Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, or
otherwise, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit (including, for purposes hereof,
Bi-Lateral Letters of Credit) pursuant to clause FourthFifth above shall be
applied to satisfy drawings under such Letters of Credit (including, for
purposes hereof, Bi-Lateral Letters of Credit) as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit (including,
for purposes hereof, Bi-Lateral Letters of Credit) have either been fully drawn
or expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.  Excluded Swap Obligations with respect to
any Guarantor shall not be paid with amounts received from such Guarantor or,
for the avoidance of doubt, with proceeds of any Collateral pledged by such
Guarantor, but appropriate adjustments shall be made with respect to payments
from other Loan Parties to preserve the allocation to Obligations otherwise set
forth above in this Section.

Notwithstanding the foregoing, obligations arising under Secured Bi-Lateral
Letters of Credit, obligations arising under Secured Treasury Management
Agreements, and obligations arising under Secured Swap Contracts, in each case,
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bi-Lateral Letter of Credit Lender, the applicable Treasury
Management Bank, or the applicable Swap Bank, as the case may be.  Each
Bi-Lateral Letter of Credit Lender, each Treasury Management Bank and each Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X.

ADMINISTRATIVE AGENT; COLLATERAL AGENT

Section 10.01Appointment and Authority.

(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

128

 

--------------------------------------------------------------------------------

 

(b)Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Collateral Agent shall act on behalf of
the Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Loan Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Loan Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.

Section 10.02Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Collateral Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to the Lenders.

Section 10.03Exculpatory Provisions.

TheNeither the Administrative Agent nor the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, neither the
Administrative Agent nor the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

129

 

--------------------------------------------------------------------------------

 

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents),; provided that neither the Administrative Agent nor the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity or the Collateral Agent or any of
its Affiliates in any capacity, as applicable.

TheNeither the Administrative Agent nor the Collateral Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent or the Collateral Agent, as
applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  TheNeither the
Administrative Agent nor the Collateral Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent or the Collateral Agent, as
applicable, by a Loan Party, a Lender or the L/C Issuer.

TheNeither the Administrative Agent nor the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or the Collateral
Agent, as applicable or (vii) compliance by Affiliated Lenders with the terms
hereof relating to Affiliated Lenders.

Section 10.04Reliance by Administrative Agent. and Collateral Agent.

TheEach of the Administrative Agent and the Collateral Agent shall be entitled
to rely upon, and shall notneither the Administrative Agent nor the Collateral
Agent shall incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  TheEach of the Administrative
Agent and the Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the sat

130

 

--------------------------------------------------------------------------------

 

isfaction of a Lender or the L/C Issuer, each of the Administrative Agent and
the Collateral Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent or the Collateral Agent, as
applicable, shall have received notice to the contrary from such Lender or L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  TheEach of the Administrative Agent and the Collateral Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 10.05Delegation of Duties.

TheEach of the Administrative Agent and the Collateral Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The or the Collateral Agent, as applicable.  Each of the
Administrative Agent, the Collateral Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Administrative
Agent, the Collateral Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  The and Collateral Agent. Neither the Administrative Agent nor the
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
or the Collateral Agent, as applicable, acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 10.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (except if an Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrower (except if an Event of Default has occurred and is continuing), appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Doc

131

 

--------------------------------------------------------------------------------

 

uments, the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.0411.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (A) while the retiring or removed Administrative Agent
was acting as Administrative Agent. and (B) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (1) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (2) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, its shall retain all the
rights and powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Revolving Lenders to make Revolving Loans
that are Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it
shall retain shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Lenders to make Revolving Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (ai) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (bii) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (ciii) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America  with respect to such Letters of Credit.

(e)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Collateral Agent.  With effect
from the Resignation Effective Date, (i) Bank of America shall be discharged
from its duties and obligations hereunder and under the other Loan Documents as
Collateral Agent (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and (ii)
except for any indemnity payments or other amounts then owed to Bank of America
in

132

 

--------------------------------------------------------------------------------

 

its capacity as the Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Collateral Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Collateral Agent
(which successor Collateral Agent shall be appointed pursuant to the provisions
applicable for the appointment of a successor Administrative Agent as provided
for above).  Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of Bank of America in its capacity as
the resigning Collateral Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to Bank of
America in its capacity as the Collateral Agent as of the Resignation Effective
Date), and Bank of America shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents in its capacity as the
Collateral Agent.  The fees payable by the Borrower to a successor Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the resignation of Bank
of America as the Collateral Agent, the provisions of this Article and Section
11.04 shall continue in effect for the benefit of Bank of America in its
capacity as the resigning Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (A) while Bank of America was acting in its capacity as the Collateral
Agent and (B) after such resignation or removal for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (1) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Lenders and (2) in respect of any actions taken
in connection with transferring the agency to any successor Collateral Agent.

Section 10.07Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 10.08No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the L/C Issuer hereunder.

Section 10.09Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Docu

133

 

--------------------------------------------------------------------------------

 

ments that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or in any
such proceeding.

Section 10.10Collateral and Guaranty Matters.  

It is acknowledged that Subsidiaries will be automatically released from their
guaranty obligations hereunder and from the security interests pledged by them
under the Collateral Documents upon consummation of transactions permitted
hereunder (including a merger, consolidation or liquidation) and Liens to secure
Obligations hereunder will be automatically released upon sales, dispositions or
other transfers by Loan Parties permitted hereunder.  In the event that any
action is required to evidence any such release, the Lenders and L/C Issuer
irrevocably authorize the Administrative Agent and the Collateral Agent to take
any such action, including,:

(a)to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
all Commitments and payment in full of all Obligations arising under the Loan
Documents (other than contingent indemnification obligations) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer shall have been made)the Facility Termination Date, (ii) that is
transferred or to be transferred as part of or in connection with any
Disposition or any other disposition not prohibited hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 11.01;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Material Domestic Subsidiary (or, in the case of any
Person that has become a Guarantor pursuant to Section 7.12(b), if such Person
ceases to provide a Guarantee in respect of any Public Notes, so long as such
Person is not otherwise required to be a Guarantor pursuant to this Agreement)
as a result of a transaction permitted hereunder; and

(c)to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i).

134

 

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, and of the Administrative
Agent to release any Guarantor from its obligations under the Guaranty, pursuant
to this Section 10.10.  In each case as specified in this Section 10.10, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

TheNeither the Administrative Agent nor the Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 10.11Secured Swap Contracts, Secured Treasury Management Agreements and
Secured Bi-Lateral Letters of Credit.  No Lender or any Affiliate of a Lender
that is party to any Swap Contract, any No Swap Bank, Treasury Management
Agreement or anyBank or Bi-Lateral Letter of Credit permitted hereunderLender
that obtains the benefits of Section 9.03, the Guaranty or any Collateral by
virtue of the provisions hereof or of any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document (including any notice of or right to
consent to any amendment, wavier or modification of the provisions of this
Agreement or any other Loan Document) or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article X to
the contrary, neither the Administrative Agent nor the Collateral Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Swap Contracts, Obligations arising under Secured Treasury Management Agreements
or Obligations arising under Secured Bi-Lateral Letters of Credit unless the
Administrative Agent has received written noticea Secured Party Designation
Notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender that is party to such Swap Contract, suchSwap Bank, Treasury Management
Agreement or suchBank or Bi-Lateral Letter of Credit Lender, as the case may
be.  The Lenders irrevocably authorize; provided that, notwithstanding anything
to the contrary set forth herein, neither the Administrative Agent andnor the
Collateral Agent, in each case at its option and in its discretion, to secure
obligations shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Secured Swap Contracts, Obligations arising under Secured Treasury
Management Agreements andor Obligations arising under Secured Bi-Lateral Letters
of Credit between a Subsidiary that is not a Loan Party and a Lender or its
Affiliate with the Collateral, to the same extent as if such obligations were
Obligations, in the case of the Facility Termination Date.

Section 10.12Certain ERISA Matters.    

(a)Each Lender (i) represents and warrants, as of the Second Amendment Effective
Date (or, with respect to any Person that becomes a Lender after the Second
Amendment Effective Date, as of the date such Person becomes a Lender party to
this Agreement), and (ii) covenants, from the Second Amendment Effective Date
(or, with respect to any Person that becomes a Lender after the Second Amendment
Effective Date, from the date such Person becomes a Lender party to this
Agreement) to the

135

 

--------------------------------------------------------------------------------

 

date such Person ceases being a Lender party to this Agreement, in each case,
for the benefit of, the Administrative Agent and the Collateral Agent and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true: (A) such
Lender is not using “plan assets” (within the meaning of Section 3(42) of ERISA
or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments, or this Agreement; (B) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement; (C) (1) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (2) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14, and (4) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or (D)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent and the Collateral Agent, in their sole
discretion, and such Lender.

(b)In addition, unless either (i) subclause (A) in the immediately preceding
clause (a) is true with respect to a Lender or (ii) a Lender has provided
another representation, warranty and covenant in accordance with subclause (D)
in the immediately preceding clause (a), such Lender further (A) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (B)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Collateral Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that
neither the Administrative Agent nor the Collateral Agent is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent or the
Collateral Agent under this Agreement, any other Loan Document or any documents
related hereto or thereto).

ARTICLE XI.

MISCELLANEOUS

Section 11.01Amendments, Etc.

(a)Except as expressly provided herein below, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
on behalf of the Required Lenders upon receipt of a consent and direction letter
from the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and

136

 

--------------------------------------------------------------------------------

 

acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that:

(i)no such amendment, waiver or consent shall be effective without the written
consent of each Lender directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Required Lenders) where the
effect would be to:

(A)extend the scheduled final maturity of any Loan of such Lender;

(B)waive, reduce or postpone any scheduled repayment (but not prepayment) in
respect of such Lender’s Loans;

(C)reduce the rate of interest on any Loan or any fee payable hereunder or
prepayment of any premium payable hereunder to such Lender, provided that for
purposes hereof, neither the amendment or waiver of application of the Default
Rate nor the amendment, modification or waiver of the financial covenants or the
financial covenant definitions hereunder shall be considered to constitute a
reduction in the rate of interest or fees, even if the effect thereof would be
to reduce the rate of interest or fees otherwise payable hereunder;

(D)extend the time for payment of any interest or fees or prepayment premium
owing to such Lender;

(E)reduce or forgive the principal amount of any Loan of such Lender or any
reimbursement obligation in respect of any Letter of Credit (except by virtue of
any waiver of a prepayment owing to such Lender);

(F)increase the Commitment of such Lender hereunder; provided that in no event
shall an amendment, modification, termination, waiver or consent with respect to
any mandatory prepayment, condition precedent, covenant, Default or Event of
Default be considered an increase in Commitments and that an increase in the
available portion of any Commitment of any Lender or any rescission of the
acceleration of the Loans shall not constitute an increase in Commitments;

(G)amend, modify, terminate or waive any provision of, Section 9.03 or clause
(a) of this Section 11.01 as to such Lender (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide protective
provisions hereunder of substantially the type afforded those tranches and
extensions of credit on the ClosingSecond Amendment Effective Date and except
for, solely in respect of clause (a) of this Section 11.01, technical amendments
which do not adversely affect the rights of any Lender);

(H)change any provision of this Agreement regarding pro rata sharing or pro rata
funding with respect to (i1) the making of advances (including participations),
(ii2) the manner of application of payments or prepayments of principal,
interest or fees, (iii3) the manner of application of reimbursement obligations
from drawings under Letters of Credit, or (iv4) the manner of reduction of
Commitments and committed amounts, except that nothing contained herein shall
limit (Aw) an “amend and extend” of some, but not all, of the Commitments under
a credit facility hereunder and the establishment of differing interest rates or
maturities in respect thereof, (Bx) a termination of Commitments held

137

 

--------------------------------------------------------------------------------

 

by a Defaulting Lender, (Cy) any changes resulting solely from increases or
other changes in the aggregate amount of the Commitments permitted hereunder or
otherwise approved pursuant to this Section 11.01 and to reflect the addition of
any Loans or extension of credit permitted hereunder or (Dz) a purchase by the
Borrower at a discount of the loans and obligations hereunder as herein provided
or otherwise on terms and conditions acceptable to the Required Lenders;

(I)amend the definition of “Required Lenders” or “Pro Rata Share” (except for
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the ClosingSecond Amendment Effective Date); or

(J)release all or substantially all of the Collateral, or release all or
substantially all of the Guarantors from their guaranty obligations, except as
expressly provided herein or in the other Loan Documents, or otherwise
appropriate in connection with transactions permitted hereunder,; provided that
it is understood and agreed that additional tranches or additional extensions of
credit established pursuant to the terms of this Agreement may be equally and
ratably secured (or secured on a junior basis) by the Collateral securing the
loans and obligations hereunder; and

(ii)unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall:

(A)waive any Default or Event of Default for purposes of Section 5.02 in respect
of a Credit Extension under the Revolving Commitments (which may be amended or
waived by the Required Revolving Lenders without the consent of the Required
Lenders);

(B)amend or waive any mandatory prepayment on the Revolving Obligations under
Section 2.05(b)(i) (which may be amended or waived by the Required Revolving
Lenders without the consent of the Required Lenders); or

(C)amend or waive the provisions of this Section 11.01(a)(ii) or the definition
of “Required Revolving Lenders” (except for, in each case, technical amendments
with respect to the establishment of additional tranches or additional
extensions of credit pursuant to this Agreement to provide for substantially the
same kind of treatment afforded those tranches and extensions of credit on the
ClosingSecond Amendment Effective Date, and except for, solely in respect of
this Section 11.01(a)(ii), technical amendments which do not adversely affect
the rights of the Revolving Lenders);

(iii)unless also signed by the Required Term Loan A Loan Lenders, no such
amendment, waiver or consent shall:

(A)amend or waive any mandatory repayment on the Term Loan A Loans under Section
2.07(c) (which may be amended or waived by the Required Term Loan A Loan Lenders
without the consent of the Required Lenders); or

(B)amend or waive the provisions of this Section 11.01(a)(iii) or the definition
of “Required Term Loan A Loan Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional exten

138

 

--------------------------------------------------------------------------------

 

sions of credit pursuant to this Agreement to provide for substantially the same
kind of treatment afforded those tranches and extensions of credit on the
ClosingSecond Amendment Effective Date, and except for, solely in respect of
this Section 11.01(a)(iii), technical amendments which do not adversely affect
the rights of the Term Loan A Loan Lenders);

(iv)unless also signed by the Required Pro Rata Lenders, no such amendment,
waiver or consent shall:

(A)amend or waive the provisions of Section 8.11(a) or the defined terms therein
(which, until the commitments for the Pro Rata Facilities shall have expired or
been terminated and the loans thereunder and obligations relating thereto shall
have been paid in full, may be amended or waived by the Required Pro Rata
Lenders without the consent of the Required Lenders); or

(B)amend or waive the provisions of this Section 11.01(a)(iv) or the definition
of “Required Pro Rata Lenders” (except for, in each case, technical amendments
with respect to the establishment of additional tranches or additional
extensions of credit pursuant to this Agreement to provide for substantially the
same kind of treatment afforded those tranches and extensions of credit on the
Closing Date, and except for, solely in respect of this Section 11.01(a)(iv),
technical amendments which do not adversely affect the rights of the Pro Rata
Lenders);

(v) unless also signed by the Required Term Loan B Lenders, no such amendment,
waiver or consent shall:

(A) amend or waive any mandatory repayment on the Term Loan B under Section
2.07(d) (which may be amended or waived by the Required Term Loan B Lenders
without the consent of the Required Lenders); or

(B) amend or waive the provisions of this Section 11.01(a)(v) or the definition
of “Required Term Loan B Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this Section
11.01(a)(v), technical amendments which do not adversely affect the rights of
the Term Loan B Lenders);

(vi) (iv)unless also consented to in writing by an L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of such L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it;

(v)(vii) unless also consented to in writing by the Swing Line Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swing Line
Lender under this Agreement;

(vi)(viii) unless also consented to in writing by the Administrative Agent, no
such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and

(vii)(ix) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Agreement or any other Loan Document;

139

 

--------------------------------------------------------------------------------

 

and provided, further, that, notwithstanding anything to the contrary contained
herein,:

(1)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that:

(A)the Revolving Commitment of a Defaulting Lender may not be increased or
extended and the principal amount of the Loans or L/C Borrowings of the
Defaulting Lender may not be reduced or forgiven,; and

(B)the rate of interest for the Defaulting Lender may not be reduced (except as
expressly provided in clause (a)(i)(C) above) in a way that would affect a
Defaulting Lender more adversely than the other affected Lenders,;

without, in any such case, the consent of the Defaulting Lender,;

(2)any amendment, waiver or consent with respect to Section 8.11(a) (or any
defined terms used therein), the last sentence of Section 9.01 or the
parenthetical provisions referencing Section 8.11(a) in Sections 9.02 and 11.03
shall not require the consent of the Required Lenders but shall be effective if,
but only if, approved by the Required Pro Rata Lenders and the Borrower and
acknowledged by the Administrative Agent;

(32)the Fee LettersLetter and any auto-borrow agreement may be established, and
the rights and privileges thereunder amended or waived, in a writing executed
only by the parties thereto;

(43)each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, (iii)and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein;

(54)the Required Lenders may consent to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders; and

(65)an agreement (including any Lender Joinder Agreement) establishing an
Incremental Loan Facility hereunder shall be effective by written agreement of
the Borrower and the other Loan Parties, the Lenders therefor and the
Administrative Agent; (and, for the avoidance of doubt, any such agreement or
Lender Joinder Agreement may effect such changes to this Agreement and the other
Loan Documents as are necessary to implement any such Incremental Loan
Facility);

(b) For the avoidance of doubt and notwithstanding provisions to the contrary in
this Section 11.01 or elsewhere in this Agreement,

(6)the defined term “L/C Commitment” may be amended pursuant to a fully executed
(and delivered to the Administrative Agent) Notice of Additional L/C Issuer;

(i) (7)this Agreement may be amended (or amended and restated) with the written
consent of the Loan Parties and theRequired Lenders, the Administrative Agent
for the purpose of including one or more Incremental Loan Facilities
contemplated in Section 2.01(d)-(h), by (A) increasing the aggregate amount of
Commitments under any of the respective, each Loan Party and the relevant
Lenders providing such additional credit facilities and (B) addingto add one or
more

140

 

--------------------------------------------------------------------------------

 

additional borrowing tranches hereunder and to provide for the ratable sharing
ofcredit facilities to this Agreement, to permit the extensions of credit from
time to time outstanding hereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the other commitments and Obligations contemplated herein and
therein; andTerm Loans and the Revolving Loans and the accrued interest and fees
in respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders;

(ii) (8)this Agreement and the other Loan Documents may be amended, modified or
supplemented by the Borrower and the Administrative Agent to cure or correct
administrative errors, or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, and such amendment shall
become effective without the consent of any other party,; provided that (Ax)
such amendment, modification or supplement shall not adversely affect the rights
of the Lenders in any material respect, and (By) at least five Business Days’
notice shall be given by the Administrative Agent to the Lenders of the proposed
amendment, modification or supplement and no objection shall be made by Required
Lenders thereof.; and

(9)as to any amendment, amendment and restatement or other modifications
otherwise approved by the Required Lenders in accordance with this Section
11.01, it shall not be necessary to obtain the consent or approval of any Lender
that, upon giving effect to such amendment, amendment and restatement or other
modification, would have no Commitments or outstanding Loans so long as such
Lender receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, amendment and restatement or other modification becomes
effective.

Section 11.02Notices; Effectiveness; Electronic Communications.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmissionor
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i)if to the Borrower and other Loan Parties, the Administrative Agent, the
Collateral Agent, Bank of America, in its capacity as an L/C Issuer, or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii)if to any other Lender (including any such other Lender in its capacity as
an L/C Issuer), to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient).  Notices and
other communications delivered

141

 

--------------------------------------------------------------------------------

 

through electronic communications to the extent provided in subsection (b)
below, shall be effective as provided in such subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower (on behalf of itself and the
other Loan Parties) each may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it,; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the InternetPlatform, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, Lender, L/C Issuer or other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)Change of Address, Etc.  Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic

142

 

--------------------------------------------------------------------------------

 

mail address to which notices and other communications may be sent and (ii)
accurate wire instructions for such Lender.  Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Loan Parties or
their securities for purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
or liabilities resulted from the gross negligence or willful misconduct of the
applicable Person.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, L/C Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided in each other Loan Document,
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 (or, in the case of any Event of Default arising from a breach of
the provisions of Section 8.11(a), the Required Pro Rata Lenders shall have the
rights ascribed to the Administrative Agent pursuant to Section

143

 

--------------------------------------------------------------------------------

 

9.02 with respect to the Pro Rata Facilities and the Obligations in respect
thereof), and (ii) in addition to the matters set forth in clauses (b), (c) and
(d) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders (or, in the case of any Event of
Default arising from a breach of the provisions of Section 8.11(a), any of the
Pro Rata Lenders, with the consent of the Required Pro Rata Lenders, may enforce
any rights and remedies available to it with respect to the Pro Rata Facilities
and the Obligations in respect thereof, as authorized by the Required Pro Rata
Lenders)..

Section 11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay (i) on the date of the
disbursements of Term Loan A and Term Loan B pursuant to Article II all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as

144

 

--------------------------------------------------------------------------------

 

determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01, this Section 11.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such amount in respect of a claim asserted by
such Lender), such payment to be made severally among them based on their
respective pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, none of the Loan Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
fifteen (15) Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Swing Line Lender, the replacement of
any Lender, the termination of the Commitments hereunder and the repayment,
satisfaction or discharge of all the other Obligationsand the Facility
Termination Date.

Section 11.05Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended

145

 

--------------------------------------------------------------------------------

 

to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred, and (b) each
Lender and L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive payment in full of the Obligationsthe Facility Termination Date and the
termination of this Agreement.

Section 11.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its
CommitmentCommitment(s) and the Loans (including for purposes of this subsection
(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided that (in each case with respect to any facility) any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s revolving commitment or term loan commitment under any facility and
related revolving loans or term loans, respectively, at the time owing to it
under such facility, or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans
outstanding thereunder) or, if the commitment is not then in effect, the
principal outstanding balance of the loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than, for any facility, $5,000,000, in the case of any
assignment of revolving commitments (and related revolving loans and obligations
there

146

 

--------------------------------------------------------------------------------

 

under), or $1,000,000, in the case of any assignment in respect of term loans
and term loan commitments unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee
Groupassignee group and concurrent assignments from members of an Assignee
Groupassignee group to a single Eligible Assignee (or to an Eligible Assignee
and members of its Assignee Groupassignee group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the loans or the commitment
assigned, except that this clause (ii) shall not (A) apply the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its revolving commitments (and related revolving loans and
obligations thereunder) and its term loans and term loan commitments on a
non-pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof; and provided further that the Borrower’s
consent shall not be required during the primary syndication of the Term Loan B
solely with respect to the Term Loan B;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
revolving commitments (and related revolving loans and obligations thereunder)
and any unfunded term loan commitments if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any term loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(C)the consent of the L/C Issuer for a revolving credit facility (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of revolving commitments (and related revolving loans and obligations
thereunder) in respect thereof; and

(D)the consent of the Swing Line Lender for a revolving credit facility (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of revolving commitments (and related revolving loans and
obligations thereunder) in respect thereof.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent

147

 

--------------------------------------------------------------------------------

 

may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower, other Loan Parties, or any of their respective Subsidiaries or
Affiliates, except that certain assignments may be made to Affiliated Lenders
with respect to the Term Loans to the extent permitted in Section 11.06(b)(vii),
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural personPerson (or a holding
company, investment vehicle or trust for, or owned and operated by or for the
primary benefit of one or more natural Persons).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all loans and participations in
Letters of Credit and Swing Line Loans in accordance with its pro rata share of
the revolving commitments relating thereto.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(vii)Assignments to Affiliated Lenders.

(A)Notwithstanding anything contained herein to the contrary, assignments may be
made of the Term Loans (including any Incremental Term Loan established
hereunder after the Closing Date) to an Affiliated Lender; provided that:

(1)all such assignments shall be subject to the consent of the Administrative
Agent which consent shall not be unreasonably withheld or delayed;

(2)the Administrative Agent shall have received a fully executed Assignment and
Assumption Agreement, with such modifications as the Administrative Agent may
reasonably require (and which may include, among other things, confirmation that
the Affiliated Lender is an “accredited investor” as referenced and defined in
Regulation D under the Securities Act of 1933 and that it is making the purchase
for its own account in the ordinary course and without a view to distribution
within the meaning of the Securities Act of 1933 and the Securities Exchange Act
of 1934 or other securities laws); and

(3)after giving effect to any such assignment, the aggregate principal amount of
all Term Loans (including any Incremental Term Loan established

148

 

--------------------------------------------------------------------------------

 

hereunder after the Closing Date) held by all Affiliated Lenders shall not
exceed ten percent (10%) of the aggregate principal amount of all Term Loans
(including any Incremental Term Loan established hereunder after the Closing
Date) then outstanding.

(B)Notwithstanding anything contained herein to the contrary, no Affiliated
Lender shall have any right to (i1) participate in any matter requiring a vote
of the Term Loan Lenders, and the Term Loans held by the Affiliated Lenders
shall be deemed to have been voted in same proportion as the allocation of
voting with respect such matter by Term Loan Lenders who are not Affiliated
Lenders so long as such Affiliated Lender and its Term Loans are treated in
connection with the exercise of such right or taking of such action on the same
or better terms as the other Term Loan Lenders, (ii2) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited, (iii3) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Loan Parties or their
representatives, or (iv4) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Administrative Agent, the Collateral Agent
or any other Lender with respect to any duties or obligations or alleged duties
or obligations of such Administrative Agent, Collateral Agent or other Lender
under the Loan Documents.

(C)Each Affiliated Lender, solely in its capacity as a Term Loan Lender, hereby
agrees, and each Assignment and Assumption Agreement with an Affiliated Lender
shall provide a confirmation that, if any Loan Party shall be subject to any
voluntary or involuntary proceeding commended under any Debtor Relief Laws
(“Bankruptcy Proceedings”), (i1) such Affiliated Lender shall not take any step
or action in such Bankruptcy Proceeding to object to, impede or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that is supported by the
Administrative Agent) in relation to such Affiliated Lender’s claim with respect
to its Loans (a “Claim”) (including, without limitation, objecting to any debtor
in possession financing, use of cash collateral, grant of adequate protection,
sale or disposition, compromise or plan of reorganization) so long as such
Affiliated Lender is treated in connection with such exercise or action on the
same or better terms as the other Term Loan Lenders and (ii2) with respect to
any matter requiring the vote of the Term Loan Lenders during the pendency of a
Bankruptcy Proceeding (including, without limitation, voting on any plan of
reorganization), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders so long as such Affiliated Lender is treated in connection
with the exercise of such right or taking of such action on the same or better
terms as the other Term Loan Lenders.  For the avoidance of doubt, the Lenders
and each Affiliated Lender agree and acknowledge that the provisions set forth
in clauses (i1) and (ii2) of this Section 11.06(b)(vii), and the related
provisions set forth in the Assignment and Assumption Agreement for each
Affiliated Lender, shall be enforceable as if such provisions constituted a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code (or comparable provision of any other
Debtor Relief Law), and, as such, would be enforceable for all purposes in any
case where a Loan Party has filed for protection under any Debtor Relief Law
applicable to such Loan Party.

149

 

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of one or more
natural Persons), a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the

150

 

--------------------------------------------------------------------------------

 

Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)[Reserved].

(f)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its revolving commitments (and related
revolving loans and obligations thereunder) pursuant to subsection (b) above,
Bank of America may, (i) upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Revolving Loans
that are Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Revolving Lenders
to make Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1A) such successor

151

 

--------------------------------------------------------------------------------

 

shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
and (2B) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 11.07Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement (or in Swap Contracts and Treasury
Management Agreements that are Obligations hereunder) or any Eligible Assignee
invited to become a Lender as provided herein, (g) on a confidential basis to
(i) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the application, issuance, publishing and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(ji) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or, (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. or
(z) is independently discovered or developed by a party hereto without utilizing
any Information received from the Borrower or violating the terms of this
Section 11.07.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Collateral Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than (x) any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary and
(y) any such information received from the Borrower or any Subsidiary after the
date hereofClosing Date which is clearly identified at the time of delivery as
nonconfidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

152

 

--------------------------------------------------------------------------------

 

Section 11.08Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application,; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 11.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.10Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging

153

 

--------------------------------------------------------------------------------

 

means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate.  Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

Section 11.11Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 11.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 11.13Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 and, or (iv) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment),; provided
that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b)(iv), unless waived by the Administrative Agent in
its discretion;

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the as

154

 

--------------------------------------------------------------------------------

 

signee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption..

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further, that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 11.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 10.06.

Section 11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

155

 

--------------------------------------------------------------------------------

 

(b)SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING THERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER, OR ANY OTHER LOAN PARTY OR THEIR PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.15Waiver of Right to Trial by Jury.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND

156

 

--------------------------------------------------------------------------------

 

THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 11.16USA PATRIOT Act Notice.

Each Lender and each L/C Issuer that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender, such L/C Issuer or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the Patriot Act.  The Loan Parties
shall, promptly following a request by the Administrative Agent, any L/C Issuer
or any Lender, provide all documentation and other information that the
Administrative Agent, such L/C Issuer or such Loan PartyLender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 11.17No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(ia)(Ai) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Collateral Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders, on the other hand,
(Bii) the Borrower and each of the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (Ciii) the Borrower and each of other Loan Parties is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (iib)(Ai)
the Administrative Agent, the Collateral Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any of the other Loan Parties
or their respective Affiliates, or any other Person and (Bii) neither the
Administrative Agent, the Collateral Agent, any of the Arrangers nor any of the
Lenders has any obligation to the Borrower, any of the other Loan Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iiic) the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, the Collateral Agent, any of the Arrangers nor any of
the Lenders has any obligation to disclose any of such interests to the
Borrower, any of the other Loan Parties or their respective Affiliates.  To the
fullest extent permitted by law, the Borrower and each of the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, any of the Arrangers or any of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

Section 11.18Electronic Execution of Assignments and Certain Other Documents.  

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including any Assignment and
Assumptions, amendments or other modifications, loan notices, waivers

157

 

--------------------------------------------------------------------------------

 

or consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 11.19Existing Credit Agreement Superseded.  This Agreement shall, on the
Closing Date, supersede the Existing Credit Agreement in its entirety.  On the
Closing Date, (i) the rights and obligations of the parties under each of the
Existing Credit Agreement and the “Notes” defined therein shall cease to be
governed by the Existing Credit Agreement and shall be governed by this
Agreement and the Notes; (ii) the “Obligations” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement with respect
to the Revolving Loans shall be Obligations hereunder; and (iii) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement.  The Lenders’ interests in such Obligations, and
participations in such Letters of Credit, shall be reallocated on the Closing
Date in accordance with each Lender’s applicable Revolving Commitment
Percentages.

Section 11.20Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding Solely to the extent any Lender or any L/C
Issuer that is an EEA Financial Institution is a party to this Agreement, and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion
powersWrite-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.21Acknowledgment Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement

158

 

--------------------------------------------------------------------------------

 

or instrument that is a QFC (such support, “QFC Credit Support”, and each such
QFC, a “Supported QFC”), the parties acknowledge and agree that, with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States), in the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States.  In the event
a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United
States.  Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

Section 11.22Appointment of Borrower.    Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer or the
Lenders may accept, and be permitted to rely on, any document, authorization,
instrument or agreement executed by the Borrower on behalf of each of the Loan
Parties.

[signature pages omitted]

 

 

 

 

 

159

 